18-23538-rdd        Doc 1483        Filed 01/03/19 Entered 01/03/19 19:00:18                      Main Document
                                                 Pg 1 of 63


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

 ----------------------------------------------------------------x
 In re                                                          :
                                                                :        Chapter 11
 SEARS HOLDINGS CORPORATION, et al.,                            :
                                                                :        Case No. 18-23538 (RDD)
                                                                :
                              1
                   Debtors.                                     :        (Jointly Administered)
 ----------------------------------------------------------------x

                                         AFFIDAVIT OF SERVICE

        I, Gerhald R. Pasabangi, depose and say that I am employed by Prime Clerk LLC
 (“Prime Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11
 cases.

         On December 28, 2018, at my direction and under my supervision, employees of Prime
 Clerk caused the following document to be served by the method set forth on (1) the Master
 Service List attached hereto as Exhibit A; the Service Providers Service List attached hereto as
 Exhibit B; the Licensee Service List attached hereto as Exhibit C; and the SBT Vendors Service
 List attached hereto as Exhibit D; (2) via Overnight Mail and Email on the Union Service List
 attached hereto as Exhibit E; (3) via Overnight Mail on the Landlords Service List attached
 hereto as Exhibit F; the Lienholders Service List attached hereto as Exhibit G; the Utilities
 Service List attached hereto as Exhibit H; the Attorneys General Service List attached hereto as
 Exhibit I; and the Consumer Protection Agencies Service List attached hereto as Exhibit J; and
 (4) via Email on the IT Vendors Service List attached hereto as Exhibit K:



 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC
 Licensed Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E
 Lawn & Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions,
 Inc. (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co.
 (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears
 Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services,
 Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck
 Acceptance Corp. (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC
 (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder
 Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
 Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
 Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears
 Holdings Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert
 Springs, LLC (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge
 No. 13, LLC (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc.
 (6533); Kmart.com LLC (9022); and Sears Brands Management Corporation (5365). The location of the Debtors’
 corporate headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.
18-23538-rdd      Doc 1483        Filed 01/03/19 Entered 01/03/19 19:00:18       Main Document
                                               Pg 2 of 63



      •   Notice oflntent to Conduct Store Closing Sales [Docket No. 1444] (the "Store Closing
          Sale Notice")

         On December 31, 2018, at my direction and under my supervision, employees of Prime
  Clerk caused the Store Closing Sale Notice to be served via Overnight Mail on the City
  Attorneys Service List attached hereto as Exhibit L.


  Dated: January 3, 2019

                                                         Geihald R. Pasabangi
  State ofNew York
  County of New York

  Subscribed and sworn to (or affirmed) before me on January 3, 2019, by Gerhald R. Pasabangi,
  proved to me on the basis of satisfactory evidence to be the person who appeared before me.


  Signature:   ti}.,p�
              PAUL PULLO
     Notary Public, State of New York
           No. 01PU8231078
       Qualified in Nassau County
    Commission Expires Nov. 15, 2oc)...J....




                                                 2                               SRF 29905 & 29914
18-23538-rdd   Doc 1483   Filed 01/03/19 Entered 01/03/19 19:00:18   Main Document
                                       Pg 3 of 63


                                     Exhibit A
                                                        18-23538-rdd         Doc 1483           Filed 01/03/19 Entered 01/03/19 19:00:18                                       Main Document
                                                                                                             Pg 4 of 63
                                                                                                                    Exhibit A
                                                                                                                Master Service List
                                                                                                             Served as set forth below

                              DESCRIPTION                                               NAME                                          ADDRESS                                                   EMAIL              METHOD OF SERVICE
                                                                                                        Attn: Ira S. Dizengoff, Philip C. Dublin, Abid Qureshi, Sara L.    idizengoff@akingump.com
                                                                                                        Brauner                                                            pdublin@akingump.com
Proposed Counsel to Official Committee of Unsecured Creditors of                                        One Bryant Park                                                    aqureshi@akingump.com
Sears Holdings Corporation, et al.                                Akin Gump Strauss Hauer & Feld LLP    New York NY 10036                                                  sbrauner@akingump.com                Email
                                                                                                        Attn: Pamela H. Walters, Johnetta Lang
                                                                                                        2520 W.W. Thorne Drive
Attorneys for Aldine Independent School District                   Aldine Independent School District   Houston TX 77073                                                   bnkatty@aldineisd.org                Email
                                                                                                        Attn: Jenelle C. Arnold
                                                                                                        4375 Jutland Drive, Suite 200
As Agent Bayview Loan Servicing, LLC, the Bank of New York Mellon                                       P.O. Box 17933
FKA the Bank of New York                                           Aldridge Pite, LLP                   San Diego CA 92177‐0933                                            jarnold@aldridgepite.com             Email
                                                                                                        Attn: James J. Vincequerra
                                                                                                        90 Park Avenue
Counsel to Twentieth Century Fox Home Entertainment LLC            Alston & Bird LLP                    New York NY 10016‐1387                                             James.Vincequerra@alston.com         Email
                                                                                                        Attn: Leib M. Lerner
                                                                                                        333 South Hope Street
                                                                                                        16th Floor
Counsel to Twentieth Century Fox Home Entertainment LLC            Alston & Bird LLP                    Los Angeles CA 90071                                               leib.lerner@alston.com               Email
                                                                                                        Attn: Anthony J. D’Artiglio, Esq.
                                                                                                        365 Rifle Camp Road
Counsel to Sayville Menlo, LLC                                     Ansell Grimm & Aaron, P.C.           Woodland Park NJ 07424                                             ajd@ansellgrimm.com                  Email
                                                                                                        Attn: Anthony J. D’Artiglio, Joshua S. Bauchner
                                                                                                        365 Rifle Camp Road
Counsel to the Local Texas Tax Authorities                         Ansell Grimm & Aaron, P.C.           Woodland Park NJ 07424                                             ajd@ansellgrimm.com                  Email
                                                                                                        Attn: Allen G. Kadish, Lance A. Schildkraut
                                                                                                        630 Third Avenue                                                   akadish@archerlaw.com
Counsel to Community Unit School District 300                      Archer & Greiner, P.C.               New York NY 10017                                                  lschildkraut@archerlaw.com           Email
                                                                                                        Attn: Andrew I. Silfen, Beth Brownstein
Counsel to Rare Hospitality Management, LLC, Rare Hospitality                                           1301 Avenue of the Americas
International, Inc., Cheddars Casual Café, Inc., and Darden                                             Floor 42                                                           andrew.silfen@arentfox.com
Restaurants, Inc.                                                  Arent Fox LLP                        New York NY 10019                                                  beth.brownstein@arentfox.com         Email
                                                                                                        Attn: Brian J. Lohan, Esq., Ginger Clements, Esq.
                                                                                                        70 West Madison Street
                                                                                                        Suite 4200                                                         brian.lohan@arnoldporter.com
Counsel for AT&T and Turner Broadcasting Sales, Inc.               Arnold & Porter Kaye Scholer LLP     Chicago IL 60602                                                   ginger.clements@arnoldporter.com     Email
                                                                                                        Attn: Courtney A. Schael, Esq.
                                                                                                        100 Quimby Street
                                                                                                        Suite 1
Counsel to Shinn Fu Company of America, Inc.                       Ashford – Schael LLC                 Westfield NJ 07090                                                 CSchael@AshfordNJLaw.com             Email
                                                                                                        Attn: Edward E. Neiger, Jennifer A. Christian
                                                                                                        151 West 46th Street
                                                                                                        4th Floor                                                          eneiger@askllp.com
Counsel to City Choice Limited                                     ASK LLP                              New York NY 10036                                                  jchristian@askllp.com                Email
                                                                                                        Attn: James W. Grudus, Esq.
                                                                                                        One AT&T Way
                                                                                                        Room 3A115
Counsel for AT&T and Turner Broadcasting Sales, Inc.               AT&T Services Legal Department       Bedminster NJ 07921                                                Jg5786@att.com                       Email
                                                                                                        Attn: Magdalena Cuellar
                                                                                                        5108 E. Clinton Way
                                                                                                        Ste. 109
Interested Party                                                   Austin Enterprises, LP.              Fresno CA 93727                                                    mcuellar45@austinenterpriseslp.com   Email



           In re:  Sears Holdings Corporation, et al.
           Case No. 18‐23538 (RDD)                                                                                  Page 1 of 24
                                                         18-23538-rdd         Doc 1483             Filed 01/03/19 Entered 01/03/19 19:00:18                         Main Document
                                                                                                                Pg 5 of 63
                                                                                                                             Exhibit A
                                                                                                                          Master Service List
                                                                                                                       Served as set forth below

                               DESCRIPTION                                                 NAME                                              ADDRESS                                 EMAIL      METHOD OF SERVICE
                                                                                                                  Attn: Eric R. Goodman
                                                                                                                  Key Tower
                                                                                                                  127 Public Square, Suite 2000
Counsel to American Greetings Corporation                             Baker & Hostetler LLP                       Cleveland OH 44114                            egoodman@bakerlaw.com        Email
                                                                                                                  Attn: Ferve Khan
                                                                                                                  45 Rockefeller Plaza
Counsel to American Greetings Corporation                             Baker & Hostetler LLP                       New York NY 10111                             fkhan@bakerlaw.com           Email
                                                                                                                  Attn: David L. Pollack
                                                                                                                  52nd Floor ‐ Mellon Bank Center
Counsel to Brixmor Property Group, Inc. and Federal Realty                                                        1735 Market Street
Investment Trust                                                       Ballard Spahr LLP                          Philadelphia PA 19103                         pollack@ballardspahr.com     Email
Counsel to The Macerich Company, Starwood Retail Partners, LLC, 
Acadia Realty Limited Partnership, C.E. John Company, Inc., 
Centennial Real Estate Co., CenterCal Properties, LLC, GS Pacific ER,                                             Attn: Dustin P. Branch
LLC, PGIM Real Estate, Vintage Real Estate, LLC, WBCMT 2007‐C33                                                   2029 Century Park East
Independence Center, LLC, and White Plains Galleria Limited                                                       Suite 800
Partnership                                                            Ballard Spahr LLP                          Los Angeles CA 90067‐2909                     branchd@ballardspahr.com     Email

Counsel to Federal Realty Investment Trust, Acadia Realty Limited 
Partnership, PGIM Real Estate, Pacific Retail Group, WBCMT 2007‐
C33 Independence Center LLC, Starwood Retail Partners LLC, Kravco 
Company, Brixmor Property Group, Inc., Centennial Real Estate Co.,                                                Attn: Leslie C. Heilman, Matthew G. Summers
CenterCal Properties, LLC, C. E. Johns Company, Inc., GEM Realty                                                  919 N. Market Street 
Capital, Inc., GS Pacific ER, LLC, The Macerich Company, Vintage                                                  11th Floor                                    heilmanl@ballardspahr.com
Real Estate, LLC, and White Plains Galleria Limited Partnership     Ballard Spahr LLP                             Wilmington DE 19801                           summersm@ballardspahr.com    Email
                                                                                                                  Attn: Paul E. Harner, Alyssa E. Kutner
                                                                                                                  1675 Broadway
Counsel to C.J. Segerstrom & Sons, S‐Tract LLC and FBA Holdings,                                                  19th Floor                                    harnerp@ballardspahr.com
Inc.                                                                  Ballard Spahr LLP                           New York NY 10019‐5820                        kutnera@ballardspahr.com     Email

Counsel to Aviation Mall NewCo, LLC, Holyoke Mall Company, L.P., 
JPMG Manassas Mall Owner LLC, Poughkeepsie Galleria LLC,                                                         Attn: Kevin M. Newman
Salmon Run Shopping Center, L.L.C., S&R Company of West Seneca                                                   Barclay Damon Tower
NewCo, LLC, Washington Commons NewCo LLC, and DGI LS, LLC,                                                       125 East Jefferson Street
Light 125 James West LLC, Shilington Plaza LLC                    Barclay Damon LLP                              Syracuse NY 13202                              knewman@barclaydamon.com     Email
                                                                                                                 Attn: Evan T. Miller
                                                                                                                 600 N. King Street
                                                                                                                 Suite 400
Counsel to Retail Opportunity Investments Corp.                       Bayard, P.A.                               Wilmington DE 19801                            emiller@bayardlaw.com        Email
                                                                                                                 Attn: Russell W. Savory
                                                                                                                 119 South Main Street 
                                                                                                                 Suite 500
Counsel to BICO Associates GP                                         Beard & Savory, PLLC                       Memphis TN 38103                               russ@bsavory.com             Email
                                                                                                                 Attn: Russell W. Mills, R. Kent Love
                                                                                                                 2323 Ross Avenue
                                                                                                                 Suite 1900                                     rmills@bellnunnally.com
Counsel to M&G Jewelers, Inc.                                         Bell Nunnally & Martin LLP                 Dallas TX 75201                                klove@bellnunnally.com       Email
                                                                                                                 Attn: Michael J. Barrie, Kevin M. Capuzzi
                                                                                                                 222 Delaware Avenue
                                                                                                                 Suite 801                                      mbarrie@beneschlaw.com
Counsel to PREP Hanover Real Estate LLC                               Benesch, Friedlander, Coplan & Aronoff LLP Wilmington DE 19801                            kcapuzzi@beneschlaw.com      Email



            In re:  Sears Holdings Corporation, et al.
            Case No. 18‐23538 (RDD)                                                                                          Page 2 of 24
                                                         18-23538-rdd       Doc 1483                 Filed 01/03/19 Entered 01/03/19 19:00:18                      Main Document
                                                                                                                  Pg 6 of 63
                                                                                                                           Exhibit A
                                                                                                                        Master Service List
                                                                                                                     Served as set forth below

                               DESCRIPTION                                               NAME                                              ADDRESS                                 EMAIL         METHOD OF SERVICE
                                                                                                                Attn: William E. Schonberg, Esq.
                                                                                                                200 Public Square
                                                                                                                Suite 2300
Counsel to MIDAMCO, an Ohio Limited Partnership                      Benesch, Friedlander, Coplan & Aronoff LLP Cleveland OH 44114                             wschonberg@beneschlaw.com      Email
                                                                                                                Attn: Lawrence M. Schwab, Thomas M. Gaa
                                                                                                                633 Menlo Ave.
                                                                                                                Suite 100
Counsel to salesforce.com, Inc., Oath (Americas) Inc.                Bialson, Bergen & Schwab                   Menlo Park CA 94025                            Tgaa@bbslaw.com                Email
                                                                                                                Attn: Michael W. Malter, Julie H. Rome‐Banks
Counsel to Wilshire Investments, LLC (formerly known as Wilshire                                                2775 Park Avenue                               michael@bindermalter.com
Business Center, a California General Partnership)                   Binder & Malter LLP                        Santa Clara CA 95050                           julie@bindermalter.com         Email

Counsel to Kin Properties, Inc.; Aleff LLC; Arcolo Limited 
Partnership; Cansan Company, LLC; Fairsan Company LLC; Floreff 
LLC; Fundamentals Co LLC; Greenmich LLC; Hareff LLC; Hillsborough 
Associates; Jeffrey Sandelman, Alison Schreier and Tracey Brewer, 
Successor Co‐Trustees of the Pasan Trust; Mantkin LLC; Musue LLC;                                               Attn: Jeffrey Rhodes
Nathan Alison LLC; Sugencole LLC; Sugengran LLC; Sugengran LLC;                                                 1825 Eye Street NW
and Sugensteve LLC                                                 Blank Rome LLP                               Washington DC 20006                            JRhodes@BlankRome.com          Email

Counsel to Hansae Co. Ltd., Kin Properties, Inc.; Aleff LLC; Arcolo 
Limited Partnership; Cansan Company, LLC; Fairsan Company LLC; 
Floreff LLC; Fundamentals Co LLC; Greenmich LLC; Hareff LLC; 
Hillsborough Associates; Jeffrey Sandelman, Alison Schreier and                                                 Attn: Stanley B. Tarr, Evan J. Zucker
Tracey Brewer, Successor Co‐Trustees of the Pasan Trust; Mantkin                                                The Chrysler Building
LLC; Musue LLC; Nathan Alison LLC; Sugencole LLC; Sugengran LLC;                                                405 Lexington Avenue                           Tarr@BlankRome.com
Sugengran LLC; and Sugensteve LLC                                    Blank Rome LLP                             New York NY 10174                              EZucker@BlankRome.com          Email
                                                                                                                Attn: Wanda Borges, Esq., Sue L. Chin, Esq.
Counsel to Sub‐Zero Group, Inc., Sub‐Zero Group West Inc., Sub‐                                                 575 Underhill Blvd.                            bankruptcy@borgeslawllc.com
Zero Group Southwest LLC, Sub‐Zero Group Southeast, Inc., Kenney                                                 Suite 118                                     wborges@borgeslawllc.com
Manfacturing Company                                              Borges & Associates, LLC                      Syosset NY 11791                               schin@borgeslawllc.com         Email
                                                                                                                Attn: Anthony M. Rainone
                                                                                                                101 Eisenhower Parkway
Counsel to iStar Jewelry LLC                                         Brach Eichler LLC                          Roseland NJ 07068‐1067                         arainone@bracheichler.com      Email
                                                                                                                Attn: Kristen N. Pate
                                                                                                                350 N. Orleans St.
                                                                                                                Suite 300
Counsel to Brookfield Proprty REIT Inc., as Agent                    Brookfield Property REIT Inc.              Chicago IL 60654‐1607                                                         Overnight Mail
                                                                                                                Attn: Julie F. Montgomery, Esq.
                                                                                                                6 North Broad Street
Counsel to SAP Industries, Inc., SAP America, Inc., Sybase, Inc.,                                               Suite 100
Ariba, Inc., and Concur Technologies, Inc.                           Brown & Connery, LLP                       Woodbury NJ 08096                              jmontgomery@brownconnery.com   Email
                                                                                                                Attn: Paul M. Weister
                                                                                                                16435 North Scottsdale Road
                                                                                                                Suite 440
Counsel to The Realty Associates Fund X, L.P.                        Buchalter, A Professional Corporation      Scottsdale AZ 85254‐1754                       pweiser@buchalter.com          Email
                                                                                                                Attn: Shawn M. Christianson
                                                                                                                55 Second Street
                                                                                                                17th Floor
Counsel to Oracle America, Inc.                                      Buchalter, A Professional Corporation      San Francisco CA 94105‐3493                    schristianson@buchalter.com    Email




            In re:  Sears Holdings Corporation, et al.
            Case No. 18‐23538 (RDD)                                                                                        Page 3 of 24
                                                        18-23538-rdd        Doc 1483               Filed 01/03/19 Entered 01/03/19 19:00:18                                     Main Document
                                                                                                                Pg 7 of 63
                                                                                                                         Exhibit A
                                                                                                                      Master Service List
                                                                                                                   Served as set forth below

                              DESCRIPTION                                              NAME                                               ADDRESS                                                   EMAIL       METHOD OF SERVICE
                                                                                                              Attn: Christopher P. Schueller
                                                                                                              640 5th Avenue
                                                                                                              9th Floor
Counsel to FedEx Supply Chain, Inc. and FedEx Custom Critical, Inc. Buchanan Ingersoll & Rooney PC            New York NY 10019                                             christopher.schueller@bipc.com   Email
                                                                                                              Attn: Christopher P. Schueller, Terry A. Shulsky, Tyler S. 
                                                                                                              Dischinger
                                                                                                              One Oxford Centre
                                                                                                              301 Grant Street, 20th Floor                                  terry.shulsky@bipc.com
Counsel to FedEx Supply Chain, Inc. and FedEx Custom Critical, Inc. Buchanan Ingersoll & Rooney PC            Pittsburgh PA 15219‐1410                                      tyler.dischinger@bipc.com        Email
                                                                                                              Attn: Eric G. Waxman III, Anthony De Leo
                                                                                                              200 Liberty St.                                               Eric.Waxman@cwt.com
Counsel to Argonaut Insurance Company                               Cadwalader, Wickersham & Taft LLP         New York NY 10281                                             Anthony.Deleo@cwt.com            Email

Counsel to the Marion Plaza, Inc. dba Eastwood Mall, Governor’s 
Square Company dba Governor’s Square Mall, Huntington Mall 
Company dba Huntington Mall, Meadowbrook Mall Company dba 
Meadowbrook Mall, Ohio Valley Mall Company dba Ohio Valley 
Mall, the Cafaro Northwest Partnership dba South Hill Mall,                                                   Attn: Richard T. Davis
Spotsylvania Mall Company dba Spotsylvania Towne Centre and                                                   5577 Youngstown‐Warren Rd.
Howland Commons, LLC dba Howland Commons                         Cafaro Management Company                    Niles OH 44446                                                rdavis@cafarocompany.com         Email
                                                                                                              Attn: Joel H. Levitin, Richard A. Stieglitz Jr.
                                                                                                              Eighty Pine Street                                            jlevitin@cahill.com
Counsel to SHLD Lendco, LLC                                         Cahill Gordon & Reindel LLP               New York NY 10005                                             rstieglitz@cahill.com            Email
                                                                                                              Attn: Sarah J. Klebolt, Esq.
                                                                                                              120 South Central Avenue
                                                                                                              Ste. 1800
Counsel to 14 Oaks Associates, LLC                                  Carmody MacDonald P.C.                    St. Louis MO 63105                                            sjk@carmodymacdonald.com         Email
                                                                                                              Attn: Michael J. Catalfimo, Esq., John R. Canney, IV, Esq.
                                                                                                              20 Corporate Woods Blvd.
                                                                    Carter Conboy Case Blackmore Maloney &    Suite 500
Local Counsel to BH North American Corporation                      Laird, P.C.                               Albany NY 12211                                               mcatalfimo@carterconboy.com      Email

Counsel to the Bank of New York Mellon Trust Company and the 
Chase Manhattan Bank, N.A., Successor Trustees for the SRAC                                                   Attn: James Gadsden, Esq.                                     gadsden@clm.com
Unsecured PIK Notes (Top 20 Unsecured Creditor), SRAC Unsecured                                               2 Wall Street                                                 bankruptcy@clm.com
Notes, and the SRAC Medium Term Notes (Top 5 Secured Creditor) Carter Ledyard & Milburn LLP                   New York NY 10005                                             Dennis.roemlein@bnymellon.com    Overnight Mail and Email
                                                                                                              Attn: Richard J. McCord, Esq., Robert D. Nosek, Esq.
Counsel to ZG Apparel Group LLC , Studio 1 Div. of Shazdeh                                                    90 Merrick Avenue                                             rmccord@certilmanbalin.com
Fashions  and The Libman Company                                    Certilman Balin Adler & Hyman, LLP        East Meadow NY 11554                                          rnosek@certilmanbalin.com        Email
                                                                                                              Sears Chambers Copy
                                                                                                              US Bankruptcy Court SDNY
United States Bankruptcy Court for the Southern District of New                                               300 Quarropas Street, Room 248
York                                                                Chambers of Honorable Robert D. Drain     White Plains NY 10601                                                                          Overnight Mail
                                                                                                              Attn: Laura E. Appleby, Steven Wilamowsky
                                                                                                              1270 Avenue of the Americas                                   appleby@chapman.com
Counsel to WSSR, LLC                                                Chapman and Cutler LLP                    New York NY 10020                                             wilamowsky@chapman.com           Email

Counsel to Cardinal Health 110, LLC, Cardinal Health 112, LLC, and                                            Attn: Beth J. Rotenberg, Scott A. Zuber
Cardinal Health PR 120, Inc., subsidiaries and affiliates of Cardinal                                         One Boland Drive                                              brotenberg@csglaw.com
Health, Inc., an Ohio Corporation, Top 20 Unsecured Creditor           Chiesa Shahinian & Giantomasi PC       West Orange NJ 07052                                          szuber@csglaw.com                Email




           In re:  Sears Holdings Corporation, et al.
           Case No. 18‐23538 (RDD)                                                                                       Page 4 of 24
                                                         18-23538-rdd         Doc 1483               Filed 01/03/19 Entered 01/03/19 19:00:18                                    Main Document
                                                                                                                  Pg 8 of 63
                                                                                                                            Exhibit A
                                                                                                                        Master Service List
                                                                                                                     Served as set forth below

                               DESCRIPTION                                                NAME                                               ADDRESS                                             EMAIL                  METHOD OF SERVICE
                                                                                                                 Attn: Kevin J. Simard, Jonathan D. Marshall
                                                                                                                 Two International Place                                    ksimard@choate.com
Counsel to Wells Fargo Bank, National Association                     Choate, Hall & Stewart LLP                 Boston MA 02110                                            jmarshall@choate.com                     Email
                                                                                                                 Attn: Hyun Suk Choi, Chull S. Park
                                                                                                                 11 Broadway                                                hchoi@choiandpark.com
                                                                                                                 Suite 615                                                  cpark@choiandpark.com
Counsel to Winiadaewoo Electroniccs America, Inc.                     Choi & Park, LLC                           New York NY 10004                                          lkleist@choiandpark.com                  Email
                                                                                                                 Attn: Miriam R. Stein
                                                                                                                 30 South Wacker Drive
                                                                                                                 Suite 2600
Counsel to MJ Holding Company, LLC                                    Chuhak & Tecson, P.C.                      Chicago IL 60606                                           mstein@chuhak.com                        Email
                                                                                                                 Attn: Edward L. Schnitzer, Gilbert R. Saydah Jr.
                                                                                                                 1330 Avenue of the Americas
Counsel to Sakar International Inc., Eastern Prime Textiles Limited,                                             14th Floor                                                 eschnitzer@ckrlaw.com
Giza Spinning & Weaving Co., and Bradshaw Westwood Trust              CKR Law LLP                                New York NY 10019                                          gsaydah@ckrlaw.com                       Email
                                                                                                                 Attn: Duane J. Brescia
                                                                                                                 720 Brazos
Counsel to Epicor Software Corporation f/k/a Activant Solutions,                                                 Suite 700
Inc.                                                                  Clark Hill Strasburger                     Austin TX 78701                                            duane.brescia@clarkhillstrasburger.com   Email
                                                                                                                 Attn: David M. Blau
                                                                                                                 151 S. Old Woodward Ave.
Counsel to Agree Limited Partnership, Lakewood Shopping Center,                                                  Ste. 200
LLC, Crossroads Centre II, LLC, and Ramco Jackson Crossing SPE   Clark Hill, PLC                                 Birmingham MI 48009                                           dblau@clarkhill.com                   Email
                                                                                                                                                                               soneal@cgsh.com
Counsel to JPP, LLC, as agent under the Second Lien Credit Facility,                                             Attn: Sean A. O’Neal, James L. Bromley, Andrew Weaver, Rahul  jbromley@cgsh.com
IP/Ground Lease Term Loan Facility, the Consolidated Secured Loan                                                Mukhi, Jennifer Kennedy Park                                  aweaver@cgsh.com
Facility, and ESL Investments, Inc. and its affiliates (including JPP,                                           One Liberty Plaza                                             rmukhi@cgsh.com
LLC and JPP II, LLC)                                                    Cleary, Gottlieb, Steen & Hamilton LLP   New York NY 10006                                             jkpark@cgsh.com                       Overnight Mail and Email
                                                                                                                 Attn: William E. Kelleher, Jr., Helen Sara Ward
                                                                                                                 625 Liberty Avenue                                            wkelleher@cohenlaw.com
Counsel to Bonita Casa, LLC                                           Cohen & Grigsby, P.C.                      Pittsburgh PA 15222‐3152                                      hward@cohenlaw.com                    Email
                                                                                                                 Attn: Richard M. Seltzer, Melissa S. Woods
                                                                                                                 900 Third Avenue 
Counsel to International Union (UAW), United Steelworkers (USW),                                                 21st Floor
and Workers United (WU)                                           Cohen, Weiss and Simon LLP                     New York NY 10022‐4869                                        rseltzer@cwsny.com                    Email
Trustee for the Second Lien PIK Notes, the Holdings Unsecured                                                    Attn: Michael A. Smith, Vice President – Corporate Trust
Notes (8.00%), and the Holdings Unsecured PIK Notes (8.00%), and                                                 2950 Express Drive South, Suite 210
Top Creditor                                                      Computershare Trust Company, N.A.              Islandia NY 11749                                             Michael.smith2@computershare.com      Overnight Mail and Email
                                                                                                                 Attn: Karen C. Bifferato, Kelly M. Conlan, N. Christopher 
                                                                                                                 Griffiths
                                                                                                                 The Brandywine Building                                       kbifferato@connollygallagher.com
Counsel to IRC Marketplace at Six Corners, L.L.C. and IRC Park                                                   1000 West Street, Suite 1400                                  kconlan@connollygallagher.com
Center Plaza, L.L.C.                                                  Connolly Gallagher LLP                     Wilmington DE 19801                                           cgriffiths@connollygallagher.com      Email
                                                                                                                 Attn: Seth Van Aalten, Sarah Carnes
                                                                                                                 1114 Avenue of the Americas                                   svanaalten@cooley.com
Counsel to Washington Prime Group Inc.                                Cooley LLP                                 New York NY 10036                                             scarnes@cooley.com                    Email
                                                                                                                 Attn: Dianne Coffino, R. Alexander Clark
                                                                                                                 The New York Times Building
                                                                                                                 620 Eighth Avenue                                             dcoffino@cov.com
Counsel to Verizon Capital Corp. and NCC Key Company                  Covington & Burling LLP                    New York NY 10018                                             aclark@cov.com                        Email




            In re:  Sears Holdings Corporation, et al.
            Case No. 18‐23538 (RDD)                                                                                         Page 5 of 24
                                                        18-23538-rdd       Doc 1483               Filed 01/03/19 Entered 01/03/19 19:00:18                                             Main Document
                                                                                                               Pg 9 of 63
                                                                                                                            Exhibit A
                                                                                                                        Master Service List
                                                                                                                     Served as set forth below

                              DESCRIPTION                                              NAME                                                    ADDRESS                                                   EMAIL         METHOD OF SERVICE
                                                                                                                  Attn: Marl E. Felger
                                                                                                                  1201 N. Market Street
                                                                                                                  Suite 1001
Counsel to National Distribution Centers, LLC                       Cozen O'Connor                                Wilmington DE 19801                                              mfelger@cozen.com                Email
                                                                                                                  Attn: Paul H. Zumbro
                                                                                                                  Worldwide Plaza
                                                                                                                  825 Eighth Avenue
Counsel to Stanley Black & Decker, Inc. and affiliated entities     Cravath, Swaine & Moore LLP                   New York NY 10019                                                pzumbro@cravath.com              Email
                                                                                                                  Attn: David R. Taxin, Esq.
                                                                                                                  123 Main Street
Counsel to 5525 S. Soto St Associates, 5525 S. Soto Street                                                        9th Floor
Associates LLC                                                      Dahan & Nowick LLP                            White Plains NY 10601                                            davidtaxin@dahannowick.com       Email
                                                                                                                  Attn: David H. Wander, Esq.
                                                                                                                  605 Third Avenue
Counsel to Electronics for Imaging, Inc.                            Davidoff Hutcher & Citron LLP                 New York NY 10158                                                dhw@dhclegal.com                 Email
                                                                                                                  Attn: Marshall S. Huebner, Esq, Eli J. Vonnegut, Esq.            marshall.huebner@davispolk.com
Counsel to Citibank, N.A., as administrative agent under the Stand‐                                               450 Lexington Avenue                                             eli.vonnegut@davispolk.com
Alone L/C Facility                                                  Davis Polk & Wardwell LLP                     New York NY 10017                                                sears.service@davispolk.com      Overnight Mail and Email
                                                                                                                  Attn: Erica S. Weisgerber, My Chi To
                                                                                                                  919 Third Avenue                                                 mcto@debevoise.com
Counsel to Cascade Investment, L.L.C. and SL Agent, LLC             Debevoise & Plimpton LLP                      New York NY 10022                                                eweisgerber@debevoise.com        Email
                                                                                                                  Attn: Julie Cvek Curley, Esq.
                                                                                                                  One North Lexington Avenue
                                                                    Delbello Donnellan Weingarten Wise &          11th Floor
Counsel to Namco USA Inc.                                           Wiederkehr, LLP                               White Plains NY 10601                                            jcurley@ddw‐law.com              Email
                                                                                                                  Attn: Beth J. Solomon
                                                                                                                  2500 Lake Cook Road
DFS Services, LLC                                                   DFS Services, LLC                             Riverwoods IL 60015                                              bethsolomon@discover.com         Email
                                                                                                                  Attn: Lawrence J. Kotler, Wendy M. Simkulak
                                                                                                                  1540 Broadway                                                    LJKotler@duanemorris.com
Counsel to Riskonnect, Inc.                                         Duane Morris LLP                              New York NY 10036‐4086                                           WMSimkulak@duanemorris.com       Email
                                                                                                                  Attn: Wendy M. Simkulak, Esquire & Catherine B. Heitzenrater, 
                                                                                                                  Esquire
                                                                                                                  30 South 17th Street                                             WMSimkulak@duanemorris.com
Counsel to the Chubb Companies                                      Duane Morris LLP                              Philadelphia PA 19103                                            Cheitzenrater@duanemorris.com    Email
                                                                                                                  Attn: Laurence May, Esq.
                                                                                                                  805 Third Avenue
                                                                    Eiseman Levine Lehrhaupt & Kakoyiannis,  10th Floor
Counsel to Prestige Bay Plaza Development  Corp.                    P.C.                                          New York NY 10022                                                lmay@eisemanlevine.com           Email
                                                                                                                  Attn: Matthew Leopold, General Counsel
                                                                                                                  Office of General Counsel 2310A
                                                                                                                  1200 Pennsylvania Ave NW, 2310A
Environmental Protection Agency                                     Environmental Protection Agency               Washington DC 20460                                              Leopold.matt@Epa.gov             Email
                                                                                                                  Attn: Larry Bercovich
                                                                                                                  Senior Legal Counsel
Counsel to Epicor Software Corporation f/k/a Activant Solutions,                                                  4120 Dublin Blvd., Suite 300
Inc.                                                                Epicor Software Corporation                   Dublin CA 94568                                                  lbercovich@epicor.com            Email
                                                                                                                  Attn: Paul J. Pascuzzi
                                                                                                                  400 Capitol Mall
                                                                    Felderstein Fitzgerald Willoughby & Pascuzzi  Suite 1750
Counsel to the McClatchy Company and its Affiliates                 LLP                                           Sacramento CA 95814                                              ppascuzzi@ffwplaw.com            Email



           In re:  Sears Holdings Corporation, et al.
           Case No. 18‐23538 (RDD)                                                                                          Page 6 of 24
                                                         18-23538-rdd          Doc 1483                 Filed 01/03/19 Entered 01/03/19 19:00:18               Main Document
                                                                                                                     Pg 10 of 63
                                                                                                                          Exhibit A
                                                                                                                      Master Service List
                                                                                                                   Served as set forth below

                               DESCRIPTION                                                   NAME                                          ADDRESS                                 EMAIL         METHOD OF SERVICE
                                                                                                               Attn: Gustavo A. Chico‐Barris
                                                                                                               221 Plaza
                                                                                                               221 Ponce de Leon Avenue, 5th Floor
Counsel to Santa Rosa Mall, LLC                                        Ferraiuoli LLC                          San Juan PR 00917                           gchico@ferraiuoli.com              Email
                                                                                                               Attn: Mark E. Wilson
                                                                                                               203 North LaSalle Street
                                                                                                               Suite 2100
Counsel to Clover Technologies Group, LLC                              FisherBroyles, LLP                      Chicago IL 60601                            mark.wilson@fisherbroyles.com      Email
                                                                                                               Attn: Patricia B. Fugée
                                                                                                               27100 Oakmead Drive
                                                                                                                #306
Counsel to Clover Technologies Group, LLC                              FisherBroyles, LLP                      Perrysburg OH 43553                         patricia.fugee@fisherbroyles.com   Email
                                                                                                               Attn: Derek L. Wright
                                                                                                               90 Park Ave.
Counsel to CenterPoint Properties Trust                                Foley & Lardner LLP                     New York NY 10016                           dlwright@foley.com                 Email
                                                                                                               Attn: Michael Small
                                                                                                               321 N. Clark Street
                                                                                                               Suite 2800
Counsel to CenterPoint Properties Trust                                Foley & Lardner LLP                     Chicago IL 60654                            msmall@foley.com                   Email
                                                                                                               Attn: Allen J. Guon, Esq.
                                                                                                               321 N. Clark Street
                                                                                                               Suite 800
Counsel for Sherthal, LLC                                              Fox Rothschild LLP                      Chicago IL 60654                            aguon@foxrothschild.com            Email
                                                                                                               Attn: Paul J. Labov
                                                                                                               101 Park Avenue
                                                                                                               Suite 1700
Counsel to Hanesbrands, Inc. and Sherthal, LLC                         Fox Rothschild LLP                      New York NY 10017                           plabov@foxrothschild.com           Email
                                                                                                               Attn: Thomas M. Horan
                                                                                                               919 North Market Street
                                                                                                               Suite 300
Counsel to Hanesbrands, Inc.                                           Fox Rothschild LLP                      Wilmington DE 19899‐2323                    thoran@foxrothschild.com           Email
                                                                                                               Attn: Mark E. Hall, Michael R. Herz
                                                                                                               49 Market Street                            mhall@foxrothschild.com
Counsel to Capref Burbank, LLC                                         Fox Rothschild, LLP                     Morristown NJ 07960                         mherz@foxrothschild.com            Email
                                                                                                               Attn: N. Neville Reid
                                                                                                               200 West Madison Street
                                                                                                               Suite 3000 
Counsel to The Chamberlain Group, Inc.                                 Fox Swibel Levin & Carroll LLP          Chicago IL 60606                            nreid@foxswibel.com                Email
                                                                                                               Attn: Joseph D. Frank, Jeremy C. Kleinman
Counsel to Bottling Group, LLC and its affiliates and subsidiaries,                                            325 North LaSalle Street
operating as Pepsi Beverages Company and Frito‐Lay North                                                       Suite 625                                   jfrank@fgllp.com
America, Inc.                                                          FrankGecker LLP                         Chicago IL 60654                            jkleinman@fgllp.com                Email
                                                                                                               Attn: Devon J. Eggert, Esq.
                                                                                                               311 South Wacker Drive
                                                                                                               Suite 3000
Counsel for True Value Company                                         Freeborn & Peters LLP                   Chicago IL 60606                            deggert@freeborn.com               Email
Counsel to Select Portfolio Servicing, Inc. as servicer for U.S. Bank 
National Association, as Trustee, in trust for the registered holders 
of Citigroup Mortgage Loan Trust 2007‐AHL2, Asset‐Backed Pass‐                                                 Attn: Michelle C. Marans, Esq.
Through Certificates, Series 2007‐AHL2, Mortgage Pass‐Through          Frenkel, Lambert, Weiss, Weisman &      53 Gibson Street
Certificates                                                           Gordon, LLP                             Bay Shore NY 11706                                                             Overnight Mail



            In re:  Sears Holdings Corporation, et al.
            Case No. 18‐23538 (RDD)                                                                                       Page 7 of 24
                                                         18-23538-rdd        Doc 1483               Filed 01/03/19 Entered 01/03/19 19:00:18                                        Main Document
                                                                                                                 Pg 11 of 63
                                                                                                                               Exhibit A
                                                                                                                           Master Service List
                                                                                                                        Served as set forth below

                               DESCRIPTION                                               NAME                                                 ADDRESS                                                   EMAIL         METHOD OF SERVICE
                                                                                                                 Attn: Brad Eric Scheler, Scott B. Luftglass, Peter B. Siroka   brad.eric.scheler@friedfrank.com
Counsel to Seritage Growth Properties, Seritage SRC Finance LLC,                                                 One New York Plaza                                             scott.luftglass@friedfrank.com
and Seritage KMT Finance LLC                                        Fried, Frank, Harris, Shriver & Jacobson LLP New York NY 10004                                              peter.siroka@friedfrank.com        Email
                                                                                                                 Attn: Edward M. King
                                                                                                                 400 W Market St
                                                                                                                 Suite 3200
Counsel to Sitel Operating Corporation                              Frost Brown Todd LLC                         Louisville KY 40202                                            tking@fbtlaw.com                   Email
                                                                                                                 Attn: Ronald E. Gold & AJ Webb
                                                                                                                 3300 Great American Tower
                                                                                                                 301 East Fourth Street                                         rgold@fbtlaw.com
Counsel to Washington Prime Group Inc. and The Kroger Co.           Frost Brown Todd LLC                         Cincinnati OH 45202                                            awebb@fbtlaw.com                   Email
                                                                                                                 Attn: Phillip A. Martin, Laura M. Brymer
                                                                                                                 101 South Fifth Street
                                                                                                                 27th Floor                                                     pmartin@fmdlegal.com
Counsel to Haier U.S. Appliance Solutions, Inc. d/b/a GE Appliances Fultz Maddox Dickens PLC                     Louisville KY 40202                                            lbrymer@fmdlegal.com               Email
                                                                                                                 Attn: Gary F. Seitz
                                                                                                                 8 Penn Center
Counsel to Yang Ming (America) Corp., and Yang Ming Marine                                                       1628 John F. Kennedy Blvd, Suite 1901
Transport Corp.                                                     Gellert Scali Busenkell & Brown LLC          Philadelphia PA 19103                                          gseitz@gsbblaw.com                 Email
                                                                                                                 Attn: Matthew T. Gensburg
                                                                                                                 200 West Adams Street
                                                                                                                 Suite 2425
Counsel to Community Unit School District 300                       Gensburg Calandriello & Kanter, P.C.         Chicago IL 60606                                               mgensburg@gcklegal.com             Email
                                                                                                                 Attn: Brett S. Theisen, Natasha M. Songonuga
                                                                                                                 One Pennsylvania Plaza
Counsel to Henkel Corporation, American Lebanese Syrian                                                          37th Floor                                                     btheisen@gibbonslaw.com
Associated Charities, Inc.                                          Gibbons P.C.                                 New York NY 10119‐3701                                         nsongonuga@gibbonslaw.com          Email
                                                                                                                 Attn: Howard A. Cohen
                                                                                                                 300 Delaware Avenue
                                                                                                                 Suite 1015
Counsel to Henkel Corporation                                       Gibbons P.C.                                 Wilmington DE 19801‐1671                                       hcohen@gibbonslaw.com              Email
                                                                                                                 Attn: Timothy F. Nixon
                                                                                                                 One East Main Street
                                                                                                                 Suite 500
Counsel to A.O. Smith Corporation                                   Godfrey & Kahn, S.C.                         Madison WI 53703                                               tnixon@gklaw.com                   Email
                                                                                                                 Attn: Aaron J. Scheinfield
                                                                                                                 4000 Town Center
                                                                                                                 Suite 1200
Counsel to Alliance Material Handling Corp.                         Goldstein Bershad & Fried PC                 Southfield MI 48075                                            aaron@bk‐lawyer.net                Email
                                                                                                                 Attn: Jonathan L. Flaxer, Esq., Michael S. Weinstein, Esq.
                                                                                                                 711 Third Avenue                                               jflaxer@golenbock.com
Counsel to AMAV Enterprises Ltd.                                    Golenbock Eiseman Assor Bell & Peskoe LLP New York NY 10017                                                 mweinstein@golenbock.com           Email
                                                                                                                 Attn: Barry Z. Bazian
                                                                                                                 The New York  Times Building
                                                                                                                 620 Eighth Avenue                                              gfox@goodwinlaw.com
Counsel to Waste Management National Services, Inc.                 Goodwin Procter LLP                          New York NY 10018                                              bbazian@goodwinlaw.com             Email

Counsel to Cape Town Plaza LLC, New Westgate Mall LLC, STAG IV                                                     Attn: Douglas B. Rosner
Cheektowaga, LLC, Cape Town Plaza LLC, New Westgate Mall LLC,                                                      400 Atlantic Avenue
STAG IV Cheektowaga, LLC, and OND Property, LLC                      Goulston & Storrs PC                          Boston MA 02110‐3333                                         drosner@goulstonstorrs.com         Email




            In re:  Sears Holdings Corporation, et al.
            Case No. 18‐23538 (RDD)                                                                                            Page 8 of 24
                                                         18-23538-rdd         Doc 1483                  Filed 01/03/19 Entered 01/03/19 19:00:18                                      Main Document
                                                                                                                     Pg 12 of 63
                                                                                                                          Exhibit A
                                                                                                                      Master Service List
                                                                                                                   Served as set forth below

                               DESCRIPTION                                                NAME                                             ADDRESS                                                       EMAIL      METHOD OF SERVICE
                                                                                                               Attn: Trevor R. Hoffmann
Counsel to Cape Town Plaza LLC, New Westgate Mall LLC, STAG IV                                                 885 Third Avenue
Cheektowaga, LLC, Cape Town Plaza LLC, New Westgate Mall LLC,                                                  18th Floor
STAG IV Cheektowaga, LLC, and OND Property, LLC                       Goulston & Storrs PC                     New York NY 10022                                                  thoffmann@goulstonstorrs.com   Email
                                                                                                               Attn: Frederick Black, Tara B. Annweiler, Marc D. Young
                                                                                                               One Moody Plaza
                                                                                                               18th Floor
Counsel to American National Insurance Company                        Greer, Herz & Adams, LLP                 Galveston TX 77550                                                 tannweiler@greerherz.com       Email
                                                                                                               Attn: Janine M. Figueiredo, Esq.
                                                                                                               488 Madison Avenue
                                                                                                               15th Floor
Counsel to Criteo S.A.                                                Hahn & Hessen LLP                        New York NY 10022                                                  jfigueiredo@hahnhessen.com     Email
                                                                                                               Attn: Alan D. Halperin, Esq., Ligee Gu, Esq.
                                                                                                               40 Wall Street
Counsel to Relator Carl Ireland, Administrator the Estate of James                                             37th Floor                                                         ahalperin@halperinlaw.net
Garbe                                                                 Halperin Battaglia Benzija, LLP          New York NY 10005                                                  lgu@halperinlaw.net            Email
                                                                                                               Attn: Donna H. Lieberman, Esq.
                                                                                                               40 Wall Street
                                                                                                               37th Floor
Co‐Counsel to Taubman Landlords and NW Properties Landlords           Halperin Battaglia Benzija, LLP          New York NY 10005                                                  dlieberman@halperinlaw.net     Email
                                                                                                               Attn: Joia Johnson, Chief Administrative Officer and General 
                                                                                                               Counsel
                                                                                                               1000 East Hanes Mill Road                                          joia.johnson@hanes.com
Top 20 Unsecured Creditor                                             Hanesbrands Inc                          Winston Salem NC 27105                                             howard.upchurch@hanes.com      Overnight Mail and Email
                                                                                                               Attn: Kevin Tompsett, Esq.
                                                                                                               99 Garnsey Road
Counsel to Van Hook Service Co., Inc.                                 Harris Beach PLLC                        Pittsford NY 14534                                                 ktompsett@harrisbeach.com      Email
                                                                                                               Attn: Stephen B. Selbst
Counsel to RubyRed Garment Manufacturing S.A.E.                                                                2 Park Avenue
(Jerseywear)/Egypt                                                    Herrick, Feinstein LLP                   New York NY 10016                                                  sselbst@herrick.com            Email
                                                                                                               Attn: Martin A. Eliopulos, Esq.
                                                                                                               401 West A Street
                                                                                                               Suite 2600
Counsel to BH North American Corporation                              Higgs Fletcher & Mack LLP                San Diego CA 92101                                                 elio@higgslaw.com              Email

                                                                                                               Attn: Attn: Arthur E. Rosenberg, Esq., Marc L. Antonecchia, Esq.
                                                                                                               31 West 52nd Street                                                arthur.rosenberg@hklaw.com
Counsel for Cushman & Wakefield Inc.                                  Holland & Knight LLP                     New York NY 10019                                                  Marc.Antonecchia@hklaw.com     Email
                                                                                                               Attn: Barbra R. Parlin
Counsel to Plaza las Americas, Inc., Plaza del Caribe, S.E., and Garda                                         31 West 52nd Street                                                barbra.parlin@hklaw.com
CL Great Lakes, Inc.                                                    Holland & Knight LLP                   New York NY 10019                                                  elvin.ramos@hklaw.com          Email
                                                                                                               Attn: Jose A. Casal, Esq., Joaquin J. Alemany, Esq.
                                                                                                               701 Brickell Avenue
                                                                                                               Suite 3300                                                         jose.casal@hklaw.com
Counsel to Garda CL Great Lakes, Inc.                                 Holland & Knight LLP                     Miami FL 33131                                                     jjalemany@hklaw.com            Email
                                                                                                               Attn: Lawrence A. Lichtman
                                                                                                               2290 First National Building
                                                                                                               660 Woodward Avenue
Counsel to Midwest Tool, Cutlery Company                              Honigman Miller Schwartz and Cohn LLP    Detroit MI 48226                                                   llichtman@honigman.com         Email




            In re:  Sears Holdings Corporation, et al.
            Case No. 18‐23538 (RDD)                                                                                       Page 9 of 24
                                                         18-23538-rdd      Doc 1483             Filed 01/03/19 Entered 01/03/19 19:00:18                                Main Document
                                                                                                             Pg 13 of 63
                                                                                                                         Exhibit A
                                                                                                                     Master Service List
                                                                                                                  Served as set forth below

                               DESCRIPTION                                             NAME                                                ADDRESS                                        EMAIL                 METHOD OF SERVICE
                                                                                                              Attn: Brett L. Gross, Michael S. Legge
Counsel to UBS AG, as lender for the Sparrow Term Loan maturing                                               200 Park Avenue                                       bgross@HuntonAK.com
2019, McLane Company, Inc.                                       Hunton Andrews Kurth LLP                     New York NY 10166                                     mlegge@huntonak.com                      Overnight Mail and Email
                                                                                                              Attn: Gregory G. Hesse
                                                                                                              1445 Ross Avenue
                                                                                                              Suite 3700
Counsel to McLane Company, Inc.                                    Hunton Andrews Kurth LLP                   Dallas TX 75202                                       ghesse@huntonak.com                      Email
                                                                                                              Attn: Caleb T. Holzaepfel
                                                                                                              736 Georgia Avenue
                                                                                                              Suite 300
Counsel to CBL & Associates Management, Inc.                       Husch Blackwell LLP                        Chattanooga TN 37402                                  caleb.holzaepfel@huschblackwell.com      Email
                                                                                                              Attn: Lynn H. Butler
                                                                                                              111 Congress Avenue
Counsel to WC Independence Center LLC, WC MRP Belleville                                                      Suite 1400
Center, LLC                                                        Husch Blackwell LLP                        Austin  TX 78701                                      lynn.butler@huschblackwell.com           Email
                                                                                                              Attn: Daniel R. Swetnam
                                                                                                              250 West Street
                                                                                                              Suite 700
Counsel to 5330 Crosswind, LLC                                     Ice Miller LLP                             Columbus  OH 43215                                    Daniel.Swetnam@icemiller.com             Email
                                                                                                              Attn: Karen Vogel, Treasurer‐Tax Collector
                                                                                                              940 West Main Street
                                                                                                              Suite 106
County of Imperial, California                                     Imperial County Treasurer‐ Tax Collector   El Centro CA 92243                                    taxcollector@co.imperial.ca.us           Email
                                                                                                              Attn: Alex Macias
                                                                                                              915 Wilshire Blvd 
                                                                                                              Ste. 800
Impremedia Operating Company, LLC                                  Impremedia Operating Company, LLC          Los Angeles CA 90017                                  alex.macias@impremedia.com               Email
                                                                                                              Attn: Centralized Insolvency Operation
                                                                                                              2970 Market Street
IRS Insolvency Section                                             Internal Revenue Service                   Philadelphia PA 19104‐5016                            Mimi.M.Wong@irscounsel.treas.gov         Overnight Mail and Email
                                                                                                              Attn: Centralized Insolvency Operation
                                                                                                              P.O. Box 7346
IRS Insolvency Section                                             Internal Revenue Service                   Philadelphia PA 19101‐7346                            Mimi.M.Wong@irscounsel.treas.gov         Overnight Mail and Email
                                                                                                              Attn: Joseph Corrigan 
                                                                   Iron Mountain Information Management,      One Federal Street
Counsel to Iron Mountain Information Management, LLC,              LLC                                        Boston MA 02110                                       Bankruptcy2@ironmountain.com             Email
                                                                                                              Attn: Hugh G. Jasne, Esq., Diane L. Klein, Esq.
                                                                                                              30 Glenn Street
                                                                                                              Suite 103                                             hgj@jasneflorio.com
Counsel to Data Print Technologies, Inc.                           Jasne & Florio, L.L.P.                     White Plains NY 10603                                 dlk@jasneflorio.com                      Email
                                                                                                              Attn: Judith Elkin
Counsel to Lennox International Inc. and Lennox National Account                                              23 Malysana Lane
Services, LLC                                                     Judith Elkin PLLC                           New Rochelle NY 10805                                 elkinj@mac.com                           Email
                                                                                                              Attn: Andrew P. Tureaud
                                                                                                              445 Hamilton Avenue
Counsel to GBR Green Acress Limited Liability Company, Greenwich                                              15th Floor
29 L.P., and 909 Group, L.P.                                      Keane & Beane, P.C.                         White Plains NY 10601                                 atureaud@kblaw.com                       Email
                                                                                                              Attn: Eric R. Wilson, Esq., Benjamin D. Feder, Esq.
Counsel to Computershare Turst Company, N.A., as Indenture                                                    101 Park Avenue                                       KDWBankruptcyDepartment@KelleyDrye.com
Trustee                                                            Kelley Drye & Warren LLP                   New York NY 10178                                     bfeder@kelleydrye.com                    Email




            In re:  Sears Holdings Corporation, et al.
            Case No. 18‐23538 (RDD)                                                                                      Page 10 of 24
                                                         18-23538-rdd         Doc 1483                Filed 01/03/19 Entered 01/03/19 19:00:18                 Main Document
                                                                                                                   Pg 14 of 63
                                                                                                                             Exhibit A
                                                                                                                         Master Service List
                                                                                                                      Served as set forth below

                             DESCRIPTION                                                 NAME                                                 ADDRESS                             EMAIL         METHOD OF SERVICE
Counsel to Haier U.S. Appliance Solutions, Inc. d/b/a GE Appliances, 
(i) GLP US Management, LLC, (ii) Icon Owner Pool 4 
Northeast/Midwest, LLC, (iii) Western B Southeast FL, LLC, (iv) Icon
Owner Pool 1 West/Southwest, LLC, (v) Icon Owner Pool 1 SF Non‐                                                   Attn: Sean C. Southard, Lauren C. Kiss
Business Parks, LLC, (vi) Icon DP MD Owner Pool 2                                                                 200 West 41st Street
West/Northeast/Midwest, LLC, and (vii) Icon Owner Pool 1 SF           Klestadt Winters Jureller Southard &        17th Floor                               ssouthard@klestadt.com
Business Parks, LLC                                                   Stevens, LLP                                New York NY 10036‐7203                   lkiss@klestadt.com                Email
                                                                                                                  Attn: Jeffrey Kurtzman
                                                                                                                  401 S. 2nd Street
Counsel to PREIT Services, LLC, BET Investments, and the Robbins                                                  Suite 200
Companies                                                             Kurtzman | Steady, LLC                      Philadelphia PA 19147                    kurtzman@kurtzmansteady.com       Email
                                                                                                                  Attn: David S. Gragg
                                                                                                                  Trinity Plaza II, Ninth Floor
Counsel to Alatex, a Joint Venture, Papa Rochester, LP, Walters                                                   745 E. Mulberry, Suite 900
Investments, LP, Wal‐Go Associates LLC                                Langley & Banack, Incorporated              San Antonio TX 78212                     dgragg@langleybanack.com          Email
                                                                                                                  Attn: John R. Fifarek, Esq.
                                                                                                                  120 N. Washington Square
Counsel for 4th Street South II, LLC, a Michigan Limited Liability                                                Ste. 625
Company                                                               Lasky Fifarek, P.C.                         Lansing MI 48933                         jfifarek@laskyfifarek.com         Email
                                                                                                                  Attn: Richard L. Zucker
Counsel to Oster Yorktown Properties, LLC, U.S. Realty 86                                                         75 Eisenhower Parkway
Associates and Westmount Plaza Associates                             Lasser Hochman, L.L.C.                      Roseland NJ 07068                        rzucker@lasserhochman.com         Email
                                                                                                                  Attn: Marc A. Zelina
                                                                                                                  885 Third Avenue
Counsel to Simon Property Group                                       Latham & Watkins LLP                        New York NY 10022                        marc.zelina@lw.com                Email
                                                                                                                  Attn: Peter M. Gilhuly, Ted A. Dillman
                                                                                                                  355 South Grand Ave
                                                                                                                  Ste. 100                                 peter.gilhuly@lw.com
Counsel to Simon Property Group                                       Latham & Watkins LLP                        Los Angeles CA 90071‐1560                ted.dillman@lw.com                Email
                                                                                                                  Attn: Gilbert A. Lazarus
                                                                                                                  92‐12 68th Avenue
Counsel to Vandale Industries, Inc.                                   Law Office of Gilbert A. Lazarus, PLLC.     Forest Hills NY 11375                    gillazarus@gmail.com              Email
                                                                                                                  Attn: Kevin S. Neiman
                                                                                                                  999 18th Street
                                                                                                                   Suite 1230 S
Counsel to NW Properties Landlords                                    Law Office of Kevin S. Neiman, PC           Denver CO 80202                          kevin@ksnpc.com                   Email
                                                                                                                  Attn: William P. Fennell
                                                                                                                  401 West A Street                        william.fennell@fennelllaw.com
                                                                                                                  Suite 1800                               luralene.schultz@fennelllaw.com
Counsel to Dart Warehouse Corporation                                 Law Office of William P. Fennell, APLC      San Diego CA 92101                       office@fennelllaw.com             Email
                                                                                                                  381 Broadway 
Counsel for U.S. Bank National Association d/b/a U.S. Bank                                                        Suite 300
Equipment Finance                                                     Law Offices of Charles A. Gruen             Westwood NJ 07675                        cgruen@gruenlaw.com               Email
                                                                                                                  Attn: Douglas T. Tabachnik, Esq.
                                                                                                                  63 West Main Street
                                                                                                                  Suite C
Local Counsel for the Certain Texas Taxing Entities                   Law Offices of Douglas T. Tabachnik, P.C.   Freehold NJ 07728                        dtabachnik@dttlaw.com             Email
                                                                                                                  Attn: Penny R. Stark
                                                                                                                  9861 Sunrise Lakes Boulevard
Counsel to Caparra Center Associates, San Patricio Plaza ("SPP")                                                  Suite 308
Landlord                                                              Law Offices of Penny R. Stark               Fort Lauderdale FL 33322                 pstarkesq@gmail.com               Email



            In re:  Sears Holdings Corporation, et al.
            Case No. 18‐23538 (RDD)                                                                                         Page 11 of 24
                                                        18-23538-rdd       Doc 1483             Filed 01/03/19 Entered 01/03/19 19:00:18                                 Main Document
                                                                                                             Pg 15 of 63
                                                                                                                        Exhibit A
                                                                                                                    Master Service List
                                                                                                                 Served as set forth below

                              DESCRIPTION                                               NAME                                             ADDRESS                                           EMAIL              METHOD OF SERVICE
                                                                                                             Attn: Harlan M. Lazarus
                                                                                                             240 Madison Avenue 
Counsel to Cudlie Accessories LLC, Flatbush Center Parking LLC,                                              8th Floor                                               hlazarus@lazarusandlazarus.com
Project 28 Clothing LLC, and Ikeddi Imports LLC                    Lazarus & Lazarus, P.C.                   New York NY 10016                                       harlan.lazarus@gmail.com              Email

Counsel to Westfield, LLC and its affiliate, Annapolis Mall Owner 
LLC, Brandon Shopping Center Partners LTD, Broward Mall LLC, 
Citrus Park Mall Owner LLC, Countryside Mall LLC, Roseville 
Shoppingtown LLC, Meriden Square Partnership, Montgomery Mall 
Owner LLC, North County Fair LP and EWH Escondido Associates, 
L.P., Oakridge Mall LLC, WEA Palm Desert LLC, Sarasota 
Shoppingtown LLC, WEA Southcenter LLC, Sunrise Mall LLC, UTC 
Venture LLC, Valencia Town Center Venture, L.P., Wheaton Plaza                                               Attn: Ilan Markus and Niclas A. Ferland
Regional Shopping Center LLC, Beneson Capital Partners, LLC and its                                          545 Long Wharf Drive                                    ilan.markus@leclairryan.com
affiliate Brooks Shopping Centers, LLC, Concord Mall LP, and                                                  9th Floor                                              niclas.ferland@leclairryan.com
Berkshire Mall LP                                                   LeClairRyan, PLLC                        New Haven  CT 06511                                     andrew.cole@leclairryan.com           Email
                                                                                                             Attn: David G. Aelvoet
                                                                                                             711 Navarro Street
                                                                                                             Ste 300
Counsel to Bexar County                                             Linebarger Goggan Blair & Sampson, LLP   San Antonio TX 78205                                    sanantonio.bankruptcy@publicans.com   Email
Counsel to Aransas County, Bee County, Jim Wells CAD, Nueces                                                 Attn: Diane Wade Sanders
County, City of Harlingen, Hidalgo County, Victoria County, Blanco                                           P.O. Box 17428
CAD, Harlingen CISD, Cameron County                                 Linebarger Goggan Blair & Sampson, LLP   Austin TX 78760                                                                               Overnight Mail
                                                                                                             Attn: Elizabeth Weller
                                                                                                             2777 N. Stemmons Freeway
                                                                                                             Suite 1000
Counsel to Tarrant County and Dallas County                        Linebarger Goggan Blair & Sampson, LLP    Dallas TX 75027                                         dallas.bankruptcy@publicans.com       Email

Counsel to Matagorda County, Angelina County, Cleveland ISD, 
Galveston County, Orange County, Cypress‐Fairbanks ISD, Tyler                                                Attn: John P. Dillman
County, Fort Bend County, Wharton Co Jr Coll Dist, Harris County,                                            PO Box 3064
Jasper County, Houston CAD, Montgomery County, and Polk County Linebarger Goggan Blair & Sampson, LLP        Houston TX 77253‐3064                                   houston_bankruptcy@publicans.com      Email
                                                                                                             Attn: John T. Farnum, Esq.
                                                                                                             7200 Wisconsin Avenue
                                                                                                             Suite 800
Counsel to LTMAC Properties, LLC                                   Linowes and Blocher LLP                   Bethesda MD 20814                                       jfarnum@linowes‐law.com               Email
                                                                                                             Attn: John A. Mueller
                                                                                                             50 Fountain Plaza
                                                                                                             Suite 1700
Counsel to SUSO 4 Ocean LP and Maynardville Pike LP                Lippes Mathias Wexler Friedman LLP        Buffalo NY 14202‐2216                                   jmueller@lippes.com                   Email
                                                                                                             Attn: Brian A. Raynor, Aaron C. Smith,  David W. Wirt   braynor@lockelord.com
                                                                                                             111 South Wacker Drive                                  asmith@lockelord.com
Counsel to Pension Benefit Guaranty Corporation                    Locke Lord LLP                            Chicago IL 60606                                        dwirt@lockelord.com                   Email
                                                                                                             Attn: Ira S. Green
                                                                                                             200 Vesey Street
Counsel to DFS Services, LLC                                       Locke Lord LLP                            New York NY 10281                                       ira.greene@lockelord.com              Email
                                                                                                             Attn: Joseph N. Froehlich
                                                                                                             Brookfield Place
                                                                                                             200 Vesey Street, 20th Floor
Counsel to Cardtronics USA, Inc.                                   Locke Lord LLP                            New York NY 10281                                       jfroehlich@lockelord.com              Email




           In re:  Sears Holdings Corporation, et al.
           Case No. 18‐23538 (RDD)                                                                                     Page 12 of 24
                                                         18-23538-rdd         Doc 1483               Filed 01/03/19 Entered 01/03/19 19:00:18                                         Main Document
                                                                                                                  Pg 16 of 63
                                                                                                                            Exhibit A
                                                                                                                         Master Service List
                                                                                                                      Served as set forth below

                               DESCRIPTION                                                 NAME                                              ADDRESS                                                   EMAIL      METHOD OF SERVICE
                                                                                                                 Attn: W. Steven Bryant
                                                                                                                 600 Congress Avenue
                                                                                                                 Ste. 2200
Counsel to Cardtronics USA, Inc.                                      Locke Lord LLP                             Austin TX 78701                                                  sbryant@lockelord.com        Email
                                                                                                                 Attn: Bruce Buechler
                                                                                                                 One Lowenstein Drive
Counsel to Active Media Services, Inc., d/b/a Active International    Lowenstein Sandler LLP                     Roseland NJ 07068                                                bbuechler@lowenstein.com     Email
                                                                                                                 Attn: Bruce S. Nathan, Esq., Eric S. Chafetz, Esq.
                                                                                                                 1251 Avenue of the Americas                                      echafetz@lowenstein.com
Counsel to LG Electronics USA, Inc. and Valvoline                     Lowenstein Sandler LLP                     New York NY 10020                                                bnathan@lowenstein.com       Email
                                                                                                                 Attn: Dennis D. Miller
                                                                                                                 The Transamerica Pyramid
                                                                                                                 600 Montgomery Street, 14th Floor
Counsel to Trinet Essential Facilities XXVII, Inc.                    Lubin Olson & Niewiadomski LLP             San Francisco CA 94111                                           dmiller@lubinolson.com       Email


Counsel to the County of Anderson, Texas, Bastrop County Water 
Control and Improvement District #2, The County of Bastrop, Texas, 
Tax Appraisal District of Bell County, The County of Bosque, Texas, 
Bowie Central Appraisal District, The County of Brazos, Texas, 
Brown County Appraisal District, Burnet Central Appraisal District, 
Cherokee County Appraisal District, The County of Cherokee, Texas, 
The County of Comal, Texas, The County of Coryell, Texas, The 
County of Denton, Texas, Denton County Road Utility District #1, 
County of Erath, The County of Guadalupe, Texas, Harrison Central 
Appraisal District, The County of Harrison, Texas, The County of 
Hays, Texas, The County of Henderson, Texas, The County of Jasper, 
Texas, Groesbeck Independent School District, The City of 
Groesbeck, Texas, Mexia Independent School District, City of Waco 
and/or Waco Independent School District, Midland Central 
Appraisal District, Central Appraisal District of Taylor County, Terry 
County Appraisal District, The County of Wharton, Texas and The                                                  Attn: Lee Gordon, Tara LeDay
County of Williamson, Texas, (jointly “The Texas Ad Valorem Taxing                                               P. O. Box 1269
Jurisdictions”)                                                         McCreary, Veselka, Bragg & Allen, P.C.   Round Rock TX 78680                                              tleday@mvbalaw.com           Email
                                                                                                                 Attn: Brian S. McGrath, Kristen D. Romano
                                                                                                                 112 West 34th Street
                                                                                                                 Suite 1515                                                       bmcgrath@mcglinchey.com
Counsel to Automotive Rentals, Inc., and ARI Fleet LT                 McGlinchey Stafford, PLLC                  New York NY 10120                                                kromano@mcglinchey.com       Email
                                                                                                                 Attn: Mark J. Chaney, Esq., Richard A. Aguilar, Esq., Rudy J. 
                                                                                                                 Cerone, Esq.
                                                                                                                 601 Poydras Street                                               mchaney@mcglinchey.com
                                                                                                                 12th Floor                                                       raguilar@mcglinchey.com
Counsel to Automotive Rentals, Inc. and ARI Fleet LT                  McGlinchey Stafford, PLLC                  New Orleans LA 70130                                             rcerone@mcglinchey.com       Email
                                                                                                                 Attn: H. Jeffrey Schwartz
                                                                                                                 One Bryant Park
                                                                                                                 47th Floor
Counsel to Winners Industry Co., Ltd.                                 McKool Smith, P.C.                         New York NY 10036                                                hjschwartz@mckoolsmith.com   Email
                                                                                                                 Attn: David Meegan
Counsel to Creditors Loki Investments, LLC, Michael Rue, J. Terry                                                11341 Gold Express Drive
Eager and Susan B. Eager, as Co‐Trustees of the J. Terry Eager                                                   Suite 110
Family Trust‐1995, and CEMR Properties                                Meegan, Hanschu & Kassenbrock              Gold River CA 95670                                              dmeegan@mhksacto.com         Email



            In re:  Sears Holdings Corporation, et al.
            Case No. 18‐23538 (RDD)                                                                                         Page 13 of 24
                                                         18-23538-rdd     Doc 1483              Filed 01/03/19 Entered 01/03/19 19:00:18                                        Main Document
                                                                                                             Pg 17 of 63
                                                                                                                          Exhibit A
                                                                                                                       Master Service List
                                                                                                                    Served as set forth below

                               DESCRIPTION                                            NAME                                                  ADDRESS                                               EMAIL         METHOD OF SERVICE
                                                                                                               Attn: Christopher J. Major
                                                                                                               125 Park Avenue
                                                                                                               7th Floor
Counsel to Royal Consumer Products, LLC                            Meister Seelig & Fein LLP                   New York NY 10017                                            cjm@msf‐law.com                  Email
                                                                                                               Attn: Nicole C. Kenworthy
                                                                                                               6801 Kenilworth Avenue
Counsel to Prince George's County, Maryland, Calvert County,                                                   Suite 400
Maryland and Charles County, Maryland                              Meyers, Rodbell & Rosenbaum, P.A.           Riverdale MD 20737‐1385                                      nkenworthy@mrrlaw.net            Email
                                                                                                               Attn: Andrew M. Leblanc
                                                                                                               1850 K Street, NW
                                                                                                               Suite 1100
Counsel to Cyrus Capital Partners, L.P.                            Milbank, Tweed, Hadley & McCloy LLP         Washington DC 20006                                          ALeblanc@milbank.com             Email
                                                                                                               Attn: Craig M. Price
                                                                                                               28 Liberty Street
Counsel to Cyrus Capital Partners, L.P.                            Milbank, Tweed, Hadley & McCloy LLP         New York NY 10005‐1413                                       cprice@milbank.com               Email
                                                                                                               Attn: Robert J. Liubicic
                                                                                                               2029 Century Park East
                                                                                                               33rd Floor
Counsel to Cyrus Capital Partners, L.P.                            Milbank, Tweed, Hadley & McCloy LLP         Los Angeles CA 90067                                         RLiubicic@milbank.com            Email

                                                                                                              Attn: Steven A. Ginther, Special Assistant Attorney General
                                                                                                              301 W. High Street, Room 670
                                                                Missouri Department of Revenue,               P.O. Box 475
Counsel to Missouri Department of Revenue                       Bankruptcy Unit                               Jefferson City MO 65105‐0475                                  sdnyecf@dor.mo.gov               Email
                                                                                                              Attn: Stan D. Smith
                                                                                                              425 West Capitol Avenue
                                                                Mitchell, Williams, Selig, Gates & Woodyard,   Suite 1800
Counsel to Acxiom Corporation                                   P.L.L.C.                                      Little Rock AR 72201‐3525                                     ssmith@mwlaw.com                 Email
                                                                                                              Attn: Kevin P. Montee, Esq.
                                                                                                              1250‐I Newell Ave.
                                                                                                              Suite 149
Counsel to Creditor Hudson Concourse, LLC                       Montee & Associates                           Walnut Creek CA 94596                                                                          Overnight Mail
                                                                                                              Attn: Laura McCarthy
                                                                                                              One Federal Street
                                                                                                              32nd Fl
Counsel to Kimco Realty Corporation                             Morgan, Lewis & Bockius LLP                   Boston MA 02110‐1726                                          laura.mccarthy@morganlewis.com   Email
                                                                                                              Attn: Neil E. Herman
                                                                                                              101 Park Avenue
Counsel to Kimco Realty Corporation                             Morgan, Lewis & Bockius LLP                   New York NY 10178‐0600                                        neil.herman@morganlewis.com      Email
                                                                                                              Attn: Stephen M. Miller
                                                                                                              500 Delaware Avenue, Suite 1500
Counsel to Net Lease Management Partners, L.L.C., Greensboro                                                  P.O. Box 2306
Lease Management, L.L.C., and Brighton Lease Management, L.L.C. Morris James LLP                              Wilmington DE 19899‐2306                                      smiller@morrisjames.com          Email
                                                                                                              Attn: Curtis S. Miller, Joseph C. Barsalona II
                                                                                                              1201 North Market Street
                                                                                                              P.O. Box 1347                                                 cmiller@mnat.com
Counsel to Lefmark Tamiami, Inc.                                Morris, Nichols, Arsht & Tunnell LLP          Wilmington DE 19899                                           jbarsalona@mnat.com              Email
                                                                                                              Attn: Jennifer L. Marines, Benjamin W. Butterfield
                                                                                                              250 West 55th Street                                          jmarines@mofo.com
Counsel to Icon Health & Fitness, Inc.                          Morrison & Foerster LLP                       New York NY 10019                                             bbutterfield@mofo.com            Email




            In re:  Sears Holdings Corporation, et al.
            Case No. 18‐23538 (RDD)                                                                                       Page 14 of 24
                                                         18-23538-rdd        Doc 1483          Filed 01/03/19 Entered 01/03/19 19:00:18                                      Main Document
                                                                                                            Pg 18 of 63
                                                                                                                         Exhibit A
                                                                                                                      Master Service List
                                                                                                                   Served as set forth below

                               DESCRIPTION                                             NAME                                             ADDRESS                                                  EMAIL                 METHOD OF SERVICE
                                                                                                              Attn: Joseph T. Moldovan, Robert K. Dakis
                                                                                                              909 Third Avenue
Counsel to Allure Gems, LLC                                           Morrison Cohen LLP                      New York NY 10022                                          bankruptcy@morrisoncohen.com               Email
Counsel to Puerto Rico Supplies Group, Inc. and its subsidiaries 
and/or affiliates, Glamour Corporation, Healthtex Distributors PR,                                           Attn: Myrna L. Ruiz‐Olmo, Esq.
Inc., PRS Export Group, LLC, PRS On Time Distributors, LLC.                                                  PO Box 367819
(collectively "PRSG").                                            MRO Attorneys at Law, LLC                  San Juan PR 00936‐7819                                      mro@prbankruptcy.com                       Email
                                                                                                             Attn: Deborah M. Perry
                                                                                                             500 N. Akard Street
                                                                                                             Suite 3800
Counsel to International Airport Center, Inc.                     Munsch Hardt Kopf & Harr, P.C.             Dallas TX 75201‐6659                                        dperry@munsch.com                          Email
                                                                                                             Attn: Karen Cordry
                                                                                                             1850 M St., NW
                                                                                                             12th Floor
National Association of Attorneys General                         National Association of Attorneys General Washington DC 20036                                          kcordry@naag.org                           Email
                                                                                                             Attn: Jody A. Bedenbaugh
                                                                                                             1320 Main Street, 17th Floor
                                                                                                             Post Office Box 11070 (29211)
Counsel to Michelin North America, Inc.                           Nelson Mullins Riley & Scarborough LLP     Columbia SC 29201                                           jody.bedenbaugh@nelsonmullins.com          Email
                                                                                                             Attn: Shane G. Ramsey
                                                                                                             280 Park Avenue
                                                                                                             15th Floor West
Counsel to Retail Opportunity Investments Corp.                   Nelson Mullins Riley & Scarborough LLP     New York NY 10017                                           shane.ramsey@nelsonmullins.com             Email
                                                                                                             Attn: Enid Nagler Stuart; Assistant Attorney General
                                                                                                             Special Bankruptcy Counsel, Office of the New York State 
                                                                                                             Attorney General
                                                                  New York State Department of Taxation and  28th Liberty Street, 17th Floor
New York State Department of Taxation and Finance                 Finance                                    New York NY 10005                                           enid.stuart@ag.ny.gov                      Email
                                                                                                             Attn: Christopher M. Desiderio
Counsel to U.S. Bank National Association, N.A., as Indenture                                                55 West 46th Street
Trustee                                                           Nixon Peabody, LLP                         New York NY 10036                                           cdesiderio@nixonpeabody.com                Email
                                                                                                             Attn: Daniel W. Sklar, Esquire
Counsel to Coral Reef Asia Pacific a/k/a White Mountain Footwear                                             900 Elm Street
and 266 Route 125, LLC                                            Nixon Peabody, LLP                         Manchester NH 03101                                         dsklar@nixonpeabody.com                    Email
                                                                                                             Attn: Richard C. Pedone
Counsel to U.S. Bank National Association, N.A., as Indenture                                                100 Summer Street
Trustee                                                           Nixon Peabody, LLP                         Boston MA 02110                                             rpedone@nixonpeabody.com                   Email
                                                                                                             Attn: Bob B. Bruner
                                                                                                             1301 McKinney
                                                                                                             Suite 5100
Counsel to Living Spaces Furniture, LLC                           Norton Rose Fulbright US LLP               Houston TX 77010                                            bob.bruner@nortonrosefulbright.com         Email
                                                                                                             Attn: David A. Rosenzweig
                                                                                                             1301 Avenue of the Americas
Counsel to Living Spaces Furniture, LLC                           Norton Rose Fulbright US LLP               New York NY 10019                                           david.rosenzweig@nortonrosefulbright.com   Email
                                                                                                             Attn: Howard Seife, Esq., & Christy Rivera, Esq.
Counsel to World Technologies, Inc. d/b/a Techtronic Industries                                              1301 Avenue of the Americas                                 howard.seife@nortonrosefulbright.com
Power Equipment                                                   Norton Rose Fulbright US LLP               New York NY 10019‐6022                                      christy.rivera@nortonrosefulbright.com     Email
Counsel for Cantor Fitzgerald Securities as Administrative Agent                                             Attn: Stephen Castro, David A. Rosenzweig
and Collateral Agent under the Superpriority Junior Lien Secured                                             1301 Avenue of the Americas                                 stephen.castro@nortonrosefulbright.com
DIP Credit Agreement                                              Norton Rose Fulbright US LLP               New York NY 10019                                           david.rosenzweig@nortonrosefulbright.com   Email




            In re:  Sears Holdings Corporation, et al.
            Case No. 18‐23538 (RDD)                                                                                      Page 15 of 24
                                                         18-23538-rdd      Doc 1483               Filed 01/03/19 Entered 01/03/19 19:00:18                                          Main Document
                                                                                                               Pg 19 of 63
                                                                                                                          Exhibit A
                                                                                                                      Master Service List
                                                                                                                   Served as set forth below

                               DESCRIPTION                                              NAME                                                ADDRESS                                                  EMAIL            METHOD OF SERVICE
                                                                                                               Attn: Carol E. Momjian, Josh Shapiro
                                                                                                               The Phoenix Building
Counsel to Commonwealth of Pennsylvania, Department of                                                         1600 Arch Street, Suite 300
Revenue                                                            Office of Attorney General                  Philadelphia PA 19103                                            cmomjian@attorneygeneral.gov       Email
                                                                                                               Attn: Rachel R. Obaldo, Assistant Attorney General
                                                                                                               Bankruptcy & Collections Division MC 008
                                                                                                               P.O. Box 12548
Counsel to the Comptroller of Public Accounts of the State of Texas Office of the Texas Attorney General       Austin TX 78711‐2548                                             rachel.obaldo@oag.texas.gov        Email
                                                                                                               Attn: Paul Schwartzberg, Richard Morrissey
                                                                                                               201 Varick St.
                                                                   Office of The United States Trustee for     Ste. 1006                                                        richard.morrissey@usdoj.gov
United States Trustee Southern District of New York                Region 2                                    New York NY 10014                                                paul.schwartzberg@usdoj.gov        Overnight Mail and Email
                                                                                                               Attn: Albena Petrakov, Esq.
                                                                                                               10 East 40th Street
Counsel to Saul Subsidiary I, LP                                   Offit Kurman, P.A.                          New York NY 10016                                                apetrakov@offitkurman.com          Email
                                                                                                               Attn: Stephen A. Metz, Esq.
                                                                                                               4800 Montgomery Lane
                                                                                                               9th Floor
Counsel to Saul Subsidiary I, LP                                   Offit Kurman, P.A.                          Bethesda MD 20814                                                smetz@offitkurman.com              Email
                                                                                                               Attn: Sean A. O’Keefe
                                                                                                               130 Newport Center Drive
                                                                                                               Suite 140
Counsel to J.W. Mitchell Company, LLC                              OKeefe & Associates Law Corporation, P.C.   Newport Beach CA 92660                                           sokeefe@okeefelc.com               Email
                                                                                                               Attn: Paul L. Orshan, Esq.
                                                                                                               701 Brickell Ave., 
                                                                                                               Suite 2000
Counsel to Invicta Watch Company of America, Inc.                  Orshan, P.A.                                Miami FL 33131                                                   paul@orshanpa.com                  Email
                                                                                                               Attn: Lily Wang
                                                                                                               No 9 Yueyang Road, Building B
Top 20 Unsecured Creditor                                          Paco (China) Garment Ltd                    Qingdao Shandong 266000 China                                    lily@pacogarment.com               Overnight Mail and Email
                                                                                                               Attn: Kiah T. Ford IV
                                                                                                               401 South Tryon Street
                                                                                                               Suite 3000
Counsel to Hangzhou GreatStar Industrial Co., Ltd                  Parker Poe Adams & Bernstein LLP            Charlotte NC 28202                                               chipford@parkerpoe.com             Email
                                                                                                               Attn: Leslie A. Plaskon, Esq., Andrew V. Tenzer, Esq., Shlomo 
                                                                                                               Maza, Esq.                                                         leslieplaskon@paulhastings.com
                                                                                                               200 Park Avenue                                                    andrewtenzer@paulhastings.com
Counsel to GACP II, L.P.                                           Paul Hastings LLP                           New York NY 10166                                                  shlomomaza@paulhastings.com      Email
                                                                                                                                                                                  pbasta@paulweiss.com
                                                                                                                                                                                  kcornish@paulweiss.com
                                                                                                               Attn: Paul M. Basta, Kelley A. Cornish, Lewis R. Clayton, Susanna  lclayton@paulweiss.com
                                                                                                               M. Buergel, Robert Britton, Jonathan Hurwitz                       sbuergel@paulweiss.com
                                                                   Paul, Weiss, Rifkind, Wharton & Garrison    1285 Avenue of the Americas                                        rbritton@paulweiss.com
Proposed Conflict Counsel for Debtors and Debtors in Possession    LLP                                         New York NY 10019                                                  jhurwitz@paulweiss.com           Email
                                                                                                               Attn: Henry Jaffe, Kenneth A. Listwak
                                                                                                               Hercules Plaza, Suite 5100
                                                                                                               1313 N. Market Street                                              jaffeh@pepperlaw.com
Counsel to Red Bull North America, Inc.                            Pepper Hamilton LLP                         Wilmington DE 19899‐1709                                           listwakk@pepperlaw.com           Email




            In re:  Sears Holdings Corporation, et al.
            Case No. 18‐23538 (RDD)                                                                                      Page 16 of 24
                                                         18-23538-rdd       Doc 1483              Filed 01/03/19 Entered 01/03/19 19:00:18                                        Main Document
                                                                                                               Pg 20 of 63
                                                                                                                            Exhibit A
                                                                                                                        Master Service List
                                                                                                                     Served as set forth below

                               DESCRIPTION                                               NAME                                                ADDRESS                                                 EMAIL           METHOD OF SERVICE
                                                                                                                 Attn: Eboney Cobb, Esq.
                                                                                                                 500 East Border Street
                                                                    Perdue Brandon Fielder Collins and Mott‚     Suite 640
Local Counsel for the Certain Texas Taxing Entities                 LLP                                          Arlington TX 76010                                           ecobb@pbfcm.com                     Email
                                                                                                                 Attn: Ebony Cobb
                                                                                                                 500 E. Border Street
Counsel to Richardson ISD, City of Garland, Garland ISD, Carrolton‐ Perdue, Brandon, Fielder, Collins & Mott,    Suite 640
Farmers Branch ISD                                                  L.L.P.                                       Arlington TX 76010                                           ecobb@pbfcm.com                     Email
                                                                                                                 Attn: Laura J. Monroe
                                                                    Perdue, Brandon, Fielder, Collins & Mott,    P.O. Box 817
Counsel to Lubbock Central Appraisal District                       L.L.P.                                       Lubbock TX 79408                                             lmbkr@pbfcm.com                     Email
                                                                                                                 Attn: Owen M. Sonik
                                                                                                                 1235 North Loop West
                                                                    Perdue, Brandon, Fielder, Collins & Mott,    Suite 600
Counsel to Spring Branch Independent School District, et al         L.L.P.                                       Houston TX 77008                                             osonik@pbfcm.com                    Email
                                                                                                                 Attn: Douglas J. Pick
                                                                                                                 369 Lexington Avenue
                                                                                                                 12th Floor
Counsel to Norton Mailman Associates                                Pick & Zabicki LLP                           New York NY 10017                                            dpick@picklaw.net                   Email

Counsel to the Marion Plaza, Inc. dba Eastwood Mall, Governor’s 
Square Company dba Governor’s Square Mall, Huntington Mall 
Company dba Huntington Mall, Meadowbrook Mall Company dba 
Meadowbrook Mall, Ohio Valley Mall Company dba Ohio Valley                                                       Attn: Jonathan A. Grasso
Mall, the Cafaro Northwest Partnership dba South Hill Mall,                                                      85 Broad Street
Spotsylvania Mall Company dba Spotsylvania Towne Centre and                                                      Suite 17‐063
Howland Commons, LLC dba Howland Commons                         Pierce McCoy, PLLC                              New York NY 10004                                            jon@piercemccoy.com                 Email
                                                                                                                 Attn: Rick A. Steinberg
                                                                                                                 50 Tice Boulevard
                                                                                                                 Suite 380
Counsel to Tote, Inc.                                               Price Meese Shulman & D'Arminio, P.C.        Woodcliff Lake NJ 07677                                      rsteinberg@pricemeese.com           Email
                                                                                                                 Attn: Gerald P. Kennedy
                                                                                                                 525 B Street
                                                                                                                 Suite 2200
Counsel to MCS Hemet Valley Center LLC                              Procopio, Cory, Hargreaves & Savitch LLP     San Diego CA 92101                                           gerald.kennedy@procopio.com         Email
                                                                                                                 Attn: Robert L. Pryor
                                                                                                                 675 Old Country Road
Counsel to ABC Supply Co. Inc.                                      Pryor & Mandelup, L.L.P.                     Westbury NY 11590                                            rlp@pryormandelup.com               Email
                                                                                                                 Attn: Susheel Kirpalani, Jonathan E. Pickhardt, Andrew S.    susheelkirpalani@quinnemanuel.com
                                                                                                                 Corkhill, Matthew Scheck, Ellison Ward Merkel                jonpickhardt@quinnemanuel.com
                                                                                                                 51 Madison Avenue                                            andrewcorkhill@quinnemanuel.com
                                                                                                                 22nd Floor                                                   matthewscheck@quinnemanuel.com
Counsel to Omega Advisors Inc.                                      Quinn Emanuel Urquhart & Sullivan LLP        New York NY 10010                                            ellisonmerkel@quinnemanuel.com      Email
                                                                                                                 Attn: Charles J. Filardi, Jr.
                                                                                                                 One Financial Plaza
                                                                                                                 21st Floor
Counsel to Southhaven Associates LLC                                Reid and Riege, P.C.                         Hartford CT 06103                                            cfilardi@rrlawpc.com                Email




            In re:  Sears Holdings Corporation, et al.
            Case No. 18‐23538 (RDD)                                                                                        Page 17 of 24
                                                         18-23538-rdd      Doc 1483               Filed 01/03/19 Entered 01/03/19 19:00:18                                              Main Document
                                                                                                               Pg 21 of 63
                                                                                                                            Exhibit A
                                                                                                                         Master Service List
                                                                                                                      Served as set forth below

                               DESCRIPTION                                             NAME                                                     ADDRESS                                                  EMAIL          METHOD OF SERVICE
                                                                                                                   Attn: Guy A. Reiss, Erik Tikkanen
                                                                                                                   200 West 41st Street
                                                                                                                   20th Floor                                                       greiss@reisspreuss.com
Counsel to Miele, Inc.                                              Reiss+Preuss LLP                               New York NY 10036                                                etikkanen@reisspreuss.com        Email
                                                                                                                   Attn: Chad P. Pugatch
                                                                                                                   101 Northeast Third Avenue
                                                                    Rice Pugatch Robinson Storfer & Cohen,         Suite 1800
Counsel to CM Grayson, LLC                                          PLLC                                           Fort Lauderdale FL 33301                                         cpugatch@rprslaw.com             Email
                                                                                                                   Attn: Howard P. Magaliff
                                                                                                                   335 Madison Avenue
                                                                                                                   9th Floor
Counsel to Sante Marcoccia                                          Rich Michaelson Magaliff, LLP                  New York NY 10017                                                hmagaliff@r3mlaw.com             Email
                                                                                                                   Attn: Kenneth M. Florey, M. Neal Smith
                                                                                                                   631 E. Boughton Road
                                                                    Robbins, Schwartz, Nicholas, Lifton & Taylor,  Suite 200                                                        kflorey@robbins‐schwartz.com
Counsel to Community Unit School District 300                       Ltd.                                           Bolingbrook IL 60440                                             nsmith@robbins‐schwartz.com      Email
                                                                                                                   Attn: Robert E. Michael, Aaron Hume
                                                                                                                   5911 Riverdale Avenue                                            Robert.e.michael.esq@gmail.com
Counsel to Miele, Inc.                                              Robert E. Michael & Associates PLLC            New York  NY 10471                                               Aron.hume@gmail.com              Email
                                                                                                                   Attn: Fred B. Ringel, Esq.
                                                                                                                   875 Third Avenue
                                                                    Robinson Brog Leinwand Greene Genovese  9th Floor
Counsel to East End Commons Associates LLC                          & Gluck P.C.                                   New York NY 10022                                                fbr@robinsonbrog.com             Email

                                                                                                                 Attn: Gregg M. Galardi, Kimberly J. Kodis, Sam N. Ashuraey         gregg.galardi@ropesgray.com
                                                                                                                 1211 Avenue of the Americas                                        kimberly.kodis@ropesgray.com
Counsel to Apex Tool Group, LLC                                     Ropes & Gray LLP                             New York NY 10036‐8704                                             sam.ashuraey@ropesgray.com       Email
                                                                                                                 Attn: James M. Wilton, Patricia I. Chen, Stephen Moeller‐Sally, 
                                                                                                                 Joshua Y. Sturm                                                    james.wilton@ropesgray.com
                                                                                                                 Prudential Tower                                                   patricia.chen@ropesgray.com
Counsel to Cross Country Home Services, Inc., and Duff & Phelps,                                                 800 Boylston Street                                                ssally@ropesgray.com
LLC                                                                 Ropes & Gray LLP                             Boston MA 02199‐3600                                               joshua.sturm@ropesgray.com       Email
                                                                                                                 Attn: Nicholas M. Berg, Timothy Farrell
                                                                                                                 191 North Wacker Drive
                                                                                                                 32nd Floor                                                         nicholas.berg@ropesgray.com
Counsel to Duff & Phelps, LLC                                       Ropes & Gray LLP                             Chicago IL 60606‐4302                                              timothy.farrell@ropesgray.com    Email
                                                                                                                 Attn: Sanford P. Rosen, Esq.
                                                                                                                 747 Third Avenue
Counsel to Cranston/BVT Associates, LLP                             Rosen & Associates, P.C.                     New York NY 10017‐2803                                             srosen@rosenpc.com               Email
                                                                                                                 Attn: Michael S. Amato, Esq.
                                                                                                                 East Tower, 15th Floor
Counsel to Colonial Properties LLC, Groveport Lynx LLC, Lawrence                                                 1425 RXR Plaza
Mart LLC, USP Aerospace Solutions, Inc.                             Ruskin Moscou Faltischek, P.C.               Uniondale NY 11556‐1425                                            mamato@rmfpc.com                 Email
                                                                                                                 Attn: Steven W. Kelly
                                                                                                                 1290 Broadway
                                                                                                                 Suite 1650
Counsel to HRA Fountains LP                                         S&D Law                                      Denver CO 80203                                                    skelly@s‐d.com                   Email
                                                                                                                 Attn: Steven W. Kelly, Esq.
                                                                                                                 1290 Broadway
                                                                                                                 Suite 1650
Counselt to AmCap Wilson II, LLC and Wilson Norridge, LLC           S&D Law                                      Denver CO 80203                                                    skelly@s‐d.com                   Email



            In re:  Sears Holdings Corporation, et al.
            Case No. 18‐23538 (RDD)                                                                                         Page 18 of 24
                                                         18-23538-rdd      Doc 1483              Filed 01/03/19 Entered 01/03/19 19:00:18                                        Main Document
                                                                                                              Pg 22 of 63
                                                                                                                        Exhibit A
                                                                                                                     Master Service List
                                                                                                                  Served as set forth below

                               DESCRIPTION                                          NAME                                                 ADDRESS                                                    EMAIL      METHOD OF SERVICE
                                                                                                              Attn: Robert A. Abiuso, Matthew C. McCann
                                                                                                              333 Earle Ovington Boulevard
                                                                                                              Suite 601                                                      mmccann@swc‐law.com
Counsel to Ray Padula Holdings, LLC                                Sahn Ward Coschignano, PLLC                Uniondale NY 11553                                             rabiuso@swc‐law.com            Email
                                                                                                              Attn: Jay Weinblatt
                                                                                                              195 Carter Drive
Counsel to Sakar International Inc.                                Sakar                                      Edison NJ 08817                                                jweinblatt@sakar.com           Email

                                                                                                              Attn: Christopher R. Belmonte, Abigail Snow, Pamela Bosswick   cbelmonte@ssbb.com
Counsel to International Business Machines Corporation & Advance                                              230 Park Avenue                                                asnow@ssbb.com
Magazine Publishers Inc.                                          Satterlee Stephens LLP                      New York NY 10169                                              pbosswick@ssbb.com             Email
                                                                                                              Attn: Louis T. DeLucia, Esq., Alyson M. Fiedler, Esq.
                                                                                                              666 Fifth Avenue
                                                                                                              Suite 1700                                                     ldelucia@schiffhardin.com
Counsel to the Ciuffo Family Trust                                  Schiff Hardin LLP                         New York NY 10103                                              afiedler@schiffhardin.com      Email
                                                                                                              Attn: Secretary of the Treasury
                                                                                                              100 F Street, NE                                               secbankruptcy@sec.gov
Securities and Exchange Commission ‐ Headquarters                   Securities & Exchange Commission          Washington DC 20549                                            NYROBankruptcy@sec.gov         Overnight Mail and Email
                                                                                                              Attn: Bankruptcy Department
                                                                                                              Brookfield Place
                                                                    Securities & Exchange Commission – NY     200 Vesey Street, Suite 400
Securities and Exchange Commission ‐ Regional Office                Office                                    New York NY 10281‐1022                                         bankruptcynoticeschr@sec.gov   Overnight Mail and Email
                                                                                                              Attn: John R. Ashmead, Esq. & Arlene R. Alves, Esq.
Counsel to Wilmington Savings Fund Society, FSB, as Trustee of the                                            One Battery Park Plaza                                         ashmead@sewkis.com
7.00% 12.00% PIK‐Toggle Notes                                       Seward & Kissel LLP                       New York NY 10004                                              alves@sewkis.com               Email
                                                                                                              Attn: Edward M. Fox
Counsel to Wilmington Trust, National Association, as indeture                                                620 8th Avenue
trustee and collateral agent                                        Seyfarth Shaw LLP                         New York NY 10018                                              emfox@seyfarth.com             Email
                                                                                                              Attn: Richard P. Hermann, Matthew Kish, Jennifer Shafer        rhermann@sbwh.law
                                                                                                              7777 Glades Road                                               mkish@sbwh.law
                                                                                                              Suite 400                                                      jshafer@sbwh.law
Counsel to Oracle Elevator Company                                  Shapiro, Blasi, Wasserman & Hermann, P.A. Boca Raton FL 33434                                            floridaservice@sbwh.law        Email
                                                                                                              Attn: Fredric Sosnick, Sara Coelho
                                                                                                              599 Lexington Avenue                                           fsosnick@shearman.com
Counsel to Sears Hometown and Outlet Stores, Inc.                   Shearman & Sterling LLP                   New York NY 10022                                              sara.coelho@shearman.com       Email
                                                                                                              Attn: Alan M. Feld, Esq., Ted Cohen, Esq.
                                                                                                              30 Rockerfeller Plaza                                          afeld@sheppardmullin.com
Counsel for Everlast World’s Boxing Headquarters Corp.              Sheppard Mullin Richter & Hampton, LLP    New York NY 10112                                              tcohen@sheppardmullin.com      Email
                                                                                                              Attn: Ryan C. Reinert, Esq.
                                                                                                              4301 W. Boy Scout Blvd
                                                                                                              Suite 300
Counsel to Manco Florida Associates, LLC                            Shutts & Bowen LLP                        Tampa FL 33607                                                 rreinert@shutts.com            Email
                                                                                                              Attn: David E. Kronenberg
                                                                                                              1501 K Street, N.W.
Counsel to Service.com, Inc.                                        Sidley Austin LLP                         Washington DC 20005                                            dkronenberg@sidley.com         Email
                                                                                                              Attn: Ronald M. Tucker, Esq.
                                                                                                              225 West Washington Street
Counsel to Simon Property Group, L.P.                               Simon Property Group, L.P.                Indianapolis IN 46204                                          rtucker@simon.com              Email




            In re:  Sears Holdings Corporation, et al.
            Case No. 18‐23538 (RDD)                                                                                     Page 19 of 24
                                                         18-23538-rdd       Doc 1483              Filed 01/03/19 Entered 01/03/19 19:00:18                                      Main Document
                                                                                                               Pg 23 of 63
                                                                                                                          Exhibit A
                                                                                                                      Master Service List
                                                                                                                   Served as set forth below

                               DESCRIPTION                                                 NAME                                             ADDRESS                                                EMAIL      METHOD OF SERVICE
                                                                                                               Attn: Michelle E. Shriro
                                                                                                               16200 Addison Road
                                                                                                               Suite 140
Counsel to Summit Portraits, LLC                                    Singer & Levick, P.C.                      Addison TX 75001                                             mshriro@singerlevick.com       Email
                                                                                                               Attn: Dana S. Plon, Esquire
                                                                                                               123 South Broad Street
Counsel for Pennsee, LLC, Loyal Holdings DE LLC and Westfall Town                                              Suite 2100
Center JV                                                          Sirlin Lesser & Benson, P.C.                Philadelphia PA 19109                                        dplon@sirlinlaw.com            Email
                                                                                                               Attn: Paul Leake, Esq., Shana Elberg, Esq., and George R. 
                                                                                                               Howard, Esq.                                                 Paul.Leake@skadden.com
Counsel to Bank of America, N.A., administrative agent under the                                               4 Times Square                                               Shana.Elberg@skadden.com
First Lien Credit Facility and the DIP ABL Agent                    Skadden, Arps, Slate, Meagher & Flom LLP   New York NY 10036                                            George.Howard@skadden.com      Email
                                                                                                               Attn: Doug Skierski, Kristin H. Jain
                                                                                                               400 N. St. Paul
                                                                                                               Suite 510
Counsel to Quest Resource Management Group, LLC                     Skierski Jain PLLC                         Dallas TX 75201                                              enotices@skijain.com           Email
                                                                                                               Attn: Lei Lei Wang Ekvall, Philip E. Strok
                                                                                                               3200 Park Center Drive
                                                                                                               Suite 250
Counsel to Paco (China) Garment Ltd.                                Smiley Wang‐Ekvall, LLP                    Costa Mesa CA 92626                                          pstrok@swelawfirm.com          Email
                                                                                                               Attn: Robert R. Kinas
                                                                                                               3883 Howard Hughes Parkway
                                                                                                                #1100
Counsel to Red Bull North America, Inc.                             Snell & Wilmer L.L.P.                      Las Vegas NV 89169‐5958                                      rkinas@swlaw.com               Email
                                                                                                               Attn: James E. Sorenson
                                                                                                               PO Box 3637
Counsel to Florida Self‐Insurers Guaranty Association, Inc.         Sorenson Van Leuven, PLLC                  Tallahassee FL 32315‐3637                                    bk@svllaw.com                  Email
                                                                                                               Attn: David A. Rolf & Patrick M. Ryan
                                                                                                               1 N. Old State Capitol, Suite 200
Counsel to Charles Pugh, Nicole Pugh, Jack Pugh, Sam Pugh, and                                                 P.O. Box 5131                                                darolf@sorlinglaw.com
Charles F. Pugh                                                     Sorling Northrup                           Springfield IL 62705‐5131                                    pmryan@sorlinglaw.com          Email
                                                                                                               Attn: Thomas S. Onder, Joseph H. Lemkin
Counsel to Levin Management Corporation, Phillips Edison &                                                     P.O. Box 5315                                                tonder@stark‐stark.com
Company, Conopco Inc. dba Unilever                                  Stark & Stark, P.C.                        Princeton NJ 08543                                           jlemkin@stark‐stark.com        Email
                                                                                                               Attn: Constantine D. Pourakis
                                                                                                               485 Madison Avenue
                                                                                                               20th Floor
Counsel to East Penn Manufacturing Co.                              Stevens & Lee, P.C.                        New York NY 10022                                            cp@stevenslee.com              Email
                                                                                                               Attn: Thomas J. Salerno
                                                                                                               1850 N. Central Avenue
                                                                                                               Suite 2100
Counsel for Telesoft Corp.                                          Stinson Leonard Street LLP                 Phoenix AZ 85004‐4584                                        thomas.salerno@stinson.com     Email
                                                                                                               Attn: Sabrina L. Streusand
                                                                                                               1801 S. Mopac Expressway
                                                                                                               Suite 320
Counsel to Dell Financial Services L.L.C                            Streusand, Landon, Ozburn & Lemon, LLP     Austin  TX 78746                                             streusand@slollp.com           Email
                                                                                                               Attn: Kristopher M. Hansen, Jonathan D. Canfield, Sayan 
                                                                                                               Bhattacharyya                                                khansen@stroock.com
                                                                                                               180 Maiden Lane                                              jcanfield@stroock.com
Counsel to Och‐Ziff Capital Structure Arbitrage Master Fund, Ltd.   Stroock & Stroock & Lavan LLP              New York NY 10038                                            sbhattacharyya@stroock.com     Email



            In re:  Sears Holdings Corporation, et al.
            Case No. 18‐23538 (RDD)                                                                                      Page 20 of 24
                                                        18-23538-rdd       Doc 1483               Filed 01/03/19 Entered 01/03/19 19:00:18                                             Main Document
                                                                                                               Pg 24 of 63
                                                                                                                            Exhibit A
                                                                                                                        Master Service List
                                                                                                                     Served as set forth below

                              DESCRIPTION                                             NAME                                                 ADDRESS                                                      EMAIL          METHOD OF SERVICE
                                                                                                             Attn: Andrew G. Dietderich, Brian D. Glueckstein, David R. 
                                                                                                             Zylberberg
Counsel to Fairholme Capital Management, LLC, and the Fairholme                                              125 Broad Street                                                      dietdericha@sullcrom.com
Funds, Inc.                                                      Sullivan & Cromwell LLP                     New York NY 1004‐2498                                                 zylberbergd@sullcrom.com         Email
                                                                                                             Attn: David S. Kupetz & Claire K. Wu
Counsel for Izek Shomof and Alene Shomof Irrevocable Children's                                              333 South Grand Avenue
Trust Dated February 11, 1999, Vegas Group, LLC, and East River                                              Suite 3400                                                            dkupetz@sulmeyerlaw.com
Group, LLC                                                       SulmeyerKupetz, A Professional Corporation Los Angeles CA 90071                                                   ckwu@sulmeyerlaw.com             Email
                                                                                                             Attn: Vivek Suri, Esq.
                                                                                                             20 Vesey Street
                                                                                                             Suite 300
Counsel to KG Denim Limited                                      Suri Law Office                             New York NY 10007                                                     lawyer@surilawoffice.com         Email
                                                                                                             Attn: Michael J. Riela
                                                                                                             900 Third Avenue
                                                                 Tannenbaum Helpern Syracuse & Hirschtritt  13th Floor
Counsel to Vertical Industrial Park Associates                   LLP                                         New York NY 10022                                                     Riela@thsh.com                   Email
                                                                                                             Attn: Andrew S. Conway
                                                                                                             200 East Long Lake Road
                                                                                                             Suite 300
Counsel to the Taubman Landlords                                 Taubman Landlords                           Bloomfield Hills MI 48304                                             aconway@taubman.com              Email
                                                                                                             Attn: Corporate Trust Administration
Successor Trustee for the SRAC Unsecured PIK Notes, SRAC         The Bank of New York Mellon Trust           101 Barclay St., Floor 8W
Unsecured Notes, and the SRAC Medium Term Notes                  Company                                     New York NY 10286                                                                                      Overnight Mail
                                                                                                             Attn: Judith Starr, Kartar S. Khalsa, William McCarron, Jr., & Adi 
                                                                                                             Berger, Director
                                                                                                             Office of the General Counsel                                         Starr.Judith@pbgc.gov
Top 5 Secured Creditor and Pension Benefit Guaranty Corporation  The Pension Benefit Guaranty Corporation  1200 K Street, N.W.                                                     mccarron.william@pbgc.gov
("PBGC")                                                         (PBGC)                                      Washington DC 20005‐4026                                              efile@pbgc.gov                   Overnight Mail and Email
                                                                                                             Attn: Joseph E. Sarachek
                                                                                                             101 Park Avenue
                                                                                                             27th Floor
Counsel to Mien Co., Ltd., Helen Andrews Inc                     The Sarachek Law Firm                       New York NY 10178                                                     joe@saracheklawfirm.com          Email
                                                                                                             Attn: Curtis L. Tuggle
                                                                                                             3900 Key Center
                                                                                                             127 Public Square
Counsel to Virginia Surety Company, Inc.                         Thompson Hine LLP                           Cleveland OH 44114‐1291                                               Curtis.Tuggle@ThompsonHine.com   Email
                                                                                                             Attn: Power Wang
                                                                                                             No. 2 Jianshe Road Baodi District
Top 20 Unsecured Creditor                                        TJ Tianxing Kesheng Leather Products Co Ltd Tianjin Tianjin 301200 China                                          powerwangtxks@vip.126.com        Overnight Mail and Email
                                                                                                             Attn: Herbert H. Slatery III, Marvin E. Clements, Jr.
                                                                                                             c/o TN Attorney General's Office, Bankruptcy Division
                                                                                                             PO Box 20207
Counsel to the Tennessee Department of Revenue                   TN Dept of Revenue                          Nashville TN 37202‐0207                                               AGBankNewYork@ag.tn.gov          Email
                                                                                                             Attn: David Escamilla, Kay D. Brock
                                                                                                             P.O. Box 1748
Counsel to Travis County                                         Travis County Attorney                      Austin TX 78767                                                       kay.brock@traviscountytx.gov     Email

                                                                                                                 Attn: Jose A Galarza, Vice President, Global Structured Finance
                                                                                                                 190 S. LaSalle Street, 3rd Floor
                                                                                                                 MS: MK‐IL‐SL7M
Indenture trustee for the KCD IP Asset Backed Notes                 U.S. Bank National Association               Chicago IL 60603                                                jose.galarza@usbank.com            Overnight Mail and Email



           In re:  Sears Holdings Corporation, et al.
           Case No. 18‐23538 (RDD)                                                                                         Page 21 of 24
                                                         18-23538-rdd        Doc 1483              Filed 01/03/19 Entered 01/03/19 19:00:18                                             Main Document
                                                                                                                Pg 25 of 63
                                                                                                                            Exhibit A
                                                                                                                        Master Service List
                                                                                                                     Served as set forth below

                               DESCRIPTION                                               NAME                                                ADDRESS                                                      EMAIL        METHOD OF SERVICE
                                                                                                                                                                                    David.Jones6@usdoj.gov
                                                                                                                                                                                    Jeffrey.Oestericher@usdoj.gov
                                                                                                                                                                                    Joseph.Cordaro@usdoj.gov
                                                                                                                 Attn: Bankruptcy Division                                          Carina.Schoenberger@usdoj.gov
                                                                                                                 86 Chambers Street                                                 Lawrence.Fogelman@usdoj.gov
United States Attorney's Office for the Southern District of New     US Attorney for Southern District of New    3rd Floor                                                          Peter.Aronoff@usdoj.gov
York                                                                 York                                        New York NY 10007                                                  Linda.Riffkin@usdoj.gov         Overnight Mail and Email
                                                                                                                 Attn: Joshua A. Dunn, Esq., Michael Schein
                                                                                                                 1633 Broadway
                                                                                                                 31st Floor
Counsel to Village of Hoffman Estates                                Vedder Price P.C.                           New York NY 10019                                                  jdunn@vedderprice.com           Email
                                                                                                                 Attn: Kevin J. Etzel
                                                                                                                 1633 Broadway
                                                                                                                 31st Floor
Counsel to Agri‐Fab, Inc.                                            Vedder Price P.C.                           New York NY 10019                                                  ketzel@vedderprice.com          Email
                                                                                                                 Attn: Michael L. Schein
                                                                                                                 1633 Broadway
Counsel to NorthStar Group Services, Inc., and Village of Hoffman                                                31st Floor
Estates                                                              Vedder Price P.C.                           New York NY 10019                                                  mschein@vedderprice.com         Email
                                                                                                                 Attn: Marva M. Levine
                                                                                                                 221 East 37th Street 
                                                                                                                 7th Floor
Counsel to Verizon Capital Corp. and NCC Key Company                 Verizon Capital Corp.                       New York NY 10016                                                  marva.m.levine@verizon.com      Email
                                                                                                                 Attn: Thomas W. Waldrep, Jr.
                                                                                                                 101 S. Stratford Road
                                                                                                                 Suite 210
Counsel to Hanesbrands, Inc.                                         Waldrep LLP                                 Winston‐Salem NC 27104                                             notice@waldrepllp.com           Email
                                                                                                                 Attn: Stephen V. Falanga, Esq.
                                                                                                                 One Riverfront Plaza
                                                                                                                 1037 Raymond Blvd., Ste. 600
Counsel to Schindler Elevator Corporation                            Walsh Pizzi O'Reilly Falanga LLP            Newark NJ 07012                                                    sfalanga@walsh.law              Email
                                                                                                                 Attn: Gordon J. Toering
                                                                                                                 900 Fifth Third Center
Counsel to Wolverine World Wide, Inc. and its affiliates, Chervon                                                111 Lyon Street, NW
(HK), Ltd.                                                           Warner Norcross + Judd LLP                  Grand Rapids MI 49503                                              gtoering@wnj.com                Email
                                                                                                                 Attn: Donald W. Clarke
                                                                                                                 110 Allen Rd. 
                                                                                                                 Ste. 304
Counsel to Levcom Wall Plaza Associates and West Orange Plaza        Wasserman, Jurista & Stolz, P.C.            Basking Ridge NJ 07920                                             Dclarke@wjslaw.com              Email
                                                                                                                                                                                    ray.schrock@weil.com
                                                                                                                                                                                    garrett.fail@weil.com
                                                                                                                                                                                    jacqueline.marcus@weil.com
                                                                                                                                                                                    sunny.singh@weil.com
                                                                                                                                                                                    JeriLeigh.Miller@weil.com
                                                                                                                 Attn: Ray C. Schrock, P.C., Jacqueline Marcus, Garrett A. Fail,    jessica.liou@weil.com
                                                                                                                 Sunny SinghJared R. Friedmann, Jessie B. Mishkin, Esq.             Paloma.VanGroll@weil.com
                                                                                                                 767 Fifth Avenue                                                   Jared.Friedmann@weil.com
Counsel to Debtors                                                   Weil, Gotshal & Manges LLP                  New York NY 10153                                                  Jessie.Mishkin@weil.com         Email




            In re:  Sears Holdings Corporation, et al.
            Case No. 18‐23538 (RDD)                                                                                         Page 22 of 24
                                                        18-23538-rdd     Doc 1483              Filed 01/03/19 Entered 01/03/19 19:00:18                     Main Document
                                                                                                            Pg 26 of 63
                                                                                                                        Exhibit A
                                                                                                                     Master Service List
                                                                                                                  Served as set forth below

                              DESCRIPTION                                           NAME                                                   ADDRESS                             EMAIL          METHOD OF SERVICE
                                                                                                             Attn: Michael D. Brofman, Esq.
                                                                                                             3333 New Hyde Park Road
                                                                 Weiss Zarett Brofman Sonnenklar & Levy,  Suite 211
Counsel to Lake Success Shopping Center LLC                      P.C.                                        New Hyde Park NY 11042                     mbrofman@weisszarett.com           Email
                                                                                                             Attn: Scott D. Fink
                                                                                                             Lakeside Place, Suite 200
                                                                                                             323 W. Lakeside Avenue
Counsel to Toyota Industries Commercial Finance, Inc.            Weltman, Weinberg & Reis Co., L.P.A.        Cleveland OH 44113‐1099                    sfink@weltman.com                  Email
                                                                                                             Attn: James C. Vandermark
                                                                                                             7 Times Square
                                                                                                             Suite 2900
Counsel to Amerco Real Estate Company                            White and Williams LLP                      New York NY 10036‐6524                     vandermarkj@whiteandwilliams.com   Email
                                                                                                             Attn: Stephen B. Gerald
                                                                                                             The Renaissance Centre
Counsel to the J.M. Smucker Company and Ainsworth Pet Nutrition                                              405 North King Street, Suite 500
LLC                                                              Whiteford, Taylor & Preston LLC             Wilmington DE 19801‐3700                   sgerald@wtplaw.com                 Email
                                                                                                             Attn: Victor W. Newmark, Esq.
                                                                                                             800 Kennesaw Avenue
                                                                                                             Suite 400
Counsel to 156 Tom Hill LLC                                      Wiles & Wiles, LLP                          Marietta GA 30060‐7946                     bankruptcy@evict.net               Email
                                                                                                             Attn: Amy M. Williams
                                                                                                             169 Ramapo Valley Road
                                                                                                             Suite 106
Counsel to Capref Burbank, LLC                                   Williams Legal Advisory Group, LLC          Oakland NJ 07436                           awilliams@williamsadvisors.com     Email
                                                                                                             Attn: Alan J. Lipkin, Gabriel Brunswick
                                                                                                             787 Seventh Avenue                         alipkin@willkie.com
Counsel to Drayton Plains (MI), LLC                              Willkie Farr & Gallagher LLP                New York NY 10019                          gbrunswick@willkie.com             Email
                                                                                                             Attn: Patrick J. Healy
                                                                                                             501 Carr Road
Wilmington Savings Fund Society, FSB, as Trustee of the 7.00%                                                Suite 100
12.00% PIK‐Toggle Notes                                          Wilmington Savings Fund Society, FSB        Wilmington DE 19801                        phealy@wsfsbank.com                Email
                                                                                                             Attn: Sears Holdings Corp. Administrator
                                                                                                             Corporate Capital Markets
                                                                                                             50 South Sixth Street, Suite 1290
Indenture Trustee for the Second Lien Notes                      Wilmington Trust, National Association      Minneapolis MN 55402                                                          Overnight Mail
                                                                                                             Attn: Steven Cimalore, Vice President
                                                                                                             Rodney Square North
Counsel to Wilmington Trust, National Association, as indeture                                               1100  North Market Street
trustee and collateral agent                                     Wilmington Trust, National Association      Wilmington DE 19890‐0001                   scimalore@wilmingtontrust.com      Email
                                                                                                             Attn: Donald C. Cowan, Jr.
Counsel to Eastview Mall, LLC, Greece Ridge, LLC & The                                                       1265 Scottsville Road
Marketpalce                                                      Wilmorite Management Group LLC              Rochester NY 14624                                                            Overnight Mail
                                                                                                             Attn: David L. Tillem
                                                                 Wilson, Elser, Moskowitz, Edelman & Dicker  1133 Westchester Avenue
Counsel to Putnam County and Tomra/RSI, LLC                      LLP                                         White Plains NY 10604                      david.tillem@wilsonelser.com       Email
                                                                                                             Attn: Simon Aron
                                                                                                             11400 West Olympic Boulevard
Counsel to Wolf Family Series LP d/b/a Series III, Ontario       Wolf, Rifkin, Shapiro, Schulman & Rabkin,  9th Floor
Enterprises of the Wolf Family Series LP                         LLP                                         Los Angeles CA 90064‐1582                  saron@wrslawyers.com               Email




           In re:  Sears Holdings Corporation, et al.
           Case No. 18‐23538 (RDD)                                                                                      Page 23 of 24
                                                         18-23538-rdd        Doc 1483                 Filed 01/03/19 Entered 01/03/19 19:00:18      Main Document
                                                                                                                   Pg 27 of 63
                                                                                                                       Exhibit A
                                                                                                                    Master Service List
                                                                                                                 Served as set forth below

                               DESCRIPTION                                               NAME                                         ADDRESS                       EMAIL      METHOD OF SERVICE
                                                                                                             Attn: Mary L. Fullington
                                                                                                             250 West Main Street
Counsel to Fruit of the Loom, Inc., Vanity Fair Brands, LP and Russell                                       Suite 1600
Brands, LLC                                                             Wyatt, Tarrant & Combs, LLP          Lexington KY 40507‐1746            mfullington@wyattfirm.com   Email
                                                                                                             Attn: Thomas A. Zimmerman, Jr.
                                                                                                             77 West Washington Street
                                                                                                             Suite 1220
Counsel to Movant Mario Aliano                                       Zimmerman Law Offices, P.C.             Chicago IL 60602                   tom@attorneyzim.com         Email




            In re:  Sears Holdings Corporation, et al.
            Case No. 18‐23538 (RDD)                                                                                    Page 24 of 24
18-23538-rdd   Doc 1483   Filed 01/03/19 Entered 01/03/19 19:00:18   Main Document
                                       Pg 28 of 63


                                     Exhibit B
                                           18-23538-rdd   Doc 1483           Filed 01/03/19 Entered 01/03/19 19:00:18                             Main Document
                                                                                          Pg 29 of 63
                                                                                                   Exhibit B
                                                                                          Service Providers Service List
                                                                                           Served as set forth below


   MMLID                       NAME                               ADDRESS 1                    CITY           STATE           POSTAL CODE                      EMAIL              METHOD OF SERVICE
              ADT                                    Natalie Kugelberg                                                                      NatalieKugelberg@protection1.com     Email
              AIR TEMP MECHANICAL INC                John Sole                                                                              jsole@air‐tempmech.com               Email
              ALLIANCE COMFORT SYSTEMS, INC.         Dawn Cooper                                                                            dawn.cooper@alliancecomfortsys.com   Email
              American Gas Products                  James E. Hermetet                                                                      jimh@agpgas.com                      Email
              ARI                                    Jerry Pensabene                                                                        jpensabene@arifleet.com              Email
              Cascade                                Chris McGovern                                                                         cmcgovern@cascadewater.com           Email
              CBSG                                   Rick Aiello                                                                            rick.aiello@cbsginc.com              Email
              Consolidated Fire Protection           Demerie Lee                                                                            DLEE@CFPFIRE.COM                     Email
              CS Group, Inc.                         Melissa Lutz                                                                           melissa@chillerservices.com          Email
                                                                                                                                            mbaran@diversifiedm.com; 
              Diversified                            Monika Baran, Shaheen Mojibian                                                         smojibian@diversifiedm.com           Email
              Ecova                                  Jim Lariccia                                                                           Jim.lariccia@engie.com               Email
              Esprigas                               Derrick Caudle                                                                         dcaudle@esprigas.com                 Email
              ISM                                    Robert Ashton                                                                          rashton@integratedservicemgt.com     Email
              JCI                                    Linda Burriss                                                                          linda.burriss@jci.com                Email
              Johnson Controls, Inc.                 Angionette Hansen                                                                      angionette.hansen@jci.com            Email
              KBS                                    Mark Minasian                                                                          mminasian@kbs‐services.com           Email
              Kimco                                  Curtis Bennett                                                                         curtisbennett@kimcoserv.com          Email
              LENNOX NATIONAL ACCOUNTS               Jenny  Sketch                                                                          Jenny.Sketch@lennoxnas.com           Email
              Lincoln                                Jenny  Sketch                                                                          Jenny.Sketch@lennoxnas.com           Email
              Northstar                              Dennis Plymire                                                                         Dplymire@northstar.com               Email
              Orkin                                  Louisa Zoorob                                                                          LZoorob@rollins.com                  Email
              Phoenix                                Roxanne Yates                                                                          RYates@PhoenixET.com                 Email
              POWER TECHNOLOGY INC.                  Jason Kane                                                                             JKane@powertechhvac.com              Email
              Prestige                               Jason Dinverno                                                                         jdinverno@prestigeusa.net            Email
              PRO‐TECH MECHANICAL                    Lon Johnson                                                                            johnsonlon@protechhvac.net           Email
                                                                                                                                            KishaB@questrmg.com; 
              Quest                                  Kisha Bickham; Dave Sweitzer                                                           Dave.sweitzer@questrmg.com           Email
              Refrigeration Services, Inc.           Kim Ballenger                                                                          kballenger@rsicarolina.com           Email
              Schindler                              ERIC BERTALON                                                                          eric.bertalon@us.schindler.com       Email
4867185       Temp‐Rite                              4170 S. 124 ST.                       Greenfield WI                   53228                                                 Overnight Mail
              US Security                            Tammy  Letteer                                                                         tletteer@ussecurityassociates.com    Email
              USI                                    Richard Goldring                                                                       richard@usiservicesgroup.com         Email
              VAN HOOK SERVICE CO inc                Michele Seavey                                                                         Michele@vanhookservice.com           Email
              Veolia                                 Mark  Braniff                                                                          mark.braniff@veolia.com              Email
              WALDINGER CORP                         Derek Hileman                                                                          Derek.Hileman@waldinger.com          Email
              Waste Management                       Drew Bryson                                                                            dbryson@wm.com                       Email
4810155       Watterson                              5580 MONROE STREET SUITE 103          SYLVANIA      OH                43560                                                 Overnight Mail
4869085       Watterson                              5800 MONROE ST BLDG A‐2               SYLVANIA      OH                43560                                                 Overnight Mail
              Weatherite Corporation                 Kathleen Beckley                                                                       kathleen@weatherite.com              Email



      In re:  Sears Holdings Corporation, et al.
      Case No. 18‐23538 (RDD)                                                                      Page 1 of 1
18-23538-rdd   Doc 1483   Filed 01/03/19 Entered 01/03/19 19:00:18   Main Document
                                       Pg 30 of 63


                                     Exhibit C
                                                       18-23538-rdd                 Doc 1483                Filed 01/03/19 Entered 01/03/19 19:00:18                                              Main Document
                                                                                                                         Pg 31 of 63
                                                                                                                                          Exhibit C
                                                                                                                                    Licensee Service List
                                                                                                                                  Served as set forth below




                 NAME                                         ADDRESS 1                                ADDRESS 2                               ADDRESS 3                 CITY       STATE    POSTAL CODE                     EMAIL                   METHOD OF SERVICE
Action Time Watch Repair                     Attn: Larry Williams                  20283 SR 7, STE 300                                                         BOCA RATON          FL       33498          Acttime@aol.com                       Overnight Mail and Email
Arizonia Lottery                             Attn: Holly Gordon                    4740 E. University Dr.                                                      Phoenix             AZ       85034                                                Overnight Mail
Avis                                         300 Centre Point Dr.                                                                                              Virginia Beach      VA       23462                                                Overnight Mail
Beauty Express Hair Salon                    8357 10th Ave. N                                                                                                  Golden Valley       MN       55427                                                Overnight Mail
Brennan Watch Repair                         7627 Allen Rd.                                                                                                    Allen Park          MI       48101          steve.walters@brennanjewelryinc.com   Overnight Mail and Email
California Lottery                           700 N. 10th St.                                                                                                   Sacramento          CA       95811                                                Overnight Mail
Cardtronics ATM                              Attn: Kevin Bloemendaal               3250 Briarpark Drive                            Suite 400                   Houston             TX       77042          kbloemendaal@cardtronics.com          Overnight Mail and Email
Coffee & Tea by Lee (Leland Cone)            2730 W 43RD ST                                                                                                    MINNEAPOLIS         MN       55410                                                Overnight Mail
Coinstar                                     2828 St. Anthony Lane South           Suite 205                                                                   Minneapolis         MN       55418                                                Overnight Mail
Connecticut Lottery                          777 Brook St.                                                                                                     Rocky Hill          CT       ‐06067                                               Overnight Mail
Dacra Glass                                  Attn: President / General Counsel     4900 NORTH WEIR DR                                                          MUNCIE              IN       47304          tomhayth@dimensionsgreetings.com      Overnight Mail and Email
Dental Care Partners Dental                  5875 LANDERBROOK DR, STE 250                                                                                      MAYFIELD HEIGHTS    OH       44124                                                Overnight Mail
Distributech                                 Attn: Ryan Ritchie                    4425 E. 31st. St.                               #210                        Tulsa               OK       74135                                                Overnight Mail
Easy Method Driving School                   1026 E. Eleven Mile Rd.                                                                                           Royal Oak           MI       48067          bradleya45@msn.com                    Overnight Mail and Email
Florida Lottery                              380 S. SR 434, Suite #1028                                                                                        Altamonte Springs   FL       32714                                                Overnight Mail
Indiana Lottery                              1302 N. Meridian St.                                                                                              Indianapolis        IN       46202                                                Overnight Mail
Jackson Hewitt Tax                           3 SYLVAN WAY                                                                                                      PARSIPPANY          NJ       7054           patrick.gleason@Jtax.com              Overnight Mail and Email
Keyless Key Shop                             Attn: Christopher Lanier              261 Frederick St                                                            Hagerstown          MD       21740                                                Overnight Mail
KeyMe                                        247 W. 36th St.                                                                                                   New York            NY       10018          michael.tomlinson@key.me              Overnight Mail and Email
Luxottica Optical                            4000 Luxottica Place                                                                                              Mason               OH       45040          mstangby@luxotticaretail.com          Overnight Mail and Email
Maryland Lottery                             1800 Washington Blvd. #300                                                                                        Baltimore           MD       21233                                                Overnight Mail
Minnesota Lottery                            2645 Long Lake Rd.                                                                                                Roseville           MN       55113                                                Overnight Mail
Missouri Lottery                             1831 Craig Park Port                                                                                              St. Louis           MO       63146                                                Overnight Mail
NEN Amusement Vending                        National Entertainment Network, LLC   Brad Garrison, Director of National Accounts    325 Interlocken Parkway B   Broomfield          CO       80021          Brad.Garrison@nen‐inc.com             Overnight Mail and Email
New Mexico Lottery                           PO Box 93130                                                                                                      Albuquerque         NM       87199                                                Overnight Mail
New York Lottery                             One Broadway Center, Suite 700                                                                                    Schenectady         NY       12305                                                Overnight Mail
New York Lottery (NYC Area)                  317 Lenox Avenue, 6th Floor                                                                                       New York            NY       10027                                                Overnight Mail
North Carolina Lottery                       2728 Captial Blvd, #144                                                                                           Raleigh             NC       27604                                                Overnight Mail
Ohio Lottery                                 780 Morrison Road                                                                                                 Columbus            OH       43230                                                Overnight Mail
Pennsylvania Lottery                         1200 Fulling Mill Road, Suite 1                                                                                   Middletown          PA       17057                                                Overnight Mail
Picture People Portrait (Summit)             Brian Woodchek CEO                    1101 SUMMIT AVE.                                                            Plano               TX       75074          brian@imagingspectrum.com             Overnight Mail and Email
Safelite                                     1105 SCHROCK ROAD                     ATTN: MARK DABBELT                                                          COLUMBUS            OH       43229          Randy.Randolph@Safelite.com           Overnight Mail and Email
SSES Driving School                          3020 Broadmoor Lane                   Suite 450                                                                   Flower Mound        TX       75022          robert@searsdriving.com               Overnight Mail and Email
Tennesse Lottery                             26 Century Blvd                                                                                                   Nashville           TN       37214                                                Overnight Mail
Universal Money ATM                          6800 Squibb Road                                                                                                  Shawnee Mission     KS       66202                                                Overnight Mail
Universal Vending                            425 North Avenue East                 P.O. Box 130                                                                Westfield           NJ       07091          rmarano@uvmweb.com                    Overnight Mail and Email
Washington Lottery                           814 4th Ave. East                                                                                                 Olympia             WA       98506                                                Overnight Mail
Western Union                                Karen Drab                            12500 E. Belford Ave.                                                       Englewood           CO       80112          karen.drab@westernunion.com           Overnight Mail and Email




          In re:  Sears Holdings Corporation, et al.
          Case No. 18‐23538 (RDD)                                                                                                         Page 1 of 1
18-23538-rdd   Doc 1483   Filed 01/03/19 Entered 01/03/19 19:00:18   Main Document
                                       Pg 32 of 63


                                     Exhibit D
                                                      18-23538-rdd                   Doc 1483             Filed 01/03/19 Entered 01/03/19 19:00:18                                           Main Document
                                                                                                                       PgExhibit D
                                                                                                                           33 of 63
                                                                                                                                    SBT Vendors Service List
                                                                                                                                   Served as set forth below




                               NAME                                      ADDRESS 1                            ADDRESS 2                             ADDRESS 3           CITY       STATE POSTAL CODE COUNTRY                EMAIL                   METHOD OF SERVICE
ABC HOSIERY                                              Attn: Ricky Nelson                     640 PARK AVE                                                    YOUNGSVILLE        NC    27596               ricky@abchosiery.com                 Overnight Mail and Email
ABRIM ENTERPRISES INC                                    Attn: Micheal Rosenberg                3940 59TH STREET                                                WOODSIDE           NY    11377               mrosenberg@impact‐mktg.net           Overnight Mail and Email

ACCO BRAND (FORMERLY MEADWESTVACO CORPORATION)           Attn: President or General Counsel     PO BOX 741864                                                   ATLANTA            GA    30384                                                    Overnight Mail
ACTION TIME                                              Attn: Larry Williams                   20283 SR 7 STE 300                                              BOCA RATON         FL    33498                acttime@aol.com                     Overnight Mail and Email
ACTIVEON HOLDINGS INC                                    Attn: Frank Donato                     10905 TECHNOLOGY PLACE SUITE 100‐A                              SAN DIEGO          CA    92127                frank@activeon.com                  Overnight Mail and Email
ADVERTAINMENT MEDIA LLC                                  Attn: Boris Kaufman                    15759 STRATHERN STREET UNIT 1                                   VAN NUYS           CA    91406                boris@advertainmentmedia.tv         Overnight Mail and Email
AJC II LLC                                               Attn: Atit Mehta                       22 W 48TH STREET SUITE 300                                      NEW YORK           NY    10036                atit@atitdiamond.com                Overnight Mail and Email
ALLURE GEMS LLC                                          Attn: Todd A Sinforoso                 1212 AVE OF AMERICAS 14TH FLR                                   NEW YORK           NY    10036                todd@alluregemsllc.com              Overnight Mail and Email
ALTMAN SPECIALTY PLANTS                                  Attn: Jim Hessler                      3742 BLUE BIRD CANYON RD                                        VISTA              CA    92804                jhessler@altmanplants.com           Overnight Mail and Email
AMAV ENTERPRISES                                         Attn: Kevin Robertson                  656 SYLVAN PLACE                                                BATAVIA            IL    60510                kevin@vaughnassoc.com               Overnight Mail and Email
AMERICAN COLOR INC                                       Attn: Ryan Ven Hoven                   22495 THORNHILL ROAD                                            ORANGE             VA    22960                ryan@americancolorinc.com           Overnight Mail and Email
AMERICAN GREETING                                        Attn: President or General Counsel     P O BOX 640782                                                  PITTSBURGH         PA    15264                                                    Overnight Mail
AMERICAN PROMOTIONAL EVENTS INC                          Attn: Carmen Sigle                     4511 HELTON DR                                                  FLORENCE           AL    35630                siglec@tntfireworks.com             Overnight Mail and Email
ANDINA INC                                               Attn: Andrew Kelapire                  48 WEST 37TH STREET 15TH FL                                     NEW YORK           NY    10018                andrew@helenandrews.com             Overnight Mail and Email
ANERI JEWELS (SUMIT DIAMOND)                             Attn: Neeru                            592 FIFTH AVE 4TH FLOOR                                         NEW YORK           NY    10036                neeru@sumitdiamond.com              Overnight Mail and Email
B AND C GREENHOUSES                                      Attn: Dan Cramer                       8778 EAST H AVE                                                 KALAMAZOO          MI    49048                bcountryview@aol.com                Overnight Mail and Email
BALTIC LATVIAN UNIVERSAL ELECTRONICS                     Attn: Brian Arensberg                  5706 CORSA AVENUE SUITE 102                                     WESTLAKE VILLAGE   CA    91362                barensberg@bluemic.com              Overnight Mail and Email
BEAUTY GEM                                               Attn: Ashok Antala                     1200AVE OF THE AMERICA 4TH FLR                                  NEW YORK           NY    10036                ashok@beautygeminc.com              Overnight Mail and Email
BECKS ELK RIVER GREENHOUSE                               Attn: President or General Counsel     15362 190TH AVE                                                 ELK RIVER          MN    55330                                                    Overnight Mail
                                                                                                                                                                                                              frans@bellevuegums.com; 
BELLEVUE GEMS LLC                                        Attn: Frans Op dden Kamp/Nilsa Cosma   555 CALIFORNIA STREET SUITE 2900                                SAN FRANCISCO      CA    94104                nilsa@bellvuegems.com               Overnight Mail and Email
BJ ALAN                                                  Attn: John Kytchenriter (Technical)    555 MARTIN LUTHER KING JR BLVD                                  YOUNGSTOWN         OH    44502                jkutchenri@bjalanco.com             Overnight Mail and Email
BLACKHAWK NETWORK                                        Attn: Craig Peterson                   6220 STONERIDGE MALL ROAD                                       PLEASANTON         CA    94588                Craig.peterson@bhnetwork.com        Overnight Mail and Email
BLACKHAWK NETWORK (VISA/MC)                              Attn: Craig Peterson                   MS 13002 PO BOX 29021                                           PHOENIX            AZ    85038                Craig.peterson@bhnetwork.com        Overnight Mail and Email
BLUE RHINO                                               Attn: Scott Melchior                   P O BOX 281956                                                  ATLANTA            GA    30384                smelchior@bluerhino.com             Overnight Mail and Email
BLUE SKY THE OCLOR OF IMAGINATION                        Attn: Isaac Lipscomb                   15991 RED HILL AVENUE STE 101                                   TUSTIN             CA    92780                isaacl@bluesky.com                  Overnight Mail and Email
BONNIE PLANT FARM                                        Attn: Dennis Thomas (VP)               1727 HIGHWAY 223                                                UNION SPRINGS      AL    36089                                                    Overnight Mail
BRACKETRON INC                                           Attn: Leigh Larson                     5624 LINCOLN DR                                                 EDINA              MN    55436                llarson@bracketron.com              Overnight Mail and Email
BRITELITE ENTERPRISES                                    Attn: Andy Flagg                       11661 SAN VICENTE BLVD                                          LOS ANGELES        CA    90049                andy.flagg@britelite.net            Overnight Mail and Email
BRITELITE ENTERPRISES                                    Attn: Andy Flagg                       11661 SAN VICENTE BLVD SUITE 303                                LOS ANGELES        CA    90049                andy.flagg@britelite.net            Overnight Mail and Email
BRUSHSTROKES FINE ART INC.                               Attn: Mark Kalef (business)            60 LEEK CRESCENT                                                RICHMOND HILL                                 mkalef@brushstrokes.com             Overnight Mail and Email
C & C JEWELRY MFG INC                                    Attn: Michelle Neff                    323 W 8TH STREET                          4TH FLOOR             LOS ANGELES        CA    90014                mneff@ccjewelry.net                 Overnight Mail and Email
CAMPBELLS FOLIAGE                                        Attn: President or General Counsel     17425 S W 272 ST                                                HOMESTEAD          FL    33031                                                    Overnight Mail
CARDOW INC                                               Attn: Maureen Turbe                    5195 DRONNINGENS GADE SUITE 1                                   ST THOMAS          VI    00802                maureen@cardow.com                  Overnight Mail and Email
CHAPEL ZENRAY INC                                        Attn: Greg Altieri                     4355 SPRING VALLEY ROAD                                         DALLAS             TX    75244                greg@lnaassoc.com                   Overnight Mail and Email
CHICAGO BREAD CO                                         Attn: Eve Metheny                      3051 OAK GROVE ROAD                                             DOWNERS GROVE      IL    60515                evemetheny@chicagobread.com         Overnight Mail and Email
CHICAGO REVIEW PRESS (TRIUMPH BOOKS)                     Attn: Mitch Rogatz                     814 N FRANKLIN ST                                               CHICAGO            IL    60610                m_rogatz@triumphbooks.com           Overnight Mail and Email
CK FARMS INC                                             Attn: President or General Counsel     PO BOX 1062                                                     AMERICAN FORK      UT    84003                                                    Overnight Mail
CLINTON NURSERIES OF FL                                  Attn: President or General Counsel     PO BOX 846145                                                   BOSTON             MA    02284‐                                                   Overnight Mail
CLOVER TECHNOLOGIES                                      Attn: Ana Leone                        DEPT CH 17622                                                   PALATINE           IL    60055                aleone@clovertech.com               Overnight Mail and Email
COLOR INK INC                                            Attn: President or General Counsel     2802 TWIN CITY DR                                               COUNCIL BLUFFS     IA    51501                                                    Overnight Mail
COLOR POINT LLC                                          Attn: Bruce Daniel                     1077 CANE RIDGE RD                                              PARIS              KY    40361                bruce@colorpoint.us                 Overnight Mail and Email
COLOR SPOT NURSERIES (CA)                                Attn: President or General Counsel     FILE 70142                                                      LOS ANGELES        CA    90074                                                    Overnight Mail
COLORON JEWELRY INC                                      Attn: Delmy Baderian                   7242 VALJEAN AVE                                                VAN NUYS           CA    91406                delmy@topjewels.com                 Overnight Mail and Email
COMBINE INTERNATIONAL                                    Attn: Jeff Sennott                     354 INDUSCO COURT                                               TROY               MI    48083                jsenott@combine.com                 Overnight Mail and Email
CTI INDUSTRIES                                           Attn: President or General Counsel     22160 N PEPPER RD                                               BARRINGTON         IL    60010                                                    Overnight Mail
CUTHBERT GREENHOUSE INC                                  Attn: President or General Counsel     4900 HENDRON ROAD                                               GROVEPORT          OH    43125                                                    Overnight Mail
D LINK SYSTEMS INC                                       Attn: Ena Olwin‐Chisholm               17595 MOUNT HERRMANN ST                                         FOUNTAIN VALLEY    CA    92708                eoc@dlink.com                       Overnight Mail and Email
DAHLSTROM & WATT BULB FARM                               Attn: President or General Counsel     361 SARINA RD                             PO BOX 120            SMITH RIVER        CA    95567                                                    Overnight Mail
DCK CONCESSIONS                                          Attn: Jason Katz                       366 5TH AVE                               SUITE 803             NEW YORK           NY    10001                kasonk@dckconcessions.ca            Overnight Mail and Email
DDR GROUP LLC (removed no sales Nov 2017)                Attn: Romesh Frenando                  11271 VENTURA BOULEVARD                   #411                  STUDIO CITY        CA    91604                romesh@myflipperusa.com             Overnight Mail and Email
DEWAR NURSERIES                                          Attn: President or General Counsel     625 W KEENE RD                                                  APOPKA             FL    32703                                                    Overnight Mail
DIGITAL INNOVATIONS LLC                                  Attn: Jim Maggio                       PO BOX 23                                                       BELLINGHAM         WA    98227                jmaggio@edelston.com                Overnight Mail and Email
DIVERSIFIED PRODUCTS INC (Select‐A‐Vision)               Attn: Paul Crimmins                    4 BLUE HERON DRIVE                                              COLLEGEVILLE       PA    19426                Paul.Crimmins@select‐a‐vision.com   Overnight Mail and Email
DOK Solution LLC (formerly J S KARAOKE LLC)              Attn: Terry Hanrahan                   1185 GOODEN XING                                                LARGO              FL    33778                terryh@marsh‐rep.com                Overnight Mail and Email
DOK Solution LLC (formerly J S KARAOKE LLC)              Attn: Terry Hanrahan                   6365 53RD STREET NORTH                    STE B                 PINELLAS PARK      FL    33780                terryh@marsh‐rep.com                Overnight Mail and Email
DUTCH HERITAGE GARDENS INC                               Attn: Lisa Geer                        11901 EAST PALMER DIVIDE AVE                                    LARKSPUR           CO    80118                lisa@dhgardens.com                  Overnight Mail and Email
E CHABOT LTD                                             Attn: Eli Sarway                       1544 E 13TH STREET UNIT 1A                                      BROOKLYN           NY    11230                eli@bhsilver.com                    Overnight Mail and Email
EARLY MORNING (LONE STAR ROSES)                          Attn: Lisa Geer                        14714 STATE HWY 64 WEST                                         TYLER              TX    75704                lisa@dhgardens.com                  Overnight Mail and Email




         In re:  Sears Holdings Corporation, et al.
         Case No. 18‐23538 (RDD)                                                                                                          Page 1 of 4
                                                     18-23538-rdd                   Doc 1483          Filed 01/03/19 Entered 01/03/19 19:00:18                                           Main Document
                                                                                                                   PgExhibit D
                                                                                                                       34 of 63
                                                                                                                               SBT Vendors Service List
                                                                                                                              Served as set forth below




                              NAME                                      ADDRESS 1                          ADDRESS 2                           ADDRESS 3              CITY      STATE POSTAL CODE COUNTRY                  EMAIL                 METHOD OF SERVICE

ECHO BRIDGE ACQUISITION(Platinum Disc as of 2‐24‐16)    Attn: Joe Maita                      24232 NETWORK PLACE                                            CHICAGO             IL   60673                  jmaita@echobridge.com             Overnight Mail and Email
EMERGE TECHNOLOGIES                                     Attn: Jayson Bunch                   1431 GREENWAY DR                        STE 800                IRVING              TX   75038                  jbunch@emergecorporate.com        Overnight Mail and Email
ENCAP LLC(DC)                                           Attn: Tammy Petras                   3921 ALGONA ROAD                                               GREEN BAY           WI   54311                  tpetras@encap.net                 Overnight Mail and Email
ENVISIONS LLC                                           Attn: Carl Rachmuth                  529 FIFTH AVE 19TH FLR                                         NEW YORK            NY   10017                  carlr@envisionsint.com            Overnight Mail and Email
ESB P R CORP                                            Attn: Al Machado                     P O BOX 4825                                                   CAROLINA            PR   00984                  amachado@esbbatter.com            Overnight Mail and Email
ESI CASES AND ACCESSORIES INC                           Attn: Eric Goss                      44 EAST 32ND STREET 6TH FLOOR                                  NEW YORK            NY   10016                  eric@sgassocinc.com               Overnight Mail and Email
ET ENTERPRISES DISTRIBUTORS                             Attn: Joey Nasar                     243 VETERANS BLVD                                              CARLSTADT           NJ   07072                  joey@etenterprisesllc.com         Overnight Mail and Email
EVERBLOOM GROWERS INC                                   Attn: Dave Kotowski                  20450 SW 248 ST                                                HOMESTEAD           FL   33031                  dave@evebloomgrowers.com          Overnight Mail and Email
EXCEL GARDENS LLC                                       Attn: President or General Counsel   4250 WEXFORD WAY                                               EAGAN               MN   55122                                                    Overnight Mail
FERRY MORSE SEED CO                                     Attn: Bruce Grooms                   P O BOX 1620                                                   FULTON              KY   42041                  bgrooms@ferry‐morse.com           Overnight Mail and Email
FLORISIN LLC                                            Attn: President or General Counsel   21951 SW 167TH AVE                                             MIAMI               FL   33170                                                    Overnight Mail
FULL SAIL MARKETING                                     Attn: Jeff Levinson                  5722 PAINTED FEN CT STE 2250                                   CHARLOTTE           NC   28269                  jeff@fullsailmarketing.biz        Overnight Mail and Email
GALLERIA FARMS LLC                                      Attn: Luis Camilo Fernandez          1500 NW 95TH AVENUE                                            MIAMI               FL   33172                  Lfernandez@galleriafarms.com      Overnight Mail and Email
GARDEN AMERICA INC                                      Attn: John Bagnasco                  9896 SCRIPPS WESTVIEW WAY #176                                 SAN DIEGO           CA   92131                  john@gardenamerica.com            Overnight Mail and Email
GARDEN INNOVATIONS LLC                                  Attn: Brian Ferron                   6195 HWY 52 EAST                                               MURRAYVILLE         GA   30564                  brianf@greatlakesreps.com         Overnight Mail and Email
GARDEN STATE GROWERS                                    Attn: President or General Counsel   99 LOCUST GROVE RD                                             PITTSTOWN           NJ   08867                                                    Overnight Mail
GENAL STRAP                                             Attn: Mila Lerman                    31‐00 FORTY SEVENTH AVE                                        LONG ISLAND CITY    NY   11101                  mlerman@voguestrap.com            Overnight Mail and Email
GENERAL IMAGING COMPANY (GIC)                           Attn: Craig McManis                  1411 W 190TH ST STE 550                                        GARDENA             CA   90248                  cmmanis@gerneral‐imaging.com      Overnight Mail and Email
GOLD LLC                                                Attn: Boris Bystrisky                3575 W CAHUENGA BLVD STE 680                                   LOS ANGELES         CA   90068                  borisb@goldllc.com                Overnight Mail and Email
GREAT AMERICAN MERCHANDISE AND EVENTS (FORMERLY 
GREAT AMERICAN DUCK RACES)                              Attn: Anothony J Gurgiolo            16043 N 82ND STREET                                            SCOTTSDALE          AZ   85260                  ajg@game‐group.com                Overnight Mail and Email
GREEN DOT CORPORATION                                   Attn: Kevin Wells                    605 E HUNTINGTON DR                                            MONROVIA            CA   91016                  kwells@greendotcorp.com           Overnight Mail and Email
GROWER DIRECT FARMS                                     Attn: Andy Aiken                     164 HAMPDEN RD                                                 SOMERS              CT   06071                  andy@growerdirectfarms.com        Overnight Mail and Email
H&M NEW CENTURY GROUP                                   Attn: David Zhang                    1885 S VINEYARD AVE STE #1                                     ONTARIO             CA   91761                  davidz@upstarusa.com              Overnight Mail and Email
HAFNERS GREENHOUSE                                      Attn: President or General Counsel   16925 170TH ST                                                 PARK RAPIDS         MN   56470                                                    Overnight Mail
HARMONY OUTDOOR BRANDS LLC                              Attn: Naomi Malone                   4940 LAKEWOOD RANCH BLVD N                                     SARSOTA             FL   34240                  nmalone@harmonybrands.com         Overnight Mail and Email
HEIDS GREENHOUSES                                       Attn: President or General Counsel   198 FITZER RD                                                  KINGSWOOD           NJ   08825                                                    Overnight Mail
HELEN ANDREWS INC                                       Attn: Andrew Kelapire                48 W 37TH STREET 15TH FL                                       NEW YORK            NY   10018                  andrew@helenandrews.com           Overnight Mail and Email
HESSLER WORLDWIDE                                       Attn: President or General Counsel   13392 POINTE CONWAY                                            SAINT LOUIS         MO   63141                                                    Overnight Mail
HILCO WHOLESALE SOLUTIONS LLC                           Attn: Jeffreu Paronto                5 REVERE DRIVE SUITE 206                                       NORTHBROOK          IL   60062                  jparonto@hilcoglobal.com          Overnight Mail and Email
HOMECARE LABS (BIO LABS) (DC)                           Attn: Bill Gilberti                  P O BOX 7247‐7710                                              PHILADELPHIA        PA   19170                  bill.gilberti@chemtura.com        Overnight Mail and Email
HOUSE OF MARLEY LLC                                     Attn: Lynn Longarbach                3000 PONTIAC TRAIL                                             COMMERCE TWP        MI   48390                  lynn.longarbach@homedisc.com      Overnight Mail and Email
ICON EYEWEAR INC                                        Attn: Micheal Quinn                  5 EMPIRE BLVD                                                  SOUTH HACKENSACK    NJ   07606                  mquinn5340@aol.com                Overnight Mail and Email
IMPERIAL DELTAH INC                                     Attn: Sharad Bhatia                  BAZAR GROUP                             THE 795 WATERMAN AVE   E PROVIDENCE        RI   02914‐                 sharad@midurajewels.com           Overnight Mail and Email
INSIDE SOURCE                                           Attn: Bill Czisny                    5670 TRINITY COURT                                             GURNEE              IL   60031                  billc@dls.net                     Overnight Mail and Email
INTERACTIVE SPORTS ENTERTAINMENT                        Attn: President or General Counsel   1705 W NW HWY 150                                              GRAPEVINE           TX   76051                                                    Overnight Mail
IVY ACRES INC                                           Attn: President or General Counsel   1675 EDWARDS AVE                                               CALVERTON           NY   11933                                                    Overnight Mail
JK IMAGING LTD                                          Attn: Mike Hackett                   1411 W 190TH STREET STE 550                                    GARDENA             CA   90248                  mikehackett@jkimagingltd.com      Overnight Mail and Email
JOSEPH ENTERPRISES                                      Attn: Micheal Hirsch                 425 CALIFORNIA STREET STE 300                                  SAN FRANCISCO       CA   94104                  mhirsch@jeiusa.com                Overnight Mail and Email
JWIN ELECTRONICS CORP                                   Attn: Kevin Lim                      2 HARBOR PARK DR                                               PORT WASHINGTON     NY   11050                  lim.kevin@iluv.com                Overnight Mail and Email
K & M ASSOCIATES LP                                     Attn: President or General Counsel   425 DEXTER ST                                                  PROVIDENCE          RI   09207                                                    Overnight Mail
KAMA SCHACHTER JEWELRY                                  Attn: Keri Kutansky                  42 WEST 48TH STREET 15TH FLOOR                                 NEW YORK            NY   10036                  keri.kutansky@kamaschachter.com   Overnight Mail and Email
KAMHI WORLD                                             Attn: President or General Counsel   1063 CEPHAS ROAD                                               CLEARWATER          FL   33765                                                    Overnight Mail
KILLER CONCEPTS LLC                                     Attn: Jeff Leitman                   22965 LA CADENA DR                                             LAGUNA HILLS        CA   92653                  jleitman@killerc.com              Overnight Mail and Email
KOOLATRON INC                                           Attn: Arun Kulkarni                  P O BOX 66512                                                  CHICAGO             IL   60666                  arun@koolatron.com                Overnight Mail and Email
KOOLATRON INC                                           Attn: Mike Heiges                    402 S NLAKE BLVD STE 1000                                      ALTAMONTE SPRINGS   FL   32701                  mheiges@nasainc.com               Overnight Mail and Email
KURT WEISS GREENHOUSES                                  Attn: President or General Counsel   P O BOX 641                                                    CENTER MORICHES     NY   11934                                                    Overnight Mail
LA TENDENCE USA                                         Attn: Alex Ballesteros               160 NW 123RD AVE                                               MIAMI               FL   33182                  aballesteros@latendence.com       Overnight Mail and Email
LANGLEY PRODUCTS                                        Attn: Jenifer Elliot                 P O BOX 219864                                                 KANSAS CITY         MO   64121                  jellioty@empirecandle.com         Overnight Mail and Email
LM FARMS LLC (GARDENS ALIVE)                            Attn: JD Jones                       230 MARY AVE                                                   GREENDALE           IN   47025                  jdjones@zelenkafarms.com          Overnight Mail and Email
LUCENT JEWELERS                                         Attn: Isabel Costa                   1200 AVENUE OF AMERICAS 5TH FL                                 NEW YORK            NY   10036                  isabel.costa@lucentusa.com        Overnight Mail and Email
M EDGE INTERNATIONAL CORP                               Attn: Bill Fuchs                     1334 ASHTON ROAD SUITE B                                       HANOVER             MD   21076                  billfuchs@medgestore.com          Overnight Mail and Email
MAGIC VIDEO INCORPORATED                                Attn: Doug Butdorf                   475 RIVERFRONT DRIVE                                           READING             PA   19602                  doug@sqsmv.com                    Overnight Mail and Email
MARIA GARDENS INC                                       Attn: President or General Counsel   BOX 360256                                                     STRONGSVILLE        OH   44136                                                    Overnight Mail
MASTERLINK MARKETING INC (Removed 09/27/11 readded 
10/6/11)                                                Attn: Victoria Gibbs                 26 ROBERTSON DAVIES DRIVE                                      BRAMPTON                                        masterlink@bellnet.ca             Overnight Mail and Email
MASTERPIECE DIAMONDS                                    Attn: Sharad Bhatia                  12 E 45TH FL 2                                                 NEW YORK            NY   10017‐2418             sharad@midurajewels.com           Overnight Mail and Email
                                                                                                                                                                                                            lauren@maxcolorllc.com; 
MAX COLOR LLC                                           Attn: Lauren Karabaich/Pratik Shah   5 SOUTH WABASH AVE  1810                                       CHICAGO             IL   60603                  pratik@maxcolorllc.com            Overnight Mail and Email




        In re:  Sears Holdings Corporation, et al.
        Case No. 18‐23538 (RDD)                                                                                                      Page 2 of 4
                                                     18-23538-rdd                 Doc 1483              Filed 01/03/19 Entered 01/03/19 19:00:18                                            Main Document
                                                                                                                     PgExhibit D
                                                                                                                         35 of 63
                                                                                                                                SBT Vendors Service List
                                                                                                                               Served as set forth below




                       NAME                                              ADDRESS 1                           ADDRESS 2                          ADDRESS 3            CITY       STATE   POSTAL CODE COUNTRY                  EMAIL                 METHOD OF SERVICE
MAXMARK INC                                             Attn: Binoy Shah                      5 S WABASH AVE STE 1728                                       CHICAGO            IL       60603               binoy@maxmarinc.com                  Overnight Mail and Email
MCKENZIE FARMS HI                                       Attn: Kristina Roberts                MCKENZIE D COOK                         PO BOX 1620           ESTACADA           OR       97023               Kristinar@mckenziefarms.org          Overnight Mail and Email
MCKENZIE FARMS LLC                                      Attn: Kristina Roberts                MCKENZIE D COOK                         PO BOX 1620           ESTACADA           OR       97023               Kristinar@mckenziefarms.org          Overnight Mail and Email
MEGA BRAND AMERICA INC                                  Attn: Scott Flynn                     P O BOX 823528                                                PHILADELPHIA       PA       19182               sflynn@megabrands.com                Overnight Mail and Email
MERANGUE INTERNATIONS LTD                               Attn: John Moreau                     55 TRAVAIL ROAD UNIT 2                                        MARKHAM                                         jmoreau@merangue.com                 Overnight Mail and Email
MICHAELS GREENHOUSE                                     Attn: Michael Arisco                  300 SOUTH MERIDEN RD                                          CHESHIRE           CT       06410               michael@michaelsgreenhouses.com      Overnight Mail and Email
MICHIGAN WEST SHORE NURSERY                             Attn: President or General Counsel    201 W WASHINGTON AVE STE 201                                  ZEELAND            MI       49464                                                    Overnight Mail
MIDURA JEWELS INC                                       Attn: Sharad Bhatia                   4323 COLDEN STREET UNIT 19F                                   FLUSHING           NY       11355               sharad@midurajewels.com              Overnight Mail and Email
MILL CREEK ENTERTAINMENT (Half Moon)                    Attn: Mark Van Gorp                   2445 NEVADA AVE N                                             MINNEAPOLIS        MN       55427               mvangorp@digital1stop.com            Overnight Mail and Email
MISTY MATE INC                                          Attn: President or General Counsel    2910 S HARDY DR STE 104                                       TEMPE              AZ       85282                                                    Overnight Mail
MJ HOLDIINGS (FORMERLY BECKETT ASSOCIATES)              Attn: President or General Counsel    7001 S HARLEM AVE                                             BEDFORD PARK       IL       60638                                                    Overnight Mail
MOBILEISTIC LLC                                         Attn: Kevin Henn                      205 MARCUS BLVD                                               HAUPPAUGE          NY       11788               kevin@mobileistic.com                Overnight Mail and Email
MOBILESSENTIALS LLC                                     Attn: Joe Kellett                     3905 CIRCLE DR                                                HOLMEN             WI       54636               jkellett@mibilessentials.us          Overnight Mail and Email
MY MIGGO GROUP LTD                                      Attn: Rafy David                      5 EL‐RASHID STREET                                            ABU GOSH                               ISRAEL   Rafy@Mymiggo.com                     Overnight Mail and Email
N G HEIMOS GREENHOUSES                                  Attn: Bill Byland                     6627 RT 158                                                   MILLSTADT          IL       62298               billb@mickysminis.com                Overnight Mail and Email
NATIONAL DISTRIBUTION WAREHOUSES                        Attn: Zach Kalatsky                   4809 AVENUE N #331                                            BROOKLYN           NY       11234               z.kalatsky@gmail.com                 Overnight Mail and Email
NELLA LLC GOLDEN ACRES                                  Attn: President or General Counsel    880 GREEN ROAD                                                TIPTON             IA       52772                                                    Overnight Mail
NIRU NY LTD                                             Attn: Sharad Bhatia                   20E 46TH STREET SUITE 1002                                    NEW YORK           NY       10017               sharad@midurajewels.com              Overnight Mail and Email
OHIO MULCH SUPPLY INC                                   Attn: Tim Hart                        1600 UNIVERSAL RD                                             COLUMBUS           OH       43207               thart@ohiomulch.com                  Overnight Mail and Email
OTC INTERNATIONAL                                       Attn: President or General Counsel    529 5TH AVENUE 12TH FL                                        NEW YORK           NY       10017                                                    Overnight Mail

OUR ALCHEMY (formerly MILLENNIUM MEDIA SERVICES)        Attn: Dale Moyer                      5900 WILSHIRE BLVD                                            LOS ANGELES        CA       90036                 dmoyer@m‐m‐services.com            Overnight Mail and Email
PAN AMERICAN NURSERY                                    Attn: Stephen DeGabriele              5151 152ND ST                                                 SURREY             BC       V3Z 1G9      CANADA   stephend@panamnursery.com          Overnight Mail and Email
PCT BRANDS LLC                                          Attn: Jon Thomas                      3720 LAPER ROAD                                               AUBURN HILLS       MI       48326                 jthomas@pctbrands.com              Overnight Mail and Email
PERFECT TIMING                                          Attn: Kelli Stoll                     N19 W23993 RIDGEVIEW PKWY W                                   WAUKESHA           WI       53188                 kstoll@perfecttimingbrands.com     Overnight Mail and Email
PINEAE GREENHOUSE                                       Attn: Brian Gold                      1901 S. 5100 W.                                               OGDEN              UT       84401                 bgold@pineae.com                   Overnight Mail and Email
PINERY LLC                                              Attn: Dawn Allen                      13701 HIGHLAND VALLEY ROAD                                    ESCONDIDO          CA       92025                 dawn.allen@tricompany.com          Overnight Mail and Email
PIRTLE NURSERY                                          Attn: President or General Counsel    2220 EVINS MILL ROAD                                          SMITHVILLE         TN       37166                                                    Overnight Mail
PLANT MARKETING LLC                                     Attn: Jim Meyer                       819 W SHOREWOOD DR                                            EAU CLAIRE         WI       54703                 jmeyer@plantorders.com             Overnight Mail and Email
PLANTATION PRODUCTS INC (DC) new set up as D2S          Attn: JENNIFER MASIELLO               202 S WASHINGTON ST                                           NORTON             MA       02756                 jmasiello@plantationproducts.com   Overnight Mail and Email
PLANTBEST INC                                           Attn: Thijs Millenaar                 170 DUFFIELD DRIVE 2ND FLOOR                                  MARKHAM                                           thijsm@plantbest.com               Overnight Mail and Email
POLK NURSERY                                            Attn: President or General Counsel    361 DENTON AVE                                                AUBURNDALE         FL       33823                                                    Overnight Mail
POST GARDENS                                            Attn: President or General Counsel    3055 W MICHIGAN AVE                                           BATTLE CREEK       MI       49017                                                    Overnight Mail
PREFERRED COMMERCE INC                                  Attn: Mark Mikosz                     3260 FAIRLANE FARMS RD STE 1                                  WELLINGTON         FL       33414                 mmikosz@growums.com                Overnight Mail and Email
PRIME ART JEWELERS (PAJ)                                Attn: Jessica Stephens                P O BOX 678386                                                DALLAS             TX       75267                 jstephens@prime‐art.com            Overnight Mail and Email
PRIME ART JEWELERS (PAJ)                                Attn: President or General Counsel    18325 WATERVIEW PARKWAY                                       DALLAS             TX       75252                                                    Overnight Mail
PRIMO WATER CORPORATION                                 Attn: President or General Counsel    101 N CHERRY STREET STE 501                                   WINSTON            NC       27101                                                    Overnight Mail
PUGS HOLDINGS LLC                                       Attn: Rob Hohman                      215 N 1800 W                                                  LINDON             UT       84042                 rob.hohman@pugsgear.com            Overnight Mail and Email
PURE TALK HOLDINGS LLC                                  Attn: Kelly Jesel                     4113 MONTICELLO ST SW                                         COVINGTON          GA       30014                 kelly.jesel@telrite.com            Overnight Mail and Email
PURILABS LLC                                            Attn: Micheal Etman                   900 SKOKIE BLVD                         SUITE 103             NORTHBROOK         IL       60062                 micheal@purilabs.com               Overnight Mail and Email
QUALITY GROWERS LLC                                     Attn: President or General Counsel    2233 CENTERVILLE TPKE S                                       CHESAPEAKE         VA       23322                                                    Overnight Mail
QUALITY IN PROPANE LLC                                  Attn: Mike Dodd                       2792 NW 24TH STREET                                           MIAMI              FL       33142                 info@propaneninja.com              Overnight Mail and Email
REGATTA GREAT OUTDOORS                                  Attn: John Mulvihill                  55 MAIN STREET SUITE 219                                      NEWMARKET          NH       03857                 jmulvihill@regatta.com             Overnight Mail and Email
RGGD INC                                                Attn: Madeleine Lewis                 DEPT CH 16738                                                 PALATINE           IL       60055                 mlewis@birchcrest.com              Overnight Mail and Email
RICHLINE GROUP INC                                      Attn: Kathy Knee                      6701 NOB HILL ROAD                                            TAMARAC            FL       33321                 kathy.knee@richlinegroup.com       Overnight Mail and Email
RICHLINE GROUP INC                                      Attn: Kathy Knee                      PO BOX 406902                                                 ATLANTA            GA       30384‐6202            kathy.knee@richlinegroup.com       Overnight Mail and Email
RINGGOLD GROWERS                                        Attn: Sam Rambo                       526 BUCHANAN HIGHWAY                                          DALLAS             GA       30157                 samrambo@mindspring.com            Overnight Mail and Email
RIVERSTONE USA LLC                                      Attn: Alan Barnett                    4921 12TH AVE                                                 BROOKLYN           NY       11219                 abarnett@lightshippartners.com     Overnight Mail and Email
RM ACQUISITION LLC (Rand McNally)                       Attn: Dean Gershenson                 9855 WOODS DRIVE                                              SKOKIE             IL       60077                 dgershenson@randmcnally.com        Overnight Mail and Email
                                                                                                                                                                                                              dgershenson@randmcnally.com; 
RM ACQUISITION LLC (Rand McNally)                       Attn: Dean Gershenson/Paul Brettman   75 REMITTANCE DRIVE SUITE 3043                                CHICAGO            IL       60675                 pbrettman@randmcnally.com          Overnight Mail and Email
ROSY BLUE JEWELRY                                       Attn: President or General Counsel    529 5TH AVENUE 12TH FL                                        NEW YORK           NY       10017                                                    Overnight Mail
ROYAL CONSUMER PRODUCTS                                 Attn: TJ Hughes                       108 MAIN ST                                                   NORWALK            CT       06851                 tj@sls‐assoc.com                   Overnight Mail and Email
S & J DIAMOND CORP (readded 1/4/16)                     Attn: Robin Rosenberg                 415 MADISON AVE                         SUITE 800             NEW YORK           NY       10017                 robinr@snjny.com                   Overnight Mail and Email
SAKAR INTERNATIONAL INC                                 Attn: Julius Chabbot                  195 CARTER DRIVE                                              EDISON             NJ       08817                 juliusc@sakar.com                  Overnight Mail and Email
SAKAR INTERNATIONAL INC                                 Attn: Julius Chabbot                  195 CARTER DRIVE                                              EDISON             NJ       08817                 juliusc@sakar.com                  Overnight Mail and Email
SARGAM INTERNATIONAL                                    Attn: Dan Marich                      719 HUNTLEY DR                                                LOS ANGELES        CA       90069                 ldm1828@sbcglobal.net              Overnight Mail and Email
SCHUSTERS GREENHOUSE LIMITED                            Attn: David Schuster                  9165 COLUMBIA ROAD                                            OLMSTED FALLS      OH       44138                 schustersgh@att.net                Overnight Mail and Email
SCREEN GEMS INC                                         Attn: Andy Skaff                      34 FOLLY MILL ROAD UNIT 7                                     SEABROOK           NH       03874                 andy@screengemsnh.com              Overnight Mail and Email
SDC DESIGNS LLC (DBA SUPER DIAMOND)                     Attn: Michael Sheinman                30‐30 47TH AVE SUITE 520                                      LONG ISLAND CITY   NY       11101                 msheinman@superdiamondco.com       Overnight Mail and Email




        In re:  Sears Holdings Corporation, et al.
        Case No. 18‐23538 (RDD)                                                                                                       Page 3 of 4
                                                     18-23538-rdd                 Doc 1483             Filed 01/03/19 Entered 01/03/19 19:00:18                                          Main Document
                                                                                                                    PgExhibit D
                                                                                                                        36 of 63
                                                                                                                               SBT Vendors Service List
                                                                                                                              Served as set forth below




                              NAME                                      ADDRESS 1                          ADDRESS 2                           ADDRESS 3            CITY       STATE POSTAL CODE COUNTRY                  EMAIL                 METHOD OF SERVICE
SEDAN FLORAL                                            Attn: President or General Counsel   PO BOX 339                                                    SEDAN               KS    67361                                                    Overnight Mail

SEEDS OF CHANGE (Removed 1/29/10 readded 10/25/13)      Attn: Jerry Koppes                   2555 DOMINGUEZ HILLS DR                                       RANCHO DOMINGUEZ    CA    90220                 gek2010@aol.com                    Overnight Mail and Email
SEIKO CORPORATION OF AMERICA                            Attn: President or General Counsel   1111 MACARTHUR BLVD                                           MAHWAH              NJ    07430                                                    Overnight Mail
SGG INC                                                 Attn: President or General Counsel   31‐00 47TH AVENUE                                             LONG ISLAND CITY    NY    11101                                                    Overnight Mail
SHAGHAL LTD                                             Attn: Roy Rayn                       2231 COLBY AVENUE                                             LOS ANGELES         CA    90064                 royr@xovision.com                  Overnight Mail and Email
SHANTI CORPORATION (DBA VIJAY GOLD DESIGN)              Attn: Rashna Harda                   1212 AVE OF THE AMERCIAS 23RD                                 NEW YORK            NY    10036                 rashna@vijaygold.com               Overnight Mail and Email
SMARTERVILLE (HOP LLC) (DC)                             Attn: President or General Counsel   1001 FLEET ST 8TH FL M AMREIN                                 BALTIMORE           MD    21202                                                    Overnight Mail
SOFT AIR USA                                            Attn: Kevin Franklin                 1452 HUGHES ROAD                        SUITE 100             GRAPEVINE           TX    6051                  thefimmengroup@aol.com             Overnight Mail and Email
SONOMA ENTERTAINMENT                                    Attn: Nathalie Murdocco              1 WESTMOUNT SQUARE STE 1100                                   WESTMOUNT                                       nmurdoccco@sonomaent.com           Overnight Mail and Email
SOY ESSENTIALS LLC                                      Attn: Dan Maurer                     5271 JERUSALEM CT SUITE 1                                     MODESTO             CA    95356                 dan@thesoico.com                   Overnight Mail and Email
SPORT SOLE LP                                           Attn: Marc Schlachter                2205 E PIONEER DR                                             IRVING              TX    75061                 marc@shoebacca.com                 Overnight Mail and Email
STANLEY CREATIONS                                       Attn: Karl Schmid                    1414 WILLOW AVE                                               MELROSE PARK        PA    19027                 karl@stanleycreations.com          Overnight Mail and Email
STI PREPAID LLC                                         Attn: President or General Counsel   12900 FOSTER STE 220                                          OVERLAND PARK       KS    66213                                                    Overnight Mail
STOVER SEED COMPANY                                     Attn: Stephen Knutson                P O BOX 1579                                                  SUN VALLEY          CA    91353                 stephen_k@stoverseed.com           Overnight Mail and Email
SUNSHINE GROWERS                                        Attn: Shane Weaver                   3516 HAMILTON ROAD                                            LAKELAND            FL    33811                 sweaver639@aol.com                 Overnight Mail and Email
SUPER MARKETING DISTRIBUTORS                            Attn: President or General Counsel   65 RICHARD ROAD                                               IVYLAND             PA    18974                                                    Overnight Mail
TAYLOR PRECISION PRODUCTS                               Attn: President or General Counsel   P O BOX 1415                                                  COMMERCE TOWNSHIP   MI    48390                                                    Overnight Mail
TF AIRTIME SALES                                        Attn: Annette Hutsell                P O BOX 3103                                                  CAROL STREAM        IL    60132                 ahutsell@tracfone.com              Overnight Mail and Email
THE LUXE GROUP INC                                      Attn: Isaac Fuhrmann                 304 HUDSON ST 5TH FL                                          NEW YORK            NY    10013                 isaac@theluxegroup.com             Overnight Mail and Email
THEUTS FLOWER BARN LLC                                  Attn: Joe Houston                    36615 POUND ROAD                                              RICHMOND            MI    48062                 joeh@theutsflowerbarn.com          Overnight Mail and Email
                                                                                                                                                                                                           jbelson@tigergroup.com; 
TIGER CAPITAL GROUP LLC                                 Attn: Jared Belson                   99 PARK AVE SUITE 1930                                        NEW YORK            NY    10016                 ababcock@tigergroup.com            Overnight Mail and Email
TIMBERLINE NURSERY                                      Attn: President or General Counsel   PO BOX 96                                                     HILLISTER           TX    77624                                                    Overnight Mail
TIME FACTORY INC                                        Attn: President or General Counsel   6355 MORENCI TRAIL                                            INDIANAPOLIS        IN    46268                                                    Overnight Mail
TJ & H CHILLUNS LTD                                     Attn: President or General Counsel   4900 N WEIR DRIVE                                             MUNICE              IN    47304                                                    Overnight Mail
TNG (The News Group)                                    Attn: Lori Maher                     1955 LAKE PARK DRIVE SUITE 400                                SMYRNA              GA    30080                 lmaher@tng.com                     Overnight Mail and Email
TONGFANG GLOBAL INC                                     Attn: Mia Zhou                       1550 VALLEY VISTA DRIVE STE210                                DIAMOND BAR         CA    91765                 miazhou@seiki.com                  Overnight Mail and Email
TRENDS INTERNATIONAL INC                                Attn: Bill Barrow                    5188 WEST 74TH STREET                                         INDIANPOLIS         IN    46268                 bbarrow@trendsinternational.com    Overnight Mail and Email
TRENDSOURCE                                             Attn: Melicia Palmer                 99 PARK AVE SUITE 1930                                        NEW YORK            NY    10016                 mpalmer@tigergroup.com             Overnight Mail and Email
TRENDSOURCE DISTRIBUTION INC                            Attn: Char Klohe                     8535 E HARTFORD DR SUITE 108                                  SCOTTSDALE          AZ    85255                 char@trendsourcedistribution.com   Overnight Mail and Email
TWENTIETH CENTURY FOX HOME ENTERTAINMENT LLC            Attn: Jane Stone                     PO BOX 402665                                                 ATLANTA             GA    30384                 janie.stone@fox.com                Overnight Mail and Email
TWIN STATE INC                                          Attn: President or General Counsel   3541 E KIMBERLY ROAD                                          DAVENPORT           IA    52807                                                    Overnight Mail
UNIQUE DESIGNS INC                                      Attn: Albert Franco                  521 5TH AVENUE STE 820                                        NEW YORK            NY    10175                 Albert@ud‐ny.com                   Overnight Mail and Email
UNIQUE DESIGNS INC                                      Attn: Satyam Koli                    521 FIFTH AVE #610                                            NEW YORK            NY    10175                 satyam.koli@kiranusa.com           Overnight Mail and Email
UNITED NURSERY LLC                                      Attn: Jose Rodriquez                 30401 SW 217TH AVE                                            HOMESTEAD           FL    33030                 jose@unitednursery.com             Overnight Mail and Email
UNITED TOBACCO VAPOR GROUP                              Attn: Patrick Patterson              1005 UNION CENTER DR SUITE F                                  ALPHARETTA          GA    30004                 patrickpatterson@pattersonco.com   Overnight Mail and Email
URBAN ARMOR GEAR                                        Attn: Samuel Siu                     28202 CABOT ROAD                        SUITE 300             LAGUNA NIGUEL       CA    92677                 samuel.siu@urbanarmorgear.com      Overnight Mail and Email
VAN WINGERDEN INTERNATIONAL (readded 10/9/13)           Attn: Bert Lemkes                    4112 HAYWOOD ROAD                                             MILLS RIVER         NC    28759                 bertle@vanwingerdenintl.com        Overnight Mail and Email
VAN ZYVERDEN INC                                        Attn: Marcel Van Der Aar             P O BOX 550                                                   MERIDIAN            MS    39302                 mvanderaar@vzusa.com               Overnight Mail and Email
VERBATIM AMERICAS LLC                                   Attn: Hollie Malinovsky              1200 WEST WT HARRIS BLVD                                      CHARLOTTE           NC    28262                 hollie.malinovsky@verbatim.com     Overnight Mail and Email
VERIGOLD (RENAISSANCE JEWELRY) Removed 9/14/16          Attn: President or General Counsel   3 EAST 54TH STREET SUITE 603                                  NEW YORK            NY    10022                                                    Overnight Mail
VICTORY INTERNATIONAL GROUP                             Attn: President or General Counsel   9800 IRVINE CENTER DRIVE                                      IRVINE              CA    92618                                                    Overnight Mail
VIJAY GOLD DESIGNS                                      Attn: President or General Counsel   31‐00 47TH AVENUE                                             LONG ISLAND CITY    NY    11101                                                    Overnight Mail
WARDS GREENHOUSE                                        Attn: Doug Ward                      1760 BANKS LOWMAN RD                                          GRAND VALLEY        ID    83622                 doug@wardsgreenhouse.com           Overnight Mail and Email
WICKED AUDIO                                            Attn: Paul Marshall                  875 W 325 N                                                   LINDON              UT    84042                 paul@wickedaudio.com               Overnight Mail and Email
WILDGAME INNOVATIONS (DC)                               Attn: President or General Counsel   PO BOX 1048                             101 CASON RD 1ST FL   BROUSSARD           LA    70518                                                    Overnight Mail
WILTRONIC CORP                                          Attn: Roy Rayn                       13939 CENTRAL AVE                                             CHINO               CA    91710                 royr@xovision.com                  Overnight Mail and Email
WORK N GEAR                                             Attn: President or General Counsel   2300 CROWN COLONY DR STE 300                                  QUINCY              MA    02169                                                    Overnight Mail
YELLOW GOLD INC                                         Attn: Haviv Kassab                   580 FIFTH AVE SUITE 701                                       NEW YORK            NY    10036                 theresa@ygigroup.com               Overnight Mail and Email
ZELENKA FARMS (FORMERLY BFN OPERATIONS)                 Attn: Tom Whipple                    PO BOX 772990                                                 CHICAGO             IL    60677                 tomwhipple@berrynurseries.com      Overnight Mail and Email
ZIBRA LLC                                               Attn: President or General Counsel   172 BROAD SOUND PLACE                                         MOORSEVILLE         NC    28117                                                    Overnight Mail




        In re:  Sears Holdings Corporation, et al.
        Case No. 18‐23538 (RDD)                                                                                                      Page 4 of 4
18-23538-rdd   Doc 1483   Filed 01/03/19 Entered 01/03/19 19:00:18   Main Document
                                       Pg 37 of 63


                                     Exhibit E
                                         18-23538-rdd             Doc 1483         Filed 01/03/19 Entered 01/03/19 19:00:18                           Main Document
                                                                                                Pg 38 of 63
                                                                                                        Exhibit E
                                                                                                     Union Service List
                                                                                            Served via Overnight Mail and Email


              NAME                                    ADDRESS 1                                 ADDRESS 2                             CITY          STATE    POSTAL CODE                   EMAIL
IBEW Local 8                             Attn: Eric Grossweiler                807 Lime City Rd                              Rossford            OH         43460          egross@ibew8.org
IBT 150                                  Attn: Marty Crandall                  7120 East Parkway                             Sacramento          CA         95823          mwcibt150@gmail.com
IBT 174                                  Attn: Pete Lamb                       14675 Interurban Ave South                    Tukwila             WA         98168          PLamb@teamsters174.org
IBT Local 348                            Attn: Gerard Colant                   272 West Market Street                        Akron               OH         44303          gerardcolant@sbcglobal.net
IUOE Local 399                           Attn: Mike Materson                   2260 S. Grove Street                          Chicago             IL         60616          mmasterson@iuoe399.com
IUOE Local 70                            Attn: Drew Brodeen                    2272 County Road D East                       White Bear Lake     MN         55110          d.brodeen@iuoe70.org
Steelworkers Local 5852‐28               Attn: Rick Benson                     1945 Lincoln Hwy North                        Versailles          PA         15137          rbenson@usw.org
Teamsters 705                            Attn: Joe Bakes                       1645 W. Jackson Blvd.                         Chicago             IL         60612‐3227     jbakes@l705ibt.org
Teamsters Local 107                      Attn: Shawn Dougherty                 12275 Townsend Rd                             Philadelphia        PA         19154          sdougherty@teamsters107.com
Teamsters Local 243                      Attn: Jim "Cinci" Cianciola           39420 Schoolcraft                             Plymouth Twp        MI         48170          cinci@teamsters243.org
Teamsters Local 688                      Attn: Chris Tongay                    4349 Woodson Rd                               St Louis            MI         63134          ctongay@688online.com
UAW 1112                                 Attn: Ben Strickland                  298 North Lipkey Rd. North                    Jackson             OH         44451          bstrickland@uaw.net
UAW 8275                                 Attn: Kieran Martin                   1375 Virginia Dr. Suite 201                   Fort Washington     PA         19034          mkieran7@gmail.com
UFCW Local 880                           Attn: Michael Martino                 9199 Market Place, Suite 2                    Broadview Heights   OH         44147          mmartino@ufcwlocal880.com
                                                                                                                                                                           Jeffreycollier@local881ufcw.org;  
UFCW Local 881                           Attn: Jeffrey Collier Paul Schaefer   1 Sunset Hills Executive Drive, Suite 102     Edwardsville        IL         62025          PaulSchaefer@Local881UFCW.org
Workers United SEIU Local 196            Attn: Tanita Williams                 209 9th Street, 10th Floor                    Pittsburg           PA         15222          tanitawilliams40@yahoo.com
Workers United SEIU Local 512            Attn: Evely Zepada                    920 S Alvarado St                             Los Angeles         CA         90006‐3008     ezepeda@wsrjb.org




      In re:  Sears Holdings Corporation, et al.
      Case No. 18‐23538 (RDD)                                                                           Page 1 of 1
18-23538-rdd   Doc 1483   Filed 01/03/19 Entered 01/03/19 19:00:18   Main Document
                                       Pg 39 of 63


                                     Exhibit F
                                                        18-23538-rdd             Doc 1483                Filed 01/03/19 Entered 01/03/19 19:00:18                                              Main Document
                                                                                                                      Pg 40 of 63
                                                                                                                                   Exhibit F
                                                                                                                              Landlords Service List
                                                                                                                            Served via Overnight Mail




                          NAME                                                     ADDRESS 1                                                 ADDRESS 2                                               ADDRESS 3                         CITY     STATE   POSTAL CODE
1 Imeson Park Blvd, LLC                                     c/o LBA Realty LLC                                      3347 Michelson Drive                                     Suite 200                                          Irvine         CA       92612
3450 S. Maryland Parkway LLC                                1370 Jet Stream Dr.                                     Suite 100                                                                                                   Henderson      NV       89052
A.T. Thomas Jewelers                                        6420 "O" Street                                                                                                                                                     Lincoln        NE       68510
Albany‐Pacific, LLC                                         c/o Dickerhoof Properties, LLC                          P O Box 1583                                                                                                Corvallis      OR       97339
Appley Valley Smoke Shop                                    Mina Patel                                              20783 Bear Valley Road #D                                                                                   Apple Valley   CA       92308
Atrocorinth Beltine & Plano, LLC                            c/o ATR Corinth Partners, LLC                           4645 N. Central Expressway                               200 Knox Place, Suite 200                          Dallas         TX       75205
Biltmore Commercial Properties I, LLC                       c/o Biltmore Farms                                      P O Box 5355                                                                                                Asheville      NC       28813
CBL & Associates Properties, Inc.                           dba St. Clair Square SPE, LLC                           Attn:  Chief Legal Officer                               2030 Hamilton Place Blvd., Suite 500               Chattanooga    TN       37421
CBL/Westmoreland, L.P.                                      c/o CBL & Associates Management, Inc.                   Attn: Chief Legal Officer                                CBL Center, Suite 500, 2030 Hamilton Place Blvd.   Chattanooga    TN       37421
CE Vernon II, LLC                                           1720 Post Road                                                                                                                                                      Fairfield      CT       06824
Charlottesville Fashion Square, LLC                         c/o Washington Prime Group, Inc.                        Attn:  General Counsel                                   180 East Broad Street                              Columbus       OH       43215

Cherryvale Mall LLC                                         C/O CBL & Associates Management, Inc. Attn: President   CBL Center, Suite 500                                    2030 Hamilton Place                                Chattanooga    TN       37421
Columbia Mall Partnership                                   c/o Simon Property Group                                Attn:  General Counsel                                   225 West Washington Street                         Indianapolis   IN       46204
Community Enhancement, LLC                                  520 Kansas City Street                                  Suite 101                                                                                                   Rapid City     SD       57701
Crossroads Mall LLC                                         c/o The Lerner Company                                  10855 West Dodge Road                                    Suite 270                                          Omaha          NE       68154‐2666
Delmar Plaza Holdings, LLC                                  225 Springhill Memorial Place                                                                                                                                       Mobile         AL       36608
Diem Hong Ngo Diem Hong Ngo                                 20783 Bear Valley Road, Suite 41                                                                                                                                    Apple Valley   CA       92308
Dillard Texas Central LLC                                   c/o Dillard's Inc.                                      1600 Cantrell Road                                                                                          Little Rock    AR       72201
Erie Physicians Network ~ UPMC, Inc                         Peter S. Glannirakis                                    600 Grant Street                                         U.S. Steel Tower 60th floor                        Pittsburgh     PA       15219
Frontier Management LLC                                     Attn General Counsel                                    1721 Broadway                                            PO Box 2396                                        Scottsbluff    NE       69363
Fundamentals Company LLC & Aleff LLC                        c/o Kin Properties, Inc.                                185 NW Spanish River Blvd.                               Suite 100, Tenant #100003266                       Boca Raton     FL       33431‐4230
G.E.T. Real Partners, L.P. dba Murray Ventures              915 W Francis St                                                                                                                                                    Aspen          CO       81611
GBR Green Acres LLC & Greenwich 29 LP                       c/o Gibraltar Management Co., Inc.                      150 White Plains Rd.                                     Suite 400                                          Tarrytown      NY       10591
GG&A Central Mall Partners, LP                              c/o Gregory Greenfield & Associates                     Attn:  Asset Manager Central Mall ‐ Port Arthur          124 Johnson Ferry Road NE                          Atlanta        GA       30328
GGP Limited Partnership                                     d/b/a Governor's Square Mall LLC                        Attn: Law/Lease Administration Department                350 N. Orleans Street, Suite 300                   Chicago        IL       60654‐1607
GGP LP Real Estate, Inc.                                    C/o Park City Center Business Trust                     Attn: Law/Lease Administration Department                350 N. Orleans Street, Suite 300                   Chicago        IL       60654‐1607
GMRI, Inc.                                                  Attn:  Property Law Administration                      1000 Darden Center Drive                                                                                    Orlando        FL       32837
Grand Central Plaza, Inc.                                   1020 Center Street                                      Suite 4                                                                                                     Horseheads     NY       14845
Great Eastern Corporation d/b/a North River Village 
GEC, LLC                                                    c/o Casto Southeast Realty Services LLC                 5391 Lakewood Ranch Blvd.                                Suite 100                                          Sarasota       FL       34240
Hometown Automotive Repair LLC                              Darin Hart                                              1900 S. Washington Street                                                                                   Grand Forks    ND       58201
KDI Rivergate Mall, LLC                                     c/o Hendon Properties, LLC                              Attn:  J. Charles Hendon, Jr.                            3445 Peachtree Road, Suite 465                     Atlanta        TN       30326
Land of Hope, LLC d/b/a Grand Cities Mall                   c/o Mall Management Office                              1726 S. Washington Street                                Suite 33                                           Grand Forks    ND       58201
Lands' End                                                  Attn: Sr.Vice President &  General Counsel              5 Lands' End Lane                                                                                           Dodgeville     WI       53595
LBG Medford, LLC                                            c/o LBG Real Estate Companies LLC                       11150 Santa Monica Blvd.                                 Suite 770                                          Santa Monica   CA       90025
LF2 Rock Creek LP                                           c/o Centrecorp Management Services LLLP                 4400 A. North Freeway                                    Suite 900                                          Houston        TX       77022
Libby Dial Enterprises, LLC                                 c/o H.L. Libby Corporation                              803 Commonwealth Dr                                                                                         Warrendale     PA       15086
Marketplace                                                 c/o Wilmorite, Inc.                                     1265 Scottsville Road                                                                                       Rochester      NY       14624
McDonald's Corporation                                      Attn: Dir of Real Estate L/C 026‐0048                   110 N Carpenter Street                                                                                      Chicago        IL       60607
Midstate Properties Company, Ltd.                           c/o Paran Management Company, Ltd                       2720 Van Aken Blvd.                                      Suite 200                                          Cleveland      OH       44120‐2227
Millcreek Realty Associates, Ltd.                           c/o Levco Management, LLC                               One Wayne Hills Mall                                                                                        Wayne          NJ       07470‐3228

MOAC Mall Holdings, Inc.                                    Mall of America Management Office                       Attn: Rich Hoge, Executive Vice President ‐ Operations   2131 Lindau Lane ‐ Suite 500                       Bloomington    MN       55425‐2640
Morning Park, LLC                                           c/o Park Investments, Ltd.                              3421 N. Causeway Blvd.                                   Suite 802                                          Metairie       LA       70002
MTS Enterprises LLC Todd                                    c/o MTS Enterprises LLC                                 4245 Bennett Road                                                                                           Rapid City     SD       57701
Namco Realty LLC & Logan Valley Realty LLC                  c/o Namdar Realty Group, LLC                            150 Great Neck Road                                      Suite 304                                          Great Neck     NY       11021
North Hanover Centre Realty, LLC                            c/o Namdar Realty Group, LLC                            150 Great Neck Road Suite 304                                                                               Great Neck     NY       11021

North Plaza I LLC (25%), North Plaza II LLC (25%) and 
North Plaza III LLC (50%), as Tenants in Common             c/o Continental Realty Corporation                      1427 Clarkview Road                                      Suite 500                                          Baltimore      MD       21209




           In re:  Sears Holdings Corporation, et al.
           Case No. 18‐23538 (RDD)                                                                                                  Page 1 of 2
                                                       18-23538-rdd            Doc 1483           Filed 01/03/19 Entered 01/03/19 19:00:18                                        Main Document
                                                                                                               Pg 41 of 63
                                                                                                                       Exhibit F
                                                                                                                  Landlords Service List
                                                                                                                Served via Overnight Mail




                           NAME                                                 ADDRESS 1                                     ADDRESS 2                                                 ADDRESS 3                         CITY       STATE   POSTAL CODE
Northwood Investors                                      dba NW Northgate II LLC                        575 Fifth Avenue, 23rd Floor                                                                               New York         NY       10170
Northwood Investors                                      dba NW Springs LLC                             575 Fifth Avenue, 23rd Floor                                                                               New York         NY       10170
OLD HICKORY MALL VENTURE II, LLC                         C/O CBL & Associates Management, Inc.          Attn:  President                                        CBL Center, Suite 500, 2030 Hamilton Place Blvd.   Chattanooga      TN       37421
PAPA Rochester, LP                                       c/o Walters Investments, LP                    222 Sidney Baker South                                  Suite 305                                          Kerrville        TX       78028
Parkway Shopping Center, LLC                             231 Old Causeway Road                                                                                                                                     Atlantic Beach   NC       28512
Peru K‐M Company, LLC                                    c/o William Felton Associates, Inc.            166 Kings Hwy North                                                                                        Westport         CT       06880
Polaris Fashion Place II, LLC                            c/o Washington Prime Group, Inc.               Chase Tower, 111 Monument Circle                                                                           Indianapolis     IN       46204
Port Charlotte Mall, LLC                                 c/o Washington Prime Group                     Attn:  General Counsel                                  180 East Broad Street                              Columbus         OH       43215
Raven Associates ‐ Toms River                            c/o  Aegis Investments, Inc.                   342 E Main Street                                       Suite 100                                          Leola            PA       17540
Richards Canal Street Property LLC                       4436 Veterans Memorial Blvd.                   Suite 1000                                                                                                 Metairie         LA       70006
Richland State Professional Building, LLC                c/o SMARTCAP, Inc.                             8201 164th Ave NE                                       Suite 110                                          Redmond          WA       98052
Riverwalk Inc.                                           164 N Main St                                                                                                                                             Wellsville       NY       14895
RPI Salisbury Mall LLC                                   c/o Brookfield Properties  ( R ) LLC           Attn: Legal Department                                  200 Vesey Street, 25th Floor                       New York         NY       10281
Salvation Army                                           10 West Algonquin                                                                                                                                         Des Plaines      IL       60016
Seritage Growth Properties, L.P. dba Seritage SRC 
Finance LLC                                              c/o Seritage Growth Properties                 Attn: Executive Vice President, Operations & Leasing    500 Fifth Avenue, Suite 1530                       New York         NY       10110
Sevierville Forks Partners, LLC                          c/o Anchor Investments, LLC                    2926 Foster Creighton Drive                                                                                Nashville        TN       37204
Simon Property Group, LP                                 Attn:  General Counsel                         225 West Washington Street                                                                                 Indianapolis     IN       46204
Southern Hills Mall, LLC                                 c/o Washington Prime Group Inc.                Chase Tower, 111 Monument Circle                                                                           Indianapolis     IN       46204
Sterik Burbank, L.P.                                     c/o Auburndale Properties, Inc.                50 Tice Boulevard                                       Suite 320                                          Woodcliff Lake   NJ       07677
Stockbridge Lakeshore, LLC                               c/o Lakeshore Mall Management Office           Attn:  Mall Manager                                     150 Pearl Nix Parkway                              Gainsville       GA       30501
Stockton Mariposa LLC  c/o Sion & Behat Nobel, Trustees 
of The 5 Garden 26 Family Trust                          11208 Chalon Road                                                                                                                                         Belair           CA       90049‐1719
Tupart II, LLC                                           222 Grand Avenue                                                                                                                                          Englewood        NJ       07631
Twin City Estate Corporation                             c/o RL Jones Properties                        17195 New College Avenue                                                                                   Wildwood         MO       63040
Unisource Centres, LLC, et. al.                          c/o Wangard Partners, Inc., Agent              1200 Mayfair Road                                       Suite 310                                          Milwaukee        WI       53226
Univest‐BTC S&R, LLC                                     Attn:  Jack N. Ross II                         10611 North Hayden Road                                 Suite D‐105                                        Scottsdale       AZ       85260

Virginia Barnicoat and David Barnicoat James Barnicoat     20783 Bear Valley Road, #4G                                                                                                                             Apple Valley     CA       92307
Volusia Mall LLC (Developer)                               Attn: General Manager                        1700 W. International Speedway Blvd.                                                                       Daytona Beach    FL       32114
Watkins Hanford, LLC                                       Attn:  Lance C. Watkins, Manager             P.O. Box 50116                                                                                             Sparks           NV       89435

Wells Fargo Bank, N.A., as Trustee for CSMS 2008‐C1        c/o C‐III Asset Management LLC               Attn: Laura McWilliams                                  5221 N. O'Connor Blvd., Suite 800                  Irving           TX       75039
WPG Westshore LLC                                          c/o Washington Prime Group, Inc.             Attn:  General Counsel                                  180 East Broad Street ‐ 21st floor                 Columbus         OH       43215




          In re:  Sears Holdings Corporation, et al.
          Case No. 18‐23538 (RDD)                                                                                      Page 2 of 2
18-23538-rdd   Doc 1483   Filed 01/03/19 Entered 01/03/19 19:00:18   Main Document
                                       Pg 42 of 63


                                     Exhibit G
                                                       18-23538-rdd                Doc 1483                 Filed 01/03/19 Entered 01/03/19 19:00:18                                            Main Document
                                                                                                                         PgExhibit G
                                                                                                                              43 of 63
                                                                                                                                        Lienholders Service List
                                                                                                                                       Served via Overnight Mail

                        NAME                                                    ADDRESS 1                                               ADDRESS 2                             ADDRESS 3                     ADDRESS 4                      CITY      STATE   POSTAL CODE
ACCO Brands USA LLC                                      4 Corporate Drive                                                                                                                                                       Lake Zurich        IL       60047
AMANA COMPANY LP DBA AMANA APPLIANCES                    2800 220TH TRAIL                                                                                                                                                        AMANA              IA       52204
AMERICAN GREETINGS CORPORATION                           ONE AMERICAN BOULEVARD                                                                                                                                                  CLEVELAND          OH       44145
ANERI JEWELS, L.L.C.                                     592 5th Ave 4th Floor                                                                                                                                                   New York           NY       10036
APS Express, Inc.                                        c/o Husch Blackwell LLP                                   Attn: Michael D Hayes                           120 South Riverside Plaza   Suite 2200                        Chicago            IL       60606‐4473
APS Express, Inc.                                        c/o Figliulo & Silverman                                  Attn: James R. Figliulo, Thomas Daniel Warman   Ten South LaSalle Street    Suite 3600                        Chicago            IL       60603
APS Express, Inc.                                        c/o Palter Stokley Sims Pllc                              Nathanial Lee Martinez, William Craig Stokley   8115 Preston Rd             Suite 600                         Dallas             TX       75225
APS Express, Inc.                                        c/o Gensburg Calandriello & Kanter, PC                    Attn: Norman Benjamin Berger                    200 West Adams Street       Suite 2425                        Chicago            IL       60606
AT&T MOBILITY 11, LLC                                    1025 LENOX PARK BLVD NE                                                                                                                                                 ATLANTA            GA       30319
BANK OF AMERICA, N.A., AS CONTROL CO‐COLLATERAL 
AGENT                                                    100 NORTH TRYON STREET                                                                                                                                                  CHARLOTTE          NC       28255
BANK OF AMERICA, N.A., AS CONTROL CO‐COLLATERAL 
AGENT                                                    100 FEDERAL STREET, 9TH FLOOR                                                                                                                                           BOSTON             MA       02110
BEAUTY GEM, INC.                                         15 WEST 47H STREET, SUITE 404                                                                                                                                           NEW YORK           NY       10036
BEAUTY GEM, INC.                                         1200 AVENUE OF THE AMERICAS, 4TH FLOOR                                                                                                                                  NEW YORK           NY       10036
BIO‐LAB, INC.                                            1735 NORTH BROWN ROAD                                                                                                                                                   LAWRENCEVILLE      GA       30049
BRACKETRON, INC.                                         5624 LINCOLN DR.                                                                                                                                                        EDINA              MN       55439
BURWOOD GROUP, INC.                                      125 S WACKER DR                                           STE 2950                                                                                                      CHICAGO            IL       60606
CANON FINANCIAL SERVICES, INC.                           158 GAITHER DRIVE, SUITE 200                                                                                                                                            MT. LAUREL         NJ       08054
CAPTIVE FINANCE SOLUTIONS, LLC                           120 E. LAKE STREET, #207                                                                                                                                                SANDPOINT          ID       83864
CARPENTER, CHARLES                                       COONEY AND CONWAY                                         120 N LASALLE ST.                               STE 3000                                                      CHICAGO            IL       60602
CARPENTER, DIANE                                         COONEY AND CONWAY                                         120 N LASALLE 30F                                                                                             CHICAGO            IL       60602
CHAPAL ZENRAY INC.                                       2452 LACY LANCE # 116                                                                                                                                                   CARROLLTON         TX       75006
CITIBANK, N.A., AS ADMINISTRATIVE AGENT                  390 GREENWICH STREET, 1ST FLOOR                                                                                                                                         NEW YORK           NY       10013
CITIZENS FIRST NATIONAL BANK                             606 SOUTH MAIN STREET                                                                                                                                                   PRINCETON          IL       61356
CLOVER TECHNOLOGIES GROUP, LLC                           4200 COLUMBUS STREET                                                                                                                                                    OTTAWA             IL       61350
COA,Inc. represented by James D. Benak a California 
corporation doing business as  Coaster Company of 
America                                                  James D. Benak                                            Tatzlaff Law Offices, LLC                       227 W. Monroe Street        #3650                             Chicago            IL       60606
                                                         (D/B/A I.L. MFG. CO., SHAN CORPORATION AND/OR 
COMBINE INTERNATIONAL, INC.                              NSM CORP.)                                                354 INDUSCO COURT                                                                                             TROY               Ml       48083
CROSS COUNTRY HOME SERVICES, INC. , ON BEHALF OF 
ITSELF AND AS AGENT                                      1625 NW 136TH AVENUE, SUITE 200                                                                                                                                         FT. LAUDERDALE     FL       33323‐2802
CROWN CREDIT COMPANY                                     40 S. WASHINGTON STREET                                                                                                                                                 NEW BREMEN         OH       45869
DELL FINANCIAL SERVCES LTD PARTNERSHIP                   ONE ROCK WAY                                                                                                                                                            ROUND ROCK         TX       78682
DELL FINANCIAL SERVICES L.L.C.                           MAIL STOP‐PS2DF‐23 ONE DELL WAY                                                                                                                                         ROUND ROCK         TX       78682
DEPARTMENT OF TRANSPORTATION OF STATE OF 
ILLINOIS                                                 HANLEY BUILDING                                           2300 S. DIRKSEN PARKWAY                                                                                       SPRINGFIELD        IL       62764
DIEGO, GENOVEVA                                          MAHONEY CROWE GOLDRICK PC                                 77 W WASHNGTON 1515                                                                                           CHICAGO            IL       60602
DISONS GEMS, INC.                                        415 MADISON AVENUE , SUITE 800                                                                                                                                          NEW YORK           NY       10017
D‐LINK SYSTEMS, INC.                                     17595 MT. HERRMANN ST.                                                                                                                                                  FOUNTAIN VALLEY    CA       92708
EARLY MORNING LLC                                        230 MARY AVENUE                                                                                                                                                         GREENDALE          IN       47025
ET Enterprises Distributors, LLC                         243 Veterans Blvd                                                                                                                                                       Carlstadt          NJ       07072
                                                         c/o Kaufman, Coren & Ress, P.c.; David DeVito, Deborah 
Gerald Greene                                            Gross                                                     Andrew Belli, Benjamin Mather                   2001 Market Street          Two Commerce Square, Suite 3900   Philadelphia       PA       19103
Gerald Greene                                            c/o Miller Law LLC                                        Marvin Alan Miller, Kathleen Ellen Boychuck     Lori Ann Fanning            115 South LaSalle Street          Chicago            IL       60603

HEWLETT‐PACKARD FINANCIAL SERVICES COMPANY               200 CONNELL DRIVE                                                                                                                                                       BERKELEY HEIGHTS   NJ       07922
HOMECARE LABS, INC.                                      1735 NORTH BROWN ROAD                                                                                                                                                   LAWRENCEVILLE      GA       30049
Horizon Group USA, Inc.                                  45 Technology Drive                                                                                                                                                     Warren             NJ       07059
HOUSE OF MARLEY, LLC                                     3000 PONTIAC TRAIL                                                                                                                                                      COMMERCE TWP.      Ml       48390‐4839
HOUSTON, ROBERT                                          ATTN: LANGENDORF, ROBERT A                                134 N LASALLE#l515                                                                                            CHICAGO            IL       60602
JACMEL JEWELRY INC.                                      1385 BROADWAY, 8TH FLOOR                                                                                                                                                NEW YORK           NY       10018
JOSEPH ENTERPRIESES INC                                  425 CALIFORNIA ST SUITE 300                                                                                                                                             SAN FRANCISCO      CA       94104
JPMORGAN CHASE BANK, N. A.                               270 PARK AVENUE                                                                                                                                                         NEW YORK           NY       10017‐2070
JPMORGAN CHASE BANK, N.A. ,AS ADMINISTRATIVE 
AGENT                                                    P.O. BOX 2558                                                                                                                                                           HOUSTON            TX       77252




          In re:  Sears Holdings Corporation, et al.
          Case No. 18‐23538 (RDD)                                                                                                              Page 1 of 3
                                                        18-23538-rdd               Doc 1483                Filed 01/03/19 Entered 01/03/19 19:00:18                                             Main Document
                                                                                                                        PgExhibit G
                                                                                                                             44 of 63
                                                                                                                                   Lienholders Service List
                                                                                                                                  Served via Overnight Mail

                            NAME                                                ADDRESS 1                                           ADDRESS 2                            ADDRESS 3                          ADDRESS 4                        CITY     STATE POSTAL CODE

JPP II, LLC, AS AGENT FOR THE BENEFIT OF THE LENDERS  1170 KANE CONCOURSE, SUITE 200                                                                                                                                             BAY HARBOR ISLANDS   FL    33154

JPP, LLC, AS AGENT FOR THE BENEFIT OF THE LENDERS         1170 KANE CONCOURSE, SUITE 200                                                                                                                                         BAR HARBOR ISLANDS   FL    33154
KATHY LARIMORE, AS INDENTURE TRUSTEE AND                  C/O SHAWMUT BANK CONNECTICUT, NATIONAL 
ASSIGNEE TO WILLIAM J. JADE                               ASSOCIATION                                          777 MAIN STREET                                                                                                   HARTFORD             CT    06115
Katie Smith, individually and on behalf of all others 
similarly situated                                        Michael T. Fantini, Shanon J. Carson                 Berger Montague PC                             1818 Market Street, Suite 3600                                     Philadelphia         PA    19103
Katie Smith, individually and on behalf of all others     Gregory F Coleman, Adam Arthur Edwards, Lisa Anne 
similarly situated                                        White                                                Greg Coleman Law PC                            800 S. Gay Street                Suite 1100                        Knoxville            TN    37929
Katie Smith, individually and on behalf of all others 
similarly situated                                        Adam M.Prom                                          DiCello Levitt & Casey LLC                     Eleventh Floor                   Ten North Dearborn Street         Chicago              IL    60602
Katie Smith, individually and on behalf of all others 
similarly situated                                        Edward A. Wallace                                    Wexler Wallace LLP                             55 West Monroe                   Suite 3300                        Chicago              IL    60603
Katie Smith, individually and on behalf of all others 
similarly situated                                        Jeffrey L Osterwise                                  Berger & Montague, P.C.                        1622 Locust Street                                                 Philadelphia         PA    19103

KCD IP, LLC                                        C/O SEARS HOLDINGS MANAGEMENT CORPORATION                   3333 BEVERLY ROAD                                                                                                 HOFFMAN ESTATES      IL    60179
LANDS' END, INC.                                   5 LANDS' END LANE                                                                                                                                                             DODGEVILLE           WI    53595
LASALLE BANK NA                                    210 WEST 10TH STREET                                                                                                                                                          KANSAS CITY          MO    64105
LaSalle Bank, National Association as Trustee for 
Structured Asset Securities Corporation            210 WEST 10TH STREET                                        6TH FLOOR                                                                                                         KANSAS CITY          MO    64105
LM FARMS, LLC                                      230 MARY AVENUE                                                                                                                                                               GREENDALE            IN    47025
LUCENT JEWELERS, INC                               1200 AVENUE OF AMERICAS , 5TH FLOOR                                                                                                                                           NEW YORK             NY    10036
MANTUA MANUFACTURING CO.                           31050 DIAMOND PARKWAY                                                                                                                                                         SOLON                OH    44139
MAXCOLOR LLC                                       5 S. WABASH AVE, #1810                                                                                                                                                        CHICAGO              IL    60603
MAYTAG APPLIANCES SALES COMPANY                    553 BENSON ROAD                                                                                                                                                               BENTON HARBOR        MI    49022
MCPHERSON HOWARD                                   ANKIN HOWARD H ATTY AT LA                                   10 N DEARBORN #500                                                                                                CHICAGO              IL    60602
Mill Creek Entertainment, LLC                      15102 Minnetonka Industrial Road                                                                                                                                              Minnetonka           MN    55345
MJ HOLDING COMPANY, LLC                            7001 SOUTH HARLEM AVENUE                                                                                                                                                      BEDFORD PARK         IL    60638
N.D. GEMS INC.                                     1200 AVENUE OF THE .AMERICAS                                5TH FLOOR                                                                                                         NEW YORK             NY    10036
NAUMANN HOBBS MATERIAL HANDLING CORPORATION 
II INC                                             4335 E. WOOD ST.                                                                                                                                                              PHOENIX              AZ    85040
NCR Corporation                                    858 Spring St NW.                                                                                                                                                             Atlanta              GA    30308
                                                   c/o Kaufman, Coren & Ress, P.c.; David DeVito, Deborah 
Nina Greene                                        Gross                                                       Andrew Belli, Benjamin Mather                  2001 Market Street               Two Commerce Square, Suite 3900   Philadelphia         PA    19103
Nina Greene                                        c/o Miller Law LLC                                          Marvin Alan Miller, Kathleen Ellen Boychuck    Lori Ann Fanning                 115 South LaSalle Street          Chicago              IL    60603
NMHG FINANCIAL SERVICES, INC.                      P.O. BOX 35701                                                                                                                                                                BILLINGS             MT    59107‐5701
PENSION BENEFIT GUARANTY CORPORATION               1200 K STREET, N. W.                                        SUITE 320                                                                                                         WASHINGTON           DC    20005‐4026
Plus Mark LLC                                      One American Boulevard                                                                                                                                                        CLEVELAND            OH    44145

PLYMOUTH PACKAGING, INC. DBA BOX ON DEMAND                4075 W. COLUMBIA AVE                                                                                                                                                   BATTLE CREEK         MI    49015
RGGD, INC. D/B/A CRYSTAL ART GALLERY                      4950 SOUTH SANTA FE AVENUE                                                                                                                                             VERNON               CA    90058
RICHLINE GROUP, INC.                                      1385 BROADWAY                                                                                                                                                          NEW YORK             NY    10018
Riverstone USA LLC                                        4921 12th Avenue                                                                                                                                                       Brooklyn             NY    11219
RIVERSTONE USA LLC                                        18 INDUSTRIAL AVENUE                                                                                                                                                   MAHWAH               NJ    07430
ROBERT JACOB SCOTT                                        225 NORTH COLUMBUS 4606                                                                                                                                                CHICAGO              IL    60601
ROSY BLUE, INC.                                           529 FIFTH AVENUE                                                                                                                                                       NEW YORK             NY    10017
Royal Consumer Products LLC                               108 Main Street                                                                                                                                                        Norwalk              CT    06851
RX GEAR, LLC                                              2300 CROWN COLONY DRIVE                                                                                                                                                QUINCY               MA    02169
Sakar International, Inc.                                 195 CARTER AVENUE                                                                                                                                                      EDISON               NJ    08817
Scents of Worth, Inc.                                     35 Sawgrass Drive                                                                                                                                                      BELLPORT             NY    11713
SHANGHAI LTD                                              2231 Colby Avenue                                                                                                                                                      LOS ANGELES          CA    90064
SHANTI CORPORATION D/B/A VIJAY GOLD DESIGNS               1212 AVENUE OF THE AMERICAS                                                                                                                                            NEW YORK             NY    10036
SHAWMUT BANK CONNECTICUT, NATIONAL 
ASSOCIATION, AS OWNER TRUSTEE                             CORPORATE TRUST ADMINISTATION                        777 MAIN STREET                                                                                                   HARTFORD             CT    06115
SOFT AIR USA INC.                                         4265 TRADE CENTER DRIVE                              SUITE 130                                                                                                         GRAPEVINE            TX    76051
STARWOOD PROPERTY MORTGAGE SUB 9‐A, L.L.C.                C/O STARWOOD CAPITAL GROUP                           591 W. PUTNAM AVENUE                                                                                              GREENWICH            CT    06830




           In re:  Sears Holdings Corporation, et al.
           Case No. 18‐23538 (RDD)                                                                                                          Page 2 of 3
                                                       18-23538-rdd               Doc 1483                Filed 01/03/19 Entered 01/03/19 19:00:18                                    Main Document
                                                                                                                       PgExhibit G
                                                                                                                            45 of 63
                                                                                                                                   Lienholders Service List
                                                                                                                                  Served via Overnight Mail

                        NAME                                                      ADDRESS 1                                        ADDRESS 2                             ADDRESS 3                ADDRESS 4            CITY    STATE   POSTAL CODE
STARWOOD PROPERTY MORTGAGE, L.L.C.                         691 W. PUTNAM AVENUE                                                                                                                               GREENWICH       CT       06830
STATE OF FLORIDA, DEPARTMENT OF REVENUE                    OUT OF STATE/CENTRAL COLLECTIONS UNIT            5050 W TENNESSEE ST                                                                               TALLAHASSEE     FL       32399‐6586
STATE STREET BANK AND TRUST COMPANY                        100 SUMMER STREET                                                                                                                                  BOSTON          MA       02110
STATE STREET BK & TR CO CT NA TTEE                         225 ASYLUM ST                                    GOODWIN SQ                                                                                        HARTFORD        CT       06103
STEELCASE FINANCIAL SERVICES INC.                          901 44TH STREET S.E.                                                                                                                               GRAND RAPIDS    MI       49508
STRUCTURED ASSET SECURITIES CORPORATION                    210 WEST 10TH STREET                                                                                                                               KANSAS CITY     MO       64105
SUBERI BROTHERS, LLC                                       902 BROADWAY                                     14TH FLOOR                                                                                        NEW YORK        NY       10010‐6002
SUMIT DIAMOND GROUP LLC                                    592 FIFTH AVENUE, 4TH FLOOR                                                                                                                        NEW YORK        NY       10036
SUN DIAMOND, INC. D/B/A SUN SOURCE                         255 WEST 36TH STREET, 7TH FLOOR                                                                                                                    NEW YORK        NY       10018
THE BANK OF NEW YORK, AS NOTE TRUSTEE                      101 BARCLAY, 22ND FLOOR WEST                                                                                                                       NEW YORK        NY       10286
THE LUXE GROUP INC                                         304 HUDSON STREET 5 FLOOR                                                                                                                          NEW YORK        NY       10013
THE NEWS GROUP, L.P.                                       1955 LAKE PARK DR., STE. 400                                                                                                                       SMYRNA          GA       30080
THOMPSON TRACTOR CO., INC.                                 PO BOX 10367                                                                                                                                       BIRMINGHAM      AL       35202
THREE POINT CAPITAL, LLC                                   630 5TH AVENUE, SUITE 2505                                                                                                                         NEW YORK        NY       10111
Timothy Johnson, individually and on behalf of all others 
similarly situated                                         Harold L. Lichten, Olena Savytska                Lichten & Liss‐Riordan, P.C.                      729 Boylston Street    Suite 2000               Boston          MA       02116
Timothy Johnson, individually and on behalf of all others 
similarly situated                                         Bradley S Manewith                               Siegel & Dolan Ltd.                               150 N Wacker Drive     Suite 1100               Chicago         IL       60606
TOYOTA INDUSTRIES COMMERCIAL FINANCE, INC.                 PO BOX 9050                                                                                                                                        COPPELL         TX       75019
TRCAY KOWALSKI                                             PETER T VRDOLYAK                                 7725 W 159TH ST                                                                                   TINLEY PARK     IL       60477

TWENTIETH CENTURY FOX HOME ENTERTAINMENT LLC             2121 AVENUE OF THE STARS, 14TH FLOOR                                                                                                                 LOS ANGELES     CA       90067
U.S. BANK EQUIPMENT FINANCE, A DIVISION OF U.S. 
BANK NATIONAL ASSOCIATION                                1310 MADRID STREET                                                                                                                                   MARSHALL        MN       56258
U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE               209 S. LASALLE STREET , 3RD FLOOR                                                                                                                    CHICAGO         IL       60604‐1219
U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR           C/O MIDLAND LOAN SERVICES A DIVISION OF PNC , 
THE HOLDERS OF THE STRUCTURE                             BANK, NATIONAL ASSOCIATION                         10851 MASTIN, SUITE 700                                                                           OVERLAND PARK   KS       66210
UBS AG, STAMFORD BRANCH, AS ADMINISTRATIVE 
AGENT                                                    600 WASHINGTON BOULEVARD                                                                                                                             STAMFORD        CT       06901
US BANK NATIONAL ASSOCIATION                             PO BOX 970668                                                                                                                                        BOSTON          MA       02196
Verbatim Americas LLC                                    8210 University Executive Park Drive               Suite 300                                                                                         Charlotte       NC       28262
VIJAYDIMON (USA) INC.                                    1212 AVENUE OF AMERICAS, RM 1600                                                                                                                     NEW YORK        NY       10036
VIJAYDIMON (USA) INC.                                    1212 AVENUE OF THE AMERICAS                                                                                                                          NEW YORK        NY       10036
WELLS FARGO BANK, N.A., AS SECURITY TRUSTEE              751 KASOTA AVENUE                                                                                                                                    MINNEAPOLIS     MN       55414
WILLIAM J. WADE, SOLELY AS OWNER TRUSTEE                 C/O RICHARDS LAYTON & FINGER                       ONE RODNEY SQUARE                                 PO BOX 551                                      WILMINGTON      DE       19899

WILMINGTON TRUST COMPANY, AS OWENER TRUSTEE  RODNEY SQUARE NORTH                                            1100 N. MARKET STREET                                                                             WILMINGTON      DE       19890‐0001
WILMINGTON TRUST, NATIONAL ASSOCIATION, AS 
COLLATERAL AGENT                             CORPORATE CAP ITAL MARKETS                                     50 SOUTH SIXTH STREET, SUITE 1290                                                                 MINNEAPOLIS     MN       55402
WORK N GEAR, LLC                             2300 CROWN COLONY DRIVE                                                                                                                                          QUINCY          MA       02169




          In re:  Sears Holdings Corporation, et al.
          Case No. 18‐23538 (RDD)                                                                                                        Page 3 of 3
18-23538-rdd   Doc 1483   Filed 01/03/19 Entered 01/03/19 19:00:18   Main Document
                                       Pg 46 of 63


                                     Exhibit H
                                     18-23538-rdd           Doc 1483     Filed 01/03/19 Entered 01/03/19 19:00:18         Main Document
                                                                                      Pg 47 of 63
                                                                                      Exhibit H
                                                                                     Utilites Service List
                                                                                  Served via Overnight Mail

                    NAME                                       ADDRESS 1                  ADDRESS 2           ADDRESS 3                CITY        STATE    POSTAL CODE
AEP ‐ Appalachian Power                             PO Box 371496                                                             Pittsburgh          PA       15250‐7496
Albemarle County Service Authority                  168 SPOTNAP RD                                                            CHARLOTTESVILLE     VA       22911‐8690
Altoona Water Authority                             P.O. Box 3150                                                             Altoona             PA       16603
Ameren Illinois                                     PO BOX 88034                                                              Chicago             IL       60680‐1034
Ameren Missouri                                     PO Box 88068                                                              Chicago             IL       60680‐1068
American Electric Power/24002                       PO Box 371496                                                             Pittsburgh          PA       15250‐7496
American Electric Power/24418                       PO Box 371496                                                             Pittsburgh          PA       15250‐7496
Atmos Energy/790311                                 PO Box 790311                                                             St Louis            MO       63179‐0311
Avista Utilities                                    1411 E Mission Ave                                                        Spokane             WA       99252
Benton PUD                                          PO Box 6270                                                               Kennewick           WA       99336‐0270
BGE                                                 P.O. Box 13070                                                            Philadelphia        PA       19101‐3070
Black Hills Energy                                  PO Box 6001                                                               Rapid City          SD       57709‐6001
Board of Water Works of Pueblo, CO                  P.O. Box 755                                                              Pueblo              CO       81002‐0755
Burbank Water and Power                             P.O. Box 631                                                              Burbank             CA       91503‐0631
California Water Service‐Stockton                   PO Box 51967                                                              Los Angeles         CA       90051‐6267
Cascade Natural Gas                                 PO Box 5600                                                               Bismarck            ND       58506‐5600
Caseyville Township Sewer System (IL)               P.O. Box 1900                                                             Fairview Heights    IL       62208
CenterPoint Energy Minnegasco/4671                  PO BOX 4671                                                               HOUSTON             TX       77210‐4671
CenterPoint Energy/1325/4981/2628                   P.O. Box 4981                                                             HOUSTON             TX       77210‐4981
Charlotte County Utilities                          P.O. Box 516000                                                           Punta Gorda         FL       33951‐6000
Chesapeake Utilities                                PO Box 826531                                                             Philadelphia        PA       19182‐6531
City of Abilene, TX                                 P.O. Box 3479                                                             Abilene             TX       79604‐3479
City of Alliance, NE                                P.O. Box D                                                                Alliance            NE       69301‐0770
City of Amarillo, TX                                P.O. Box 100                                                              Amarillo            TX       79105‐0100
City of Asheville, NC                               PO BOX 733                                                                ASHEVILLE           NC       28802
City of Bloomington MN                              1800 West Old Shakopee Road                                               Bloomington         MN       55431‐3096
City of Cleveland Division of Water                 P.O. Box 94540                                                            Cleveland           OH       44101‐4540
City of Colorado Springs, CO                        PO Box 561225                                                             Denver              CO       80256
City of Corvallis, OR                               P.O. Box 3015                                                             Corvallis           OR       97339‐3015
City of Daytona Beach, FL                           P.O. Box 2455                                                             Daytona Beach       FL       32115‐2455
City of Durham, NC (Sewer/Water)                    PO BOX 30041                                                              DURHAM              NC       27702‐0041
City of Fort Walton Beach FL                        107 Miracle Strip Pkwy SW                                                 Fort Walton Beach   FL       32548
City of Fostoria OH                                 213 S  Main St                                                            Fostoria            OH       44830


       In re:  Sears Holdings Corporation, et al.
       Case No. 18‐23538 (RDD)                                                           Page 1 of 6
                                    18-23538-rdd           Doc 1483       Filed 01/03/19 Entered 01/03/19 19:00:18       Main Document
                                                                                       Pg 48 of 63
                                                                                       Exhibit H
                                                                                    Utilites Service List
                                                                                 Served via Overnight Mail

                    NAME                                      ADDRESS 1                  ADDRESS 2           ADDRESS 3                CITY       STATE    POSTAL CODE
City of Gainesville, GA                            PO Box 779                                                                Gainesville        GA       30501
City of Goodlettsville, TN                         PO Box 306063                                                             Nashville          TN       37230‐6063
City of Gulfport, MS                               PO Box 123643                                                             Dallas             TX       75312‐3643
City of Hanford CA                                 315 North Douty                                                           Hanford            CA       93230
City of Kennewick, WA                              P.O. Box 6108                                                             Kennewick          WA       99336‐0108
City of Killeen, TX                                PO BOX 549                                                                KILLEEN            TX       76540‐0549
City of Kingsport, TN                              PO Box 880                                                                KINGSPORT          TN       37662‐0880
City of Lancaster, PA                              P.O. Box 1020                                                             Lancaster          PA       17608‐1020
City of Medford, OR                                PO Box 2327                                                               PORTLAND           OR       97208‐2327
City of Morganton, NC                              P.O. Box 3448                                                             Morganton          NC       28680‐3448
City of Novi MI                                    45175 Ten Mile Road                                                       Novi               MI       48375
City of Novi MI                                    Water and Sewer Division      26300 Lee BeGole Drive                      Novi               MI       48375
City of OFallon IL                                 255 South Lincoln Avenue                                                  O'Fallon           IL       62269
City of Plano, TX                                  P.O. Box 861990                                                           Plano              TX       75086‐1990
City of Port Arthur, TX                            P.O. Box 1089                                                             Port Arthur        TX       77641‐1089
City of Richardson, TX                             P.O. Box 831907                                                           Richardson         TX       75083
City of Richland, WA                               P.O. BOX 34811                                                            Seattle            WA       98124‐1181
City of Roswell, NM ‐ Water Dept                   P.O. Drawer 1838                                                          Roswell            NM       88202‐1838
City of Salisbury, NC                              PO BOX 740600                                                             ATLANTA            GA       30374‐0600
City of Santa Maria CA                             110 E Cook St RM 9                                                        Santa Maria        CA       93454
City of Sevierville, TN                            P.O. Box 5500                                                             Sevierville        TN       37864
City of Sioux City, IA/3572                        PO Box 3572                                                               Sioux City         IA       51102‐3572
City of Spokane WA                                 808 West Spokane Falls Blvd                                               Spokane            WA       99256‐0001
City of Springfield OH                             76 East High St                                                           Springfield        OH       45502
City of Stockton, CA                               PO Box 7193                                                               Pasadena           CA       91109‐7193
City of Sumter, SC                                 P.O. Box 310                                                              Sumter             SC       29151‐0310
City of Tallahassee FL                             435 N Macomb St                                                           Tallahassee        FL       32301‐1050
City of Tampa Utilities                            PO Box 30191                                                              Tampa              FL       33630‐3191
City of Tucson, AZ                                 PO Box 52771                                                              Phoenix            AZ       85072‐2771
City of Waco Water Office                          P.O. Box 2649                                                             Waco               TX       76702‐2649
Clark County Water Reclamation Dist                5857 East Flamingo Road                                                   Las Vegas          NV       89122
Colorado Springs Utilities                         PO Box 340                                                                Colorado Springs   CO       80901
Columbia Gas of Ohio                               PO BOX 742510                                                             CINCINNATI         OH       45274‐2510


      In re:  Sears Holdings Corporation, et al.
      Case No. 18‐23538 (RDD)                                                           Page 2 of 6
                                    18-23538-rdd   Doc 1483   Filed 01/03/19 Entered 01/03/19 19:00:18         Main Document
                                                                           Pg 49 of 63
                                                                           Exhibit H
                                                                        Utilites Service List
                                                                     Served via Overnight Mail

                   NAME                         ADDRESS 1                    ADDRESS 2             ADDRESS 3                  CITY    STATE    POSTAL CODE
Columbus ‐ City Treasurer           PO Box 182882                                                                    COLUMBUS        OH       43218‐2882
Com Ed                              PO Box 6111                                                                      Carol Stream    IL       60197‐6111
Consumers Energy                    PO Box 740309                                                                    CINCINNATI      OH       45274‐0309
CONTINENTAL REALTY CORPORATION      CO CONTINENTAL RLTY CORP         ATTN  NORTH PLAZA LS ADM1427 CLARKVIEW RD STE 50BALTIMORE       MD       21209
Crystal City Water Department       130 Mississippi Ave                                                              Crystal City    MO       63019
DELMARVA POWER DE/MD/VA/17000/136PO Box 13609                                                                        Philadelphia    PA       19101‐3609
Dept of Public Utilities Wellsville 156 N Main St                                                                    Wellsville      NY       14895
Direct Energy/643249/660749         PO Box 660749                                                                    Dallas          TX       75266
Dominion Energy Ohio/26785          P.O. Box 26785                                                                   Richmond        VA       23261‐6785
Dominion VA/NC Power/26543/26666    P.O. Box 26543                                                                   Richmond        VA       23290‐0001
DTE Energy/630795/740786            PO BOX 630795                                                                    CINCINNATI      OH       45263‐0795
Duke Energy Progress                PO Box 1003                                                                      Charlotte       NC       28201‐1003
Duke Energy/1004                    PO Box 1004                                                                      Charlotte       NC       28201‐1004
Duke Energy/70515/70516             P.O. Box 70516                                                                   Charlotte       NC       28272‐0516
Duquesne Light Company              P.O. Box 10                                                                      Pittsburgh      PA       15230
EnergyWorks Lancaster, LLC          PO Box 6203                                                                      Hermitage       PA       16148‐0922
Entergy Louisiana, Inc./8108        PO BOX 8108                                                                      BATON ROUGE     LA       70891‐8108
Entergy Texas, Inc./8104            PO BOX 8104                                                                      BATON ROUGE     LA       70891‐8104
Erie Water Works                    240 W 12th St                                                                    Erie            PA       16501
Erie Water Works                    340 West Bayfront Parkway                                                        Erie            PA       16507‐2004
Eversource Energy/56002             PO Box 56002                                                                     Boston          MA       02205‐6002
Florida Power & Light Company FPL   General Mail Facility                                                            Miami           FL       33188‐0001
Fruitport Charter Township MI       5865 Airline Road                                                                Fruitport       MI       49415
Georgia Power                       96 ANNEX                                                                         ATLANTA         GA       30396
Golden State Water Co.              PO Box 9016                                                                      San Dimas       CA       91773‐9016
Grand Chute Utilities               1900 Grand Chute Blvd                                                            Grand Chute     WI       54913‐9613
Grand Forks Utility Billing         P.O. Box 5518                                                                    Grand Forks     ND       58206
Gulf Power                          PO BOX 830660                                                                    Birmingham      AL       35283‐0660
Hudson Energy Services NY           4 Executive Blvd  Suite 301                                                      Suffern         NY       10901
Hudson Energy Services TX           PO Box 731137                                                                    Dallas          TX       75373‐1137
Infinite Energy Inc‐Gas             PO Box 71247                                                                     Charlotte       NC       28272‐1247
Jackson Energy Authority ‐ 2288     P.O. Box 2288                                                                    Jackson         TN       38302‐2288
Jefferson Parish, LA                PO Box 10007                                                                     Jefferson       LA       70181‐0007


      In re:  Sears Holdings Corporation, et al.
      Case No. 18‐23538 (RDD)                                               Page 3 of 6
                                    18-23538-rdd   Doc 1483   Filed 01/03/19 Entered 01/03/19 19:00:18       Main Document
                                                                           Pg 50 of 63
                                                                           Exhibit H
                                                                        Utilites Service List
                                                                     Served via Overnight Mail

                   NAME                              ADDRESS 1                ADDRESS 2          ADDRESS 3                CITY    STATE    POSTAL CODE
Jersey Central Power & Light             PO Box 3687                                                             Akron           OH       44309‐3687
Kansas Gas Service                       PO Box 219046                                                           Kansas City     MO       64121‐9046
KIN PROPERTIES INC                       185 NW SPANISH RIVER BOULEVAR STE 100                                   BOCA RATON      FL       33431
Liberty Utilities Georgia                75 Remittance Dr Ste 1918                                               Chicago         IL       60675‐1918
Liberty Utilities/6005                   PO Box 6005                                                             Artesia         CA       90702‐6005
Lincoln Electric System                  PO Box 2986                                                             OMAHA           NE       68103‐2986
Lincoln Water System                     2021 N 27 St                                                            Lincoln         NE       68503
Madison Suburban Utility Dist            PO Box 306140                                                           Nashville       TN       37230‐6140
MAWC                                     P.O. Box 800                                                            Greensburg      PA       15601‐0800
MCUD‐Manatee County Utilities DepartmePO Box 25350                                                               Bradenton       FL       34206‐5350
Medford Water Commission OR              200 South Ivy Street                                                    Medford         OR       97501‐3189
Metropolitan Utilities Distric/2166/3600 PO BOX 3600                                                             OMAHA           NE       68103‐0600
MidAmerican Energy Company               P.O. Box 8020                                                           Davenport       IA       52808‐8020
Minnesota Energy Resources               PO Box 3140                                                             Milwaukee       WI       53201‐3140
Mississippi Power                        P.O. Box 245                                                            Birmingham      AL       35201
MOAC Mall Holdings, LLC/1450             PO BOX 1450                                                             Minneapolis     MN       55485‐5826
Monroe County Water Authority            PO Box 5158                                                             Buffalo         NY       14240‐5158
Montana‐Dakota Utilities Co.             P.O. Box 5600                                                           Bismarck        ND       58506‐5600
MP2 Energy Texas                         PO Box 733560                                                           Dallas          TX       75373‐3560
Nashville Electric Service               PO Box 305099                                                           Nashville       TN       37230‐5099
National Fuel Resources 9072 371810      165 Lawrence Bell Dr                                                    Williamsville   NY       14221
National Fuel/371835                     PO Box 371835                                                           Pittsburgh      PA       15250‐7835
National Grid ‐ New York/11742           PO Box 11742                                                            Newark          NJ       07101‐4742
New Mexico Gas Company                   PO Box 27885                                                            ALBUQUERQUE     NM       87125‐7885
Nicor Gas/2020/0632/5407                 PO Box 5407                                                             Carol Stream    IL       60197‐5407
NIPSCO ‐ Northern Indiana Public Serv Co P.O. Box 13007                                                          Merrillville    IN       46411‐3007
Northeast Ohio Regional Sewer District   PO Box 94550                                                            Cleveland       OH       44101‐4550
NV Energy/30150 South Nevada             PO Box 30150                                                            Reno            NV       89520‐3150
NW Natural                               PO BOX 6017                                                             PORTLAND        OR       97228‐6017
NYSEG‐New York State Electric & Gas      PO Box 847812                                                           Boston          MA       02284‐7812
Oconomowoc City Utilities                P.O. Box 27                                                             Oconomowoc      WI       53066‐0027
Ohio Edison                              P.O. Box 3637                                                           Akron           OH       44309‐3637
Omaha Public Power District              PO BOX 3995                                                             OMAHA           NE       68103‐0995


      In re:  Sears Holdings Corporation, et al.
      Case No. 18‐23538 (RDD)                                               Page 4 of 6
                                    18-23538-rdd          Doc 1483     Filed 01/03/19 Entered 01/03/19 19:00:18        Main Document
                                                                                    Pg 51 of 63
                                                                                    Exhibit H
                                                                                 Utilites Service List
                                                                              Served via Overnight Mail

                  NAME                                         ADDRESS 1            ADDRESS 2              ADDRESS 3                 CITY      STATE    POSTAL CODE
OREC AMARILLO MALL MEMBER LLC                      DBA AMARILLO MALL LLC      PO BOX 933881                                 ATLANTA           GA       31193‐3881
Pacific Gas & Electric                             P.O. BOX 997300                                                          Sacramento        CA       95899‐7300
Pacific Power‐Rocky Mountain Power                 PO Box 26000                                                             PORTLAND          OR       97256‐0001
Pasco County Utilities                             P O  Drawer 2139                                                         New Port Richey   FL       34656‐2139
Penelec/3687                                       P.O. Box 3687                                                            Akron             OH       44309‐3687
Peoples/644760                                     PO Box 644760                                                            Pittsburgh        PA       15264‐4760
Peru Utilities                                     P.O. Box 67                                                              Peru              IN       46970
Piedmont Natural Gas                               PO Box 1246                                                              Charlotte         NC       28201‐1246
Placer County Water Agency                         144 Ferguson Road                                                        Auburn            CA       95603
PSNC Energy (Public Service Co. of NC)             P.O. Box 100256                                                          Columbia          SC       29202‐3256
Public Works & Utilities, KS                       PO Box 2922                                                              Wichita           KS       67201‐2922
Queensbury Water                                   823 Corinth Road                                                         Queensbury        NY       12804
Rapid City Finance Department                      300 6th Street                                                           Rapid City        SD       57701‐2728
RG&E ‐ Rochester Gas & Electric                    P.O. Box 847813                                                          Boston            MA       02284‐7813
Rochester Public Utilities                         PO Box 77074                                                             Minneapolis       MN       55480‐7774
Rock River Water Reclamation                       P.O. Box 6207                                                            Rockford          IL       61125
SELCO ‐ 9258                                       PO BOX 9258                                                              CHELSEA           MA       02150‐9258
Sevier County Electric System                      P.O. Box 4870                                                            Sevierville       TN       37864
Sevier County Utility District (SCUD)              PO Box 6519                                                              Sevierville       TN       37864‐6519
South Jersey Energy Company                        PO BOX 8500                                                              Philadelphia      PA       19178‐6471
Southern California Edison                         P.O. Box 600                                                             Rosemead          CA       91771‐0001
Southern California Gas (The Gas Co.)              PO Box C                                                                 Monterey Park     CA       91756
Southwest Gas Corporation                          PO Box 98890                                                             Las Vegas         NV       89193‐8890
Spire St Louis                                     Drawer 2                                                                 St Louis          MO       63171
STARWOOD CERUZZI LLC                               BVS POUGHKEEPSIE LLC       CO THE STOP & SHOP SUPE 1385 HANCOCK STREET   QUINCY            MA       02169‐
Suburban Natural Gas                               PO Box 183035                                                            COLUMBUS          OH       43218‐3035
Suez Water Toms River                              69 DEVOE PL                                                              HACKENSACK        NJ       07601‐6105
Teco Tampa Electric Company                        P.O. Box 31318                                                           Tampa             FL       33631‐3318
Teco: Peoples Gas                                  PO Box 31318                                                             Tampa             FL       33631‐3318
Texas Gas Service                                  PO Box 219913                                                            Kansas City       MO       64121‐9913
The Connecticut Water Company ‐ CWC                PO Box 981015                                                            Boston            MA       02298‐1015
The Illuminating Company                           PO Box 3687                                                              Akron             OH       44309‐3687
Town of Apple Valley CA                            14955 Dale Evans Pkwy                                                    Apple Valley      CA       92307‐3061


      In re:  Sears Holdings Corporation, et al.
      Case No. 18‐23538 (RDD)                                                        Page 5 of 6
                                    18-23538-rdd           Doc 1483        Filed 01/03/19 Entered 01/03/19 19:00:18       Main Document
                                                                                        Pg 52 of 63
                                                                                        Exhibit H
                                                                                     Utilites Service List
                                                                                  Served via Overnight Mail

                   NAME                                        ADDRESS 1                  ADDRESS 2           ADDRESS 3                CITY    STATE    POSTAL CODE
Town of Henrietta, NY                              PO Box 999                                                                 Henrietta       NY       14467‐0999
Town of Morehead City NC                           706 Arendell St                                                            Morehead City   NC       28557
Tucson Electric Power Company                      PO BOX 80077                                                               Prescott        AZ       86304‐8077
Tuttle Crossing Associates LLC                     P.O. BOX 404561                                                            ATLANTA         GA       30384‐4561
UGI Utilities Inc                                  PO Box 15503                                                               Wilmington      DE       19886‐5503
Village of Cherry Valley IL                        806 East State St                                                          Cherry Valley   IL       61016‐9389
Village of Greenwich NY                            6 Academy Street                                                           Greenwich       NY       12834
Village of Horseheads NY                           202 South Main Street                                                      Horseheads      NY       14845
Village of Matteson IL                             4900 Village Commons                                                       Matteson        IL       60443
Water District ‐ LVVWD                             PO Box 2921                                                                Phoenix         AZ       85062‐2921
WE Energies/Wisconsin Electric/Gas                 PO Box 90001                                                               Milwaukee       WI       53290‐0001
West Penn Power                                    PO Box 3687                                                                Akron           OH       44309‐3687
West View Waste Water Dept                         P.O. Box 97208                                                             Pittsburgh      PA       15229‐0208
West View Water Authority                          PO Box 747107                                                              Pittsburgh      PA       15274‐7105
Westar Energy/KPL                                  P.O. Box 758500                                                            Topeka          KS       66675‐8500
XCEL Energy:Northern States Power Co.              P.O. Box 9477                                                              Minneapolis     MN       55484‐9477
XCEL Energy:Southwestern Public Service            P.O. Box 9477                                                              Minneapolis     MN       55484‐9477




      In re:  Sears Holdings Corporation, et al.
      Case No. 18‐23538 (RDD)                                                            Page 6 of 6
18-23538-rdd   Doc 1483   Filed 01/03/19 Entered 01/03/19 19:00:18   Main Document
                                       Pg 53 of 63


                                     Exhibit I
                                             18-23538-rdd           Doc 1483        Filed 01/03/19 Entered 01/03/19 19:00:18                                     Main Document
                                                                                                 Pg 54 of 63
                                                                                                          Exhibit I
                                                                                                 Attorneys General Service List
                                                                                                   Served via Overnight Mail


                      NAME                                    ADDRESS 1                           ADDRESS 2                                    ADDRESS 3                ADDRESS 4            CITY        STATE   POSTAL CODE
State of Arizona Attorney General                    Attention Bankruptcy Dept   1275 W. Washington St.                                                                                Phoenix          AZ       85007
State of California Attorney General                 Attention Bankruptcy Dept   P.O. Box 944255                                                                                       Sacramento       CA       94244‐2550
State of Colorado Attorney General                   Attention Bankruptcy Dept   Ralph L. Carr Colorado Judicial Center           1300 Broadway, 10th Floor                            Denver           CO       80203
State of Connecticut Attorney General                Attention Bankruptcy Dept   55 Elm St.                                                                                            Hartford         CT       06106
State of Florida Attorney General                    Attention Bankruptcy Dept   The Capitol, PL 01                                                                                    Tallahassee      FL       32399‐1050
State of Georgia Attorney General                    Attention Bankruptcy Dept   40 Capital Square, SW                                                                                 Atlanta          GA       30334‐1300
State of Illinois Attorney General                   Attention Bankruptcy Dept   100 West Randolph Street                                                                              Chicago          IL       60601
State of Indiana Attorney General                    Attention Bankruptcy Dept   Indiana Government Center South                  302 W. Washington St., 5th Floor                     Indianapolis     IN       46204
State of Iowa Attorney General                       Attention Bankruptcy Dept   1305 E. Walnut Street                                                                                 Des Moines       IA       50319
State of Kansas Attorney General                     Attention Bankruptcy Dept   120 SW 10th Ave., 2nd Floor                                                                           Topeka           KS       66612‐1597
State of Louisiana Attorney General                  Attention Bankruptcy Dept   P.O. Box 94095                                                                                        Baton Rouge      LA       70804‐4095
State of Maryland Attorney General                   Attention Bankruptcy Dept   200 St. Paul Place                                                                                    Baltimore        MD       21202‐2202
State of Michigan Attorney General                   Attention Bankruptcy Dept   G. Mennen Williams Building, 7th Floor           525 W. Ottawa St.                   P.O. Box 30212   Lansing          MI       48909‐0212
State of Minnesota Attorney General                  Attention Bankruptcy Dept   1400 Bremer Tower                                445 Minnesota Street                                 St. Paul         MN       55101‐2131
State of Mississippi Attorney General                Attention Bankruptcy Dept   Walter Sillers Building                          550 High Street, Suite 1200         P.O. Box 220     Jackson          MS       39201
State of Missouri Attorney General                   Attention Bankruptcy Dept   Supreme Court Building                           207 W. High St.                                      Jefferson City   MO       65102
State of Nebraska Attorney General                   Attention Bankruptcy Dept   2115 State Capitol                               2nd Fl, Rm 2115                                      Lincoln          NE       68509‐8920
State of Nevada Attorney General                     Attention Bankruptcy Dept   100 North Carson Street                                                                               Carson City      NV       89701
State of New Jersey Attorney General                 Attention Bankruptcy Dept   RJ Hughes Justice Complex                        25 Market Street                    P.O. Box 080     Trenton          NJ       08625‐0080
State of New Mexico Attorney General                 Attention Bankruptcy Dept   P.O. Drawer 1508                                                                                      Santa Fe         NM       87504‐1508
State of New York Attorney General                   Attention Bankruptcy Dept   The Capitol                                                                                           Albany           NY       12224‐0341
State of North Carolina Attorney General             Attention Bankruptcy Dept   9001 Mail Service Center                                                                              Raleigh          NC       27699‐9001
State of North Dakota Attorney General               Attention Bankruptcy Dept   State Capitol                                    600 E Boulevard Ave Dept 125                         Bismarck         ND       58505‐0040
State of Ohio Attorney General                       Attention Bankruptcy Dept   30 E. Broad St., 14th Floor                                                                           Columbus         OH       43215
State of Oregon Attorney General                     Attention Bankruptcy Dept   1162 Court Street NE                                                                                  Salem            OR       97301
State of Pennsylvania Attorney General               Attention Bankruptcy Dept   Strawberry Square                                16th Floor                                           Harrisburg       PA       17120
State of South Carolina Attorney General             Attention Bankruptcy Dept   P.O. Box 11549                                                                                        Columbia         SC       29211‐1549
State of South Dakota Attorney General               Attention Bankruptcy Dept   1302 East Highway 14                             Suite 1                                              Pierre           SD       57501‐8501
State of Tennessee Attorney General                  Attention Bankruptcy Dept   P.O. Box 20207                                                                                        Nashville        TN       37202‐0207
State of Texas Attorney General                      Attention Bankruptcy Dept   Capitol Station                                  PO Box 12548                                         Austin           TX       78711‐2548
State of Virginia Attorney General                   Attention Bankruptcy Dept   900 East Main Street                                                                                  Richmond         VA       23219
State of Washington Attorney General                 Attention Bankruptcy Dept   1125 Washington St. SE                           P.O. Box 40100                                       Olympia          WA       98504‐0100
State of Wisconsin Attorney General                  Attention Bankruptcy Dept   Wisconsin Department of Justice                  State Capitol, Room 114 East        P. O. Box 7857   Madison          WI       53707‐7857




        In re:  Sears Holdings Corporation, et al.
        Case No. 18‐23538 (RDD)                                                                           Page 1 of 1
18-23538-rdd   Doc 1483   Filed 01/03/19 Entered 01/03/19 19:00:18   Main Document
                                       Pg 55 of 63


                                     Exhibit J
                                                       18-23538-rdd   Doc 1483              Filed 01/03/19 Entered 01/03/19 19:00:18                                           Main Document
                                                                                                         Pg 56 of 63
                                                                                                                         Exhibit J
                                                                                                        Consumer Protection Agencies Service List
                                                                                                              Served via Overnight Mail



                                      NAME                                                    ADDRESS 1                                                       ADDRESS 2                   ADDRESS 3              CITY        STATE POSTAL CODE
                                                                                                                                       400 W. Congress St. 
State of Arizona Consumer Information and Complaints                  Arizona Office of the Attorney General‐ Tucson                   South Bldg., Suite 315                                               Tucson           AZ   85701‐1367
State of California Consumer Information Division                     California Department of Consumer Affairs                        1625 N. Market Blvd., Suite N 112                                    Sacramento       CA   95834
State of Colorado Consumer Protection Section                         Colorado Office of the Attorney General                          1300 Broadway, 10th Floor                                            Denver           CO   80203
State of Connecticut Consumer Protection Division                     Department of Consumer Protection                                165 Capitol Ave.                                                     Hartford         CT   06106‐1630
State of Florida Consumer Protection Division                         Florida Office of the Attorney General                           PL‐01 The Capitol                                                    Tallahassee      FL   32399‐1050
                                                                                                                                       2 Martin Luther King, Jr. Dr., SE 
State of Georgia Consumer Protection Division                         Georgia Governors Office of Consumer Affairs                     Suite 356                                                            Atlanta          GA   30334‐9077
State of Illinois Consumer Fraud Bureau                               Illinois Office of the Attorney General ‐Chicago                 100 W. Randolph St.                                                  Chicago          IL   60601
State of Indiana Consumer Protection Division                         Office of the Attorney General                                   Government Center South, 5th Floor          302 W. Washington St.    Indianapolis     IN   46204
State of Iowa Consumer Protection Division                            Iowa Office of the Attorney General                              1305 E. Walnut St.                                                   Des Moines       IA   50319
State of Kansas Consumer Protection Division                          Office of Kansas Attorney                                        120 S.W. 10th St., Suite 430                                         Topeka           KS   66612‐1597
State of Louisiana Consumer Protection Section                        Louisiana Office of the Attorney General                         1885 N. 3rd St.                                                      Baton Rouge      LA   70802
State of Maryland Consumer Protection Division                        Maryland Office of the Attorney General                          200 Saint Paul Pl.                                                   Baltimore        MD   21202
State of Michigan Consumer Protection Division                        Office of the Attorney General                                   PO Box 30213                                                         Lansing          MI   48909‐7713
                                                                                                                                       1400 Bremer Tower 
State of Minnesota Consumer Services Division                         Office of the Attorney General                                   445 Minnesota St.                                                    St. Paul         MN   55101
State of Mississippi Consumer Protection Division                     Mississippi Office of the Attorney General                       PO Box 22947                                                         Jackson          MS   39225‐2947
State of Missouri Consumer Protection Unit                            Missouri Attorney General's Office                               PO Box 899                                                           Jefferson City   MO   65102
State of Nebraska Consumer Protection Division                        Nebraska Office of the Attorney General                          2115 State Capitol                                                   Lincoln          NE   68509
State of Nevada Consumer Protection Division                          Nevada Department of Business and Industry                       Fight Fraud Task Force                      555 E. Washington Ave.   Las Vegas        NV   89101
State of New Jersey Consumer Affairs Division                         Department of Law and Public Safety                              124 Halsey St.                                                       Newark           NJ   7102
State of New Mexico Consumer Protection Division                      Office of Attorney General                                       PO Drawer 1508                                                       Santa Fe         NM   87504‐1508
State of New York Consumer Protection Division                        New York State Department of State                               Consumer Assistance Unit                    99 Washington Avenue     Albany           NY   12231
State of North Carolina Consumer Protection Division                  North Carolina Office of the Attorney General                    Mail Service Center 9001                                             Raleigh          NC   27699‐9001
                                                                                                                                       Gateway Professional Center 
State of North Dakota Consumer Protection and Antitrust Division      Office of the Attorney General                                   1050 E. Interstate Ave., Suite 200                                   Bismarck         ND   58503‐5574
State of Ohio Consumer Protection Section                             Ohio Attorney Generals Office                                    30 E. Broad St., 14th Floor                                          Columbus         OH   43215‐3400
State of Oregon Financial Fraud/Consumer Protection Section           Oregon Department of Justice                                     1162 Court St., NE                                                   Salem            OR   97301‐4096
State of Pennsylvania Bureau of Consumer Protection                   Office of the Attorney General                                   Strawberry Square, 15th Floor                                        Harrisburg       PA   17120 
State of South Carolina Consumer Protection Division                  South Carolina Department of Consumer Affairs                    PO Box 5757                                                          Columbia         SC   29250
State of South Dakota Consumer Protection Division                    South Dakota Office of the Attorney General                      1302 E. Hwy. 14, Suite 3                                             Pierre           SD   57501‐8503
State of Tennessee Consumer Affairs Division                          Tennessee Department of Commerce and Insurance                   500 James Robertson Pkwy., 12th Floor                                Nashville        TN   37243‐0600 
State of Texas Consumer Protection Division                           Texas Office of the Attorney General                             PO Box 12548                                                         Austin           TX   78711‐2548
State of Virginia Consumer Protection Section                         Virginia Office of the Attorney General                          900 E. Main St                                                       Richmond         VA   23219
                                                                                                                                       PO Box 40100 
State of Washington Consumer Protection Division                      Washington Office of the Attorney General                        1125 Washington St., SE                                              Olympia          WA   98504‐0100
                                                                      Wisconsin Department of Agriculture, Trade and 
State of Wisconsin Consumer Bureau of Consumer Protection             Consumer Protection                                              PO Box 8911                                                          Madison          WI   53708‐8911




          In re:  Sears Holdings Corporation, et al.
          Case No. 18‐23538 (RDD)                                                                                        Page 1 of 1
18-23538-rdd   Doc 1483   Filed 01/03/19 Entered 01/03/19 19:00:18   Main Document
                                       Pg 57 of 63


                                     Exhibit K
                          18-23538-rdd       Doc 1483     Filed 01/03/19 Entered 01/03/19 19:00:18   Main Document
                                                                       Pg 58 of 63
                                                                       Exhibit K
                                                                  IT Vendors Service List
                                                                     Served via Email 
                NAME                                         NOTICE NAME                                         EMAIL
      AT&T                         Attn: Wendi Wilson                                             ww7153@att.com
      Cisco                        Attn: Beth Montblanc                                           bmontbla@cisco.com
      Compucom                     Attn: Edward Coit                                              edward.coit@compucom.com
      CrossCom National            Attn: Patrick Gaynor, Executive Vice President of Sales        Pat.Gaynor@crosscom.com
      Equinox LLC                  Attn: Rebecca Brisson, Sr. Director Sales                      rbrisson@equinoxpayments.com
      Granite                      Attn: Ben Cogswell                                             bcogswell@granitenet.com  
      IBM                          Attn: Micheala Tuminello...Client Partner Executive, Sears     mtuminel@us.ibm.com
      IBM                          Attn: Tab Beasley, Business Development Manager                tbeasle1@us.ibm.com
      NCR                          Attn: Larry Pincus, Executive Services Manager – Sears/Kmart   larry.pincus@ncr.com
      TCS                          Attn: Jatin Doshi                                              jatin.doshi@tcs.com
      TCS                          Attn: Ashish Gupta                                             ashish16.g@tcs.com




In re:  Sears Holdings Corporation, et al.
Case No. 18‐23538 (RDD)                                                 Page 1 of 1
18-23538-rdd   Doc 1483   Filed 01/03/19 Entered 01/03/19 19:00:18   Main Document
                                       Pg 59 of 63


                                     Exhibit L
                                         18-23538-rdd            Doc 1483          Filed 01/03/19 Entered 01/03/19 19:00:18                               Main Document
                                                                                                Pg 60 of 63
                                                                                                         Exhibit L
                                                                                                 City Attorneys Service List
                                                                                                 Served via Overnight Mail

                     NAME                                       ADDRESS 1                              ADDRESS 2                          ADDRESS 3                      CITY        STATE POSTAL CODE

Allegany County District Attorney’s Office           7 Court Street Room 333                                                                                     Belmont             NY   14813
                                                                                                                               601 S. Buchanan, City Hall, Room 
Amarillo City Attorney's Office                      Attn: Mick McKamie                    Legal Department                    303                               Amarillo            TX   79101
                                                     Attn: Sabrina P. Rockoff ‐ Interim 
Asheville City Attorney's Office                     City Attorney                         2nd Floor, Asheville City Hall      P.O. Box 7148                     Asheville           NC   28802
                                                     York County District Attorney's 
Borough of Hanover, York County, PA                  Office                                Attn: Dave W. Sunday Jr.            45 North George Street            York                PA   17401
Burbank City Attorney's Office                       Attn: Amy Albano                      275 East Olive Ave                  P.O. Box 6459                     Burbank             CA   91510‐6459
Charlottesville City Attorney's Office               Attn: John C. Blair, II               P.O. Box 911                                                          Charlottesville     VA   22902
City of Abilene, TX                                  Abilene City Attorney's Office        Attn: Stanley Smith                 555 Walnut Street Room 208        Abilene             TX   79604
City of Alliance, NE                                 c/o Simmons Olsen Law Firm            Attn: City Attorney                 129 E 5th St                      Alliance            NE   69301
City of Altoona, PA                                  Altoona City Solicitor's Office       Attn: Larry C. Clapper              414 North Logan Boulevard         Altoona             PA   16602
                                                     Apple Valley Town Manager's 
City of Apple Valley, CA                             Office                                Attn: Doug Robertson                14955 Dale Evans Parkway          Apple Valley        CA   92307
City of Appleton, WI                                 Appleton City Attorney's Office       Attn: James P. Walsh                100 North Appleton Street         Appleton            WI   54911‐4799
                                                     Bloomington City Attorney's 
City of Bloomington, MN                              Office                                Attn: Melissa Manderschied          1800 west Old Shakopee Road       Bloomington         MN   55431‐2027

City of Cleveland, OH                                Clevaland Director of Law's Office    Attn: Barbara Langhenry             601 Lakeside Ave. Room 106        Cleveland           OH   44114
                                                     Colorado Springs City Attorney's 
City of Colorado Springs, CO                         Office                                Attn: City Attorney                 30 S. Nevada Ave., Suite 501      Colorado Springs    CO   80903
                                                     Baltimore City State’s Attorney’s                                         120 East Baltimore Street, 9th 
City of Columbia, MD                                 Office                                Attn: Marilyn J. Mosby              Floor                             Baltimore           MD   21202
City of Columbus                                     Attn: Zach Klein                      77 North Front Street                                                 Columbus            OH   43215
City of Corvallis, OR                                Corvallis City Attorney's Office      Attn: City Attorney                 456 SW Monroe Suite #101          Corvallis           OR   97333
                                                     Daytona Beach City Attorney's 
City of Daytona Beach, FL                            Office                                Attn: Robert Jagger                 301 S. Ridgewood Avenue           Daytona Beach       FL   32114
City of Durham, NC                                   Durham City Attorney's Office         Attn: Patrick W. Baker              101 City Hall Plaza               Durham              NC   27701
City of Erie, PA                                     Erie City Solicitor's Office          Attn: Edward J. Betza               626 State Street                  Erie                PA   16501
                                                     Attn: Michael Beedie, City 
City of Fort Walton Beach, FL                        Manager                               107 Miracle Strip Parkway SW                                          Fort Walton Beach   FL   32548
City of Fostoria, OH                                 Director of Law                       Attn: Tim Hoover                    213 S. Main St.                   Fostoria            OH   44830
                                                     Hall County District Attorney's 
City of Gainesville, GA                              Office                                Attn: Darragh Lee                   225 Greetn St. SE 3rd Fl          Gainesville         GA   30501
                                                     Goodlettsville City Manager's 
City of Goodlettsville, TN                           Office                                Attn: Tim Ellis                     105 S. Main St.                   Goodlettsville      TN   37072

        In re:  Sears Holdings Corporation, et al.
        Case No. 18‐23538 (RDD)                                                                          Page 1 of 4
                                         18-23538-rdd            Doc 1483         Filed 01/03/19 Entered 01/03/19 19:00:18                            Main Document
                                                                                               Pg 61 of 63
                                                                                                       Exhibit L
                                                                                               City Attorneys Service List
                                                                                               Served via Overnight Mail

                    NAME                                          ADDRESS 1                          ADDRESS 2                           ADDRESS 3                     CITY   STATE    POSTAL CODE
City of Hanford, CA                                  Hanford City Attorney's Office      Attn: Bob Dowd ‐ City Attorney      315‐321 N. Douty St            Hanford           CA      93230
City of Hialeah City Attorney's Office               Attn: City Attorney                 501 Palm Avenue                     City Hall Building             Hialeah           FL      33010
City of Jackson, TN                                  Jackson City Attorney's Office      Attn: City Attorney                 101 East Main Street           Jackson           TN      38301
                                                     Jacksonville General Counsel's 
City of Jacksonville, FL                             Office                              Attn: Gen. Counsel ‐ Bankruptcy     117 W. Duval Street Ste 480    Jacksonville      FL      32202
City of Killeen, TX                                  Killen City Attorney's Office       Attn: Kathryn H. Davis              101 N. College 2nd Fl          Killeen           TX      76541
                                                     Lancaster County District 
City of Lancaster, PA                                Attorney's Office                   Attn: Hon. Craig W. Stedman         50 N Duke St. 5th Fl           Lancaster         PA      17608
City of Las Vegas                                    Attn: City Attorney                 495 S. Main St.                                                    Las Vegas         NV      89101
City of Lincoln, NE                                  Lincoln City Attorney's Office      Attn: Jeffery R. Kirkpatrick        555 S 10th St, Ste 300         Lincoln           NE      68508
City of Medford                                      Attn: City Attorney                 411 West 8th Street                                                Medford           OR      97501
City of Morganton                                    Attn: City Attorney                 City Hall                           305 E. Union St., Suite A100   Morganton         NC      28655
                                                     Attn: Frank Peterson, City 
City of Muskegon                                     Manager                             933 Terrace St.                                                    Muskegon          MI      49440
City of Novi                                         Attn: Thomas Schultz                45175 Ten Mile Road                                                Novi              MI      48375
City of Oconomowoc                                   Attn: Bill Chapman                  174 E. Wisconsin Avenue                                            Oconomowoc        WI      53066
City of Omaha                                        Attn: Paul Kratz, City Attorney     1819 Farnam Street                  Suite 804                      Omaha             NE      68183
City of Peru                                         Attn: Dustin Kern                   Miami County Courthouse             25 N Broadway                  Peru              IN      46970
City of Pittsburgh                                   City Clerk's Office                 510 City‐County Building            414 Grant Street               Pittsburgh        PA      15219
City of Plano                                        Attn: Paige Mims                    1520 Avenue K                       Suite 340                      Plano             TX      75074
City of Port Arthur                                  Attn: Valecia R. Tizeno             444 4th Street                                                     Port Arthur       TX      77640
                                                                                         18500 Murdock Circle, Room 
City of Port Charlotte                               Attn: Janette S. Knowlton           #573                                                               Port Charlotte    FL      33948

City of Port Richey                                  Attn: Vincent Lup, City Manager     6333 Ridge Rd.                                                     Port Richey       FL      34668

City of Pueblo                                       Attn: Dan Kogovsek, City Attorney   1 City Hall Place, 3rd FL                                          Pueblo            CO      81003
                                                     Attn: Joel P. Landeen, City 
City of Rapid City                                   Attorney                            300 6th Street                                                     Rapid City        SD      57701
City of Richardson                                   Attn: City Attorney                 411 W. Arapaho Rd.                                                 Richardson        TX      75080‐4551
                                                     Attn: Corporation Counsel, Tim 
City of Rochester                                    Curtin                              City Hall, Room 400A                30 Church St.                  Rochester         NY      14614
City of Rochester Minnesota                          Attn: Jason Loos, City Attorney     201 4th St. SE                      Room 247                       Rochester         MN      55904
                                                     Attn: Kerry F. Partridge, City 
City of Rockford                                     Attorney                            425 E. State St.                                                   Rockford          IL      61104
                                                     Attn: Aaron Holloman, City 
City of Roswell                                      Attorney                            P.O. Drawer 1838                                                   Roswell           NM      88202‐1838

        In re:  Sears Holdings Corporation, et al.
        Case No. 18‐23538 (RDD)                                                                        Page 2 of 4
                                         18-23538-rdd            Doc 1483            Filed 01/03/19 Entered 01/03/19 19:00:18                         Main Document
                                                                                                  Pg 62 of 63
                                                                                                        Exhibit L
                                                                                                City Attorneys Service List
                                                                                                Served via Overnight Mail

                      NAME                                       ADDRESS 1                            ADDRESS 2                          ADDRESS 3                       CITY       STATE POSTAL CODE
City of Salisbury                                    Attn: City Clerk                     125 N. Division St., Rm 305                                            Salisbury          MD    21801
                                                     Attn: Russell Treadway, City 
City of Sevierville                                  Administrator                        120 Gary Wade Blvd.                                                    Sevierville        TN   37862

City of Sioux City                                   Attn: Nicole DuBois, City Attorney   405 6th Street                      P.O Box 447                        Sioux City         IA   51101
City of Spokane                                      Attn: City Attorney                  Office of the City Attorney         808 W. Spokane Falls Blvd.         Spokane            WA   99201‐3326
City of Springfield                                  Attn: City Manager                   76 E High St.                                                          Springfield        OH   45502
                                                     Attn: John M. Luebberke, City 
City of Stockton                                     Attorney                             425 N. El Dorado Street             2nd Floor                          Stockton           CA   95202
City of Sumter                                       Attn: City Manager                   21 N. Main Street                   PO Box 1449                        Sumter             SC   29150
                                                     Attn: Lewis E. Shelley, City 
City of Tallahassee                                  Attorney                             300 S. Adams St.                                                       Tallahassee        FL   32301
                                                     Attn: Salvatore Territo, City 
City of Tampa Florida                                Attorney                             Old City Hall, 5th Floor            315 E. Kennedy Blvd.               Tampa              FL   33602
City of Tucson                                       Attn: City Attorney                  City Attorney's Office              103 E. Alameda Suite 501           Tucson             AZ   85701
City of Waterbury                                    Attn: City Attorney                  City Hall Building                  235 Grand St.                      Waterbury          CT   06702
                                                     Attn: Sharon Dickgrafe, Chief 
City of Wichita, Kansas                              Deputy City Attorney                 City Hall                           455 N. Main 2nd Floor              Wichita            KS   67202
Columbus City Attorney                               Attn: Zach Klein                     77 North Front Street                                                  Columbus           OH   43215
County of Chemung District Attorney's 
Office                                               Attn: Hon. Weeden A. Wetmore         226 Lake Street                     P.O. Box 588                       Elmira             NY   14902‐0588
Crystal City Attorney's Office                       Attn: City Attorney                  130 Mississippi Avenue              City Hall Building                 Crystal City       MO   63019
Fairview Heights City Attorney's Office              Attn: City Attorney                  City Hall                           10025 Bunku Road                   Fairview Heights   IL   62208
Grand Forks City Administrator's Office              Attn: City Administrator             City Hall #109                      255 N.  4th St.                    Grand Forks        ND   58203
Greensburg City Solicitor's Office                   Attn: Bernard McArdle                City Hall                           416 S. Main St.                    Greensburg         PA   15601
Gulfport City Attorney's Office                      Attn: Andrew Salzman                 City Hall                           2401 53rd St. S.                   Gulfport           FL   33707
Kennewick City Attorney's Office                     Attn: Lisa Beaton                    210 W. 6th Avenue                   P.O. Box 6108                      Kennewick          WA   99336
Kingsport City Manager's Office                      Attn: John Clark ‐ City Manager      225 W. Center Street                City Hall Building                 Kingsport          TN   37660

Manatee County City Attorney's Office                Attn: City Attorney                  1112 Manatee Ave. West              Manatee County Admin Building Bradenton               FL   34205
                                                                                                                              1221 Elmwood Park Blvd., Suite 
Office of the Parish Attorney                        Jeremy Dwyer Parish Attorney         Joseph S. Yenni Bldg.               701                             Jefferson             LA   70123
Santa Maria City Attorney                            Attn: Gilbert A. Trujillo            204 E. Cook St.                                                     Santa Maria           CA   93454
                                                     Chapel Hills Town Attorney's 
Town of Chapel Hills, CO                             Office                               Attn: Ralph D. Karpinos             405 Martin Luther King Jr. Blvd.   Chapel Hill        NC   27514
                                                     Greenwich Town Attorney's 
Town of Greenwich, NY                                Office                               Attn: D. Alan Wrigley, Jr.          2 Academy St.                      Greenwich          NY   12834

        In re:  Sears Holdings Corporation, et al.
        Case No. 18‐23538 (RDD)                                                                         Page 3 of 4
                                        18-23538-rdd           Doc 1483         Filed 01/03/19 Entered 01/03/19 19:00:18                           Main Document
                                                                                             Pg 63 of 63
                                                                                                     Exhibit L
                                                                                              City Attorneys Service List
                                                                                              Served via Overnight Mail

                NAME                                            ADDRESS 1                           ADDRESS 2                         ADDRESS 3                CITY      STATE POSTAL CODE
Town of Morehead City                               Attn: City Attorney                 City Hall Building                  706 Arendell Street          Morehead City   NC    28557

Town of Queensbury                                  Attn: Caroline Barber, Town Clerk   742 Bay Road                                                     Queensbury      NY   12804
                                                    Attn: Harold Cummings, Town 
Town of Vernon                                      Attorney                            1610 Ellington Road                 P.O. Box 667                 South Windsor   CT   06074
                                                    Attn: Kenneth B. Fitzsimmons, 
Township of Toms River                              Township Attorney                   33 Washington St.                                                Toms River      NJ   08753
Village of Matteson                                 Attn: Village Attorney              Matteson Village Hall               4900 Village Commons         Matteson        IL   60443
Waco City Attorney                                  300 Austin Ave.                                                                                      Waco            TX   76701




       In re:  Sears Holdings Corporation, et al.
       Case No. 18‐23538 (RDD)                                                                        Page 4 of 4
